EXHIBIT 10.1

STANDARD INDUSTRIAL LEASE

(NET)

1.BASIC LEASE TERMS.

(a)DATE OF LEASE EXECUTION:  February 6, 2017

(b)TENANT:ATARA BIOTHERAPEUTICS, INC.,
a Delaware corporation

Trade Name:Atara Biotherapeutics

Address (Premises):[To Be Determined]

Address for Notices:Atara Biotherapeutics, Inc.
611 Gateway, Suite 900
South San Francisco, CA 94080
Attn: General Counsel

with a copy to:

Atara Biotherapeutics, Inc.
611 Gateway, Suite 900
South San Francisco, CA 94080
Attn: Chief Financial Officer

(c)LANDLORD:THOUSAND OAKS INDUSTRIAL PORTFOLIO, LLC,
a Delaware limited liability company

 

Address for Rent:

c/o SARES•REGIS Group
18802 Bardeen Avenue
Irvine, CA 92612
Attn:  Property Manager, Commercial Property Services Division

 

Address for Notices:

c/o SARES•REGIS Group
18802 Bardeen Avenue
Irvine, CA 92612
Attn:  Property Manager, Commercial Property Services Division

 



with a copy to:

 



c/o J.P. Morgan Asset Management
2029 Century Park East, Suite 4150
Los Angeles, CA 90067
Attn:  Asset Manager

(d)TENANT'S PERMITTED USE OF PREMISES:  Research, development and production of
pharmaceuticals (including commercialization of products and manufacture,
storage and distribution of commercial products), and general office uses
incidental thereto, subject to the provisions set forth in this Lease and as
permitted by law.

(e)PREMISES; BUILDING; PROJECT:  Approximately 90,580 square feet of floor area
(the "Premises") comprising the entire building commonly known as Building #7,
as shown on Exhibit A attached hereto (the "Building").  The foregoing square
footage is exclusive of the "Shell Modifications" being constructed in
accordance with the Landlord’s Work Letter attached hereto as Exhibit C (it
being acknowledged and agreed that for purposes of calculating Basic Rent and/or
the Building’s Share of the Project, the square footage of the Shell
Modifications shall not be included).  The Building shall be constructed as part
of the "Building Improvements" in accordance with the Landlord's Work Letter
attached hereto as Exhibit C.  The Building is part of the project commonly
known as Conejo Spectrum (the "Project").  

TENANT'S SHARE OF THE BUILDING:  100%, which is the ratio that the square
footage of the Premises bears to the square footage of the Building.

BUILDING'S SHARE OF THE PROJECT:  The ratio that the square footage of the
Building bears to the square footage of the Project as constructed from time to
time based upon the total square footage of buildings in the Project that are
substantially complete at such time.  Notwithstanding anything herein to the
contrary, in the event the entirety of the Project has not yet been constructed,
then for purposes of determining the Building’s Share of the Project Expenses
(as defined in Subparagraph 13(c) below), the “Project” shall be defined as only
those parcels that have been developed and fully constructed such that a
certificate of occupancy can be issued (i.e., it is the intent of the parties
that in no event shall any Project Expenses attributable to undeveloped parcels
within the Project be included in the Project Expenses allocable to the
Building).  In no event shall the Project

./

-///

 

 

 

 

--------------------------------------------------------------------------------

Expenses allocable to the Building and payable by Tenant be higher than the
Project Expenses allocable to the Building had the entirety of the Project been
fully developed and constructed.

(f)PREMISES LAND:  Approximately 225,502 square feet of land on which the
Building is located as shown on Exhibit A attached hereto.

(g)TERM; COMMENCEMENT DATE; RENT COMMENCEMENT DATE; EXPIRATION DATE:

Term:  Commencing on the Commencement Date (as defined below) and continuing for
approximately 180 months from the Rent Commencement Date (as defined below),
subject to extension as set forth in Rider 1 attached hereto.

Commencement Date:  Determined in accordance with the Landlord's Work Letter
attached hereto as Exhibit C.  

Rent Commencement Date:  The date that is 60 days after the Commencement Date;
provided, however, such sixty (60) day period shall be extended on a day for day
basis for any Landlord Delay occurring on or after the Commencement Date.  As
used herein, the term “Landlord Delay” shall mean the following occurring on or
after the Commencement Date to the extent actually causing delays in the
completion of the Tenant’s Work (as defined in Subparagraph 14(d) below):
(i) failure of Landlord to timely approve or disapprove any plans for Tenant’s
Work within the time periods set forth herein; (ii) material and unreasonable
interference by Landlord, its agents, contractors, property manager or employees
with the completion of the initial Tenant Work; (iii) delays due to any latent
defects in the "Landlord’s Work" (as defined in Exhibit C attached hereto) or
otherwise arising from the breach of Landlord’s warranty set forth in
Subparagraph 4(d) below; and (iv) the discovery by Tenant of Hazardous Materials
(as defined in Exhibit H attached hereto) in the Premises that were pre-existing
at the Premises prior to the date of this Lease or brought into the Premises by
Landlord, its agents, contractors, property manager or employees.  If Tenant
contends that a Landlord Delay has occurred, Tenant shall notify Landlord in
writing (the “Landlord Delay Notice”) of the event which constitutes such
Landlord Delay.  In connection with any Landlord Delay, if such actions,
inaction or circumstance described in the Landlord Delay Notice are not cured by
Landlord within two (2) business days of Landlord’s receipt of the Landlord
Delay Notice and if such action, inaction or circumstance otherwise qualify as a
Landlord Delay, then a Landlord Delay shall be deemed to have occurred
commencing as of the date that is three (3) business days following Landlord’s
receipt of the Landlord Delay Notice and ending as of the date such Landlord
Delay ends.

Expiration Date:  The last day of the 180th full calendar month immediately
following the Rent Commencement Date.

(h)BASIC RENT:  

Months

Basic Rent Per Month

1* – 12**

$74,422.00**

13 – 24

$76,654.66

25 – 36

$78,954.30

37 – 48

$81,322.93

49 – 60

$83,762.62

61 – 72

$86,275.50

73 – 84

$88,863.76

85 – 96

$91,529.67

97 – 108

$94,275.56

109 – 120

$97,103.83

121 – 132

$100,016.94

133 – 144

$103,017.45

145 – 156

$106,107.98

157 – 168

$109,291.22

169 – 180

$112,569.95

./

-///

-2-

 

 

 

--------------------------------------------------------------------------------

*Commencing on the Rent Commencement Date, and including any partial month in
which the Rent Commencement Date occurs, which partial month shall be prorated
in accordance with Subparagraph 5(a) below.

**Tenant's obligation to pay Basic Rent shall be conditionally abated for the
2nd through the 4th full calendar months of the Term, inclusive (i.e., for a
period of 3 full calendar months) (the "Basic Rent Abatement Period"), as set
forth in Subparagraph 5(d) below.

(i)PREPAID RENT (Basic Rent for first month of Term, and estimated additional
rent for first month of Term):  $90,726.40.

(j)SECURITY DEPOSIT:  None.

(k)BROKER(S):  Colliers International, representing Landlord and Tenant.

(l)GUARANTOR(S):  None.

(m)TENANT IMPROVEMENTS:  All tenant improvements installed or to be installed by
Landlord pursuant to the terms of the Landlord's Work Letter attached hereto as
Exhibit C.

(n)LETTER OF CREDIT:  $1,200,000.00, subject to increase as set forth in
Paragraph 14 below and/or reduction as set forth in Rider 2 attached hereto.

(o)RIDERS:  Riders 1, 2 and 3 are attached hereto and made a part hereof.

(p)EXHIBITS:  Exhibits A, C, D, E, F, G, H, I-1, I-2, J, K, L, N and O, are
attached hereto and made a part hereof.

This Paragraph 1 represents a summary of the basic terms of this Lease.  In the
event of any inconsistency between the terms contained in this Paragraph 1 and
any specific provision of this Lease, the terms of the more specific provision
shall prevail.

2.PREMISES.

(a)Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the
Premises referenced in Paragraph 1 and outlined on the Depiction of Premises
attached hereto as Exhibit A and incorporated herein by this reference.  The
Premises consists of that certain Building located at the address designated in
Subparagraph 1(b), if available as of the date of this Lease, and the parcel or
parcels of real property described on the Description of Premises Land attached
hereto as Exhibit B and incorporated herein by this reference which is for the
exclusive use of Tenant.

(b)The parties agree that the letting and hiring of the Premises is upon and
subject to the terms, covenants and conditions herein set forth and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of said terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance.

3.LEASE TERM.

The Term of this Lease shall be for the period designated in Subparagraph 1(g)
commencing on the Commencement Date, and ending on the Expiration Date, unless
the term hereby demised shall be sooner terminated as herein provided (the
"Term").  Notwithstanding the foregoing, if the Rent Commencement Date falls on
any day other than the first day of a calendar month then the Expiration Date
shall be measured from the first day of the month following the month in which
the Rent Commencement Date occurs.  Landlord and Tenant shall execute Exhibit D
to confirm the Commencement Date, the Rent Commencement Date and the Expiration
Date and other matters.

4.POSSESSION.

(a)Delivery of Possession.  Subject to Subparagraph 4(c) below, Landlord agrees
to deliver possession of the Premises to Tenant upon the "substantial
completion" of "Landlord's Work" in accordance with the terms of the Landlord's
Work Letter attached hereto as Exhibit C.  Notwithstanding the foregoing,
Landlord shall not be obligated to deliver possession of any portion of the
Premises to Tenant (including, without limitation, pursuant to Subparagraph 4(c)
below) until Landlord has received from Tenant all of the following:  (i) the
Prepaid Rent; (ii) the Initial Shell Modification Payment (as defined in
Exhibit C attached hereto) and all Shell Modification Costs (as defined in
Exhibit C attached hereto) payable to date in accordance with Exhibit C attached
hereto; (iii) the L-C (as defined in Rider 2 attached hereto); (iv) executed
copies of policies of insurance or certificates thereof as required under
Paragraph 16 of this Lease; (v) copies of all governmental permits and
authorizations required for Tenant to commence Tenant's Work; and (vi) an
executed original of the Hazardous Materials Questionnaire in the form attached
hereto as Exhibit I-1 (which Landlord acknowledges Landlord has received, a copy
of which is attached hereto as Exhibit I-2).

(b)Condition of Premises.  Subject to the terms of this Lease and the Work
Letter attached hereto as Exhibit C, by taking possession of the Premises,
Tenant will be deemed to have accepted such portion of the Premises in its
"AS-IS," "WHERE-IS," with all faults condition on the date of delivery of
possession and to have

./

-///

-3-

 

 

 

--------------------------------------------------------------------------------

acknowledged that there are no items needing work or repair.  Subject to the
terms of this Lease and the Work Letter attached hereto as Exhibit C, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises or any portions thereof
or with respect to the suitability of same for the conduct of Tenant's business
or any other business.  

(c)Early Entry.  Notwithstanding the fact that the Term has not commenced,
Landlord agrees to permit Tenant to enter the Premises upon "substantial
completion" (as defined below) of those items of Landlord's Work set forth in
Exhibit K attached hereto ("Landlord's Early Entry Work") in order to commence
construction of Tenant's Work; provided, however, that Landlord may permit
Tenant to enter the Premises prior to the substantial completion of all
Landlord's Early Entry Work to perform limited portions of Tenant's Work, as
determined by Landlord in its sole and absolute discretion.  Landlord's Early
Entry Work shall be deemed to be "substantially completed" when Landlord has
substantially completed Landlord's Early Entry Work in accordance with the
applicable "Plans" (as defined in Exhibit C attached hereto), other than
decoration and minor "punch-list" type items and adjustments which do not
materially interfere with Tenant's ability to perform Tenant's Work.  Such entry
shall be subject to all of the conditions set forth in this Subparagraph 4(c)
below.  Such early entry is conditioned upon Tenant and its contractors,
employees, agents and invitees working in harmony and not interfering with
Landlord and its contractors. Landlord may immediately terminate such early
entry in the event of any such interference or in the event that such early
entry would increase the cost of Landlord's Work.  Tenant agrees that any such
early entry is subject to all of the terms and conditions of this Lease, except
for those relating to the payment of rent and other recurring monetary
obligations which have a specific commencement time, which provisions will
become applicable in accordance with the terms of this Lease.  Without limiting
the generality of the foregoing, such early entry shall be conditioned upon
Tenant first delivering to Landlord the items described in Subparagraph 4(a) of
this Lease and Tenant shall be specifically bound by the terms of Paragraphs 8
(Use of Premises and Project Facilities), 15 (Release and Indemnity) and 16
(Insurance) of this Lease during such early entry period.  The parties estimate
that substantial completion of Landlord's Early Entry Work will occur on or
around the date that is one hundred forty (140) days after the date that is the
later of (i) the date that Landlord receives the permits necessary to commence
Landlord's Work, and (ii) the date that Landlord receives the Initial Shell
Modification Payment (such estimated date being the "Anticipated Early Entry
Date").  Landlord shall use its commercially reasonable efforts to cause
Landlord's Early Entry Work to be substantially completed on or before the
Anticipated Early Entry Date, subject to "Tenant Delays" and "Force Majeure
Delays" (as such terms are defined in Exhibit C attached hereto).  Tenant agrees
that if Landlord's Early Entry Work is not substantially completed on or prior
to the Anticipated Early Entry Date, this Lease shall not be void or voidable,
nor shall Landlord be liable to Tenant for any loss or damage resulting
therefrom, except as expressly set forth below.  Notwithstanding the foregoing,
if Landlord's Early Entry Work is not substantially completed on or before the
date that is one hundred seventy (170) days after the date that is the later of
(y) the date that Landlord receives the permits necessary to commence Landlord's
Work, and (z) the date that Landlord receives the Initial Shell Modification
Payment (as such outside date shall be extended for any Tenant Delays and Force
Majeure Delays, the "Outside Early Entry Date"), then as Tenant's sole and
exclusive remedy therefor, Tenant shall receive one (1) day worth of Basic Rent
credit for each day beyond the Outside Early Entry Date until Landlord's Early
Entry Work is substantially completed (as such date of substantial completion
shall be deemed to be accelerated for any Tenant Delays and Force Majeure Delays
occurring from and after the Outside Early Entry Date).  For the avoidance of
doubt, nothing herein shall limit the rights of Tenant set forth in Exhibit C
attached hereto in the event that the Landlord's Work is not substantially
completed on or before the "Outside Substantial Completion Date" (as defined in
Exhibit C attached hereto).

(d)Compliance.  Landlord hereby represents and warrants to Tenant that on the
date that Landlord's Work is fully complete (including all punch-list items),
Landlord's Work shall be in substantial compliance with all Applicable Laws (as
defined in Subparagraph 8(b) below); provided, however, except as set forth in
this Subparagraph 4(d), that Landlord shall have no liability hereunder for any
breach of the above warranty resulting from Tenant's specific use of the
Premises, the performance of Tenant's Work or any other work performed by or on
behalf of Tenant (excluding Landlord's Work), or by the acts or omissions of
Tenant or any of its agents, contractors, sublessees, employees or invitees; and
provided further that as Tenant's sole remedy for Landlord's breach of the above
warranty, Tenant shall have the right to cause Landlord to cure such
non-compliant condition to the extent required by such Applicable Laws (subject
to the limitations set forth herein).  In the event Landlord breaches the above
warranty and as a result thereof Tenant is unable to use (and does not use) all
or a portion of the Premises for the conduct of its business the permitted use
set forth in Subparagraph 1(d), then Tenant shall be entitled to receive an
abatement of Basic Rent and the additional rent provided for in Paragraph 11
(Taxes), Paragraph 13 (Maintenance), Paragraph 16 (Insurance), with respect to
the area that is unusable (and not used by Tenant), until such date as Landlord
cures the breach of the warranty, or such date as Tenant resumes using such
area, if earlier.  

5.RENT.

(a)Basic Rent.  Tenant agrees to pay Landlord Basic Rent for the Premises at the
Basic Rent rate designated in Subparagraph 1(h) in twelve (12) equal monthly
installments, each in advance of the first day of each and every calendar month
during the Term commencing on the Rent Commencement Date, except that the
Prepaid Rent set forth in Subparagraph 1(i) shall be paid upon the execution of
this Lease and applied to the first full calendar month occurring during the
Term.  If the Term of this Lease commences on a day other than the first day of
a calendar month or ends on a day other than the last day of a calendar month,
then the rent (as defined below) for such periods shall be prorated in the
proportion that the number of days this Lease is in effect during such periods
bears to thirty (30), and such rent shall be paid at the commencement of such
period.  In addition to the Basic Rent, Tenant agrees to pay additional rent as
provided in Paragraph 11 (Taxes), Paragraph 13 (Maintenance), Paragraph 16
(Insurance), the amount of all rental adjustments as and when hereinafter
provided in this Lease, and a management fee of two and one-half percent (2.5%)
of the rent (i.e., Basic Rent and additional rent) payable by Tenant pursuant to
the terms of this Lease to cover Landlord's management, overhead and
administrative expenses

./

-///

-4-

 

 

 

--------------------------------------------------------------------------------

related to the operation of the Building, whether performed by Landlord's
personnel or delegated by Landlord to a professional property manager.  The
Basic Rent, any additional rent payable pursuant to the provisions of this
Lease, and any rental adjustments shall be paid to Landlord, without any prior
demand therefor, and without any deduction or offset whatsoever in lawful money
of the United States of America, which shall be legal tender at the time of
payment, at the address of Landlord designated in Subparagraph 1(c) or to such
other person or at such other place as Landlord may from time to time designate
in writing.  Further, all charges to be paid by Tenant hereunder, including,
without limitation, payments for real property taxes, insurance, repairs, and
parking, if any, shall be considered "additional rent" for the purposes of this
Lease, and the word "rent" in this Lease shall include such additional rent
unless the context specifically or clearly implies that only the Basic Rent is
referenced.  Basic Rent shall be adjusted as provided in Subparagraph 1(h).

(b)Late Payment.  Tenant acknowledges that late payment by Tenant to Landlord of
any rent or other sums due under this Lease will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such costs being extremely
difficult and impracticable to ascertain.  Such costs include, without
limitation, processing and accounting charges and late charges that may be
imposed on Landlord by the terms of any encumbrance or note secured by the
Premises.  Therefore, if any recurring rent or other sum due from Tenant is not
received within five (5) calendar days when due, or if any non-recurring rent or
other sum due from Tenant is not received within five (5) calendar days
following receipt of written notice that Tenant failed to timely pay such sum,
Tenant shall pay to Landlord an additional sum equal to ten percent (10%) of
such overdue payment for each month such payment remains overdue.  Landlord and
Tenant hereby agree that such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of any such late
payment.  Additionally, all such delinquent rents or other sums, shall bear
interest at the lesser of (i) twelve percent (12%) per annum or (ii) the maximum
legal interest rate (as applicable, the "Interest Rate").  Any payments of any
kind returned for insufficient funds will be subject to an additional handling
charge of $25.00.

(c)Triple Net Lease.  Landlord and Tenant acknowledge that, except as otherwise
expressly provided to the contrary in this Lease, it is their intent and
agreement that this Lease be a "TRIPLE NET" lease and that as such, the
provisions contained in this Lease are intended to pass on to Tenant or
reimburse Landlord for the costs and expenses reasonably associated with this
Lease, the Building and the Project (as applicable), and Tenant's operation
therefrom.  To the extent such costs and expenses payable by Tenant cannot be
charged directly to, and paid by, Tenant, such costs and expenses shall be paid
by Landlord but reimbursed by Tenant as additional rent hereunder.  

(d)Abatement of Basic Rent.

 

i)

Provided Tenant is not in default under this Lease (beyond any applicable notice
and cure periods), Landlord hereby agrees to abate Tenant's obligation to pay
Basic Rent during the Basic Rent Abatement Period (such total amount of abated
Basic Rent being hereinafter referred to as the "Abated Basic Rent").  During
the Basic Rent Abatement Period, Tenant will still be responsible for the
payment of all other monetary obligations under this Lease.  Tenant acknowledges
that any default under this Lease (beyond any applicable notice and cure
periods) will cause Landlord to incur costs not contemplated hereunder, the
exact amount of such costs being extremely difficult and impracticable to
ascertain, therefore, should Tenant at any time during the Term of this Lease be
in default under this Lease (beyond any applicable notice and cure periods),
then the total unamortized sum of such Abated Basic Rent (amortized on a
straight line basis over the last one hundred seventy-five (175) full calendar
months of the initial Term) so conditionally excused shall become immediately
due and payable by Tenant to Landlord and any remaining Abated Basic Rent shall
no longer be available to Tenant as a rent credit from the date of such
default.  Tenant acknowledges and agrees that nothing in this Subparagraph 5(d)
is intended to limit any other remedies available to Landlord at law or in
equity under Applicable Laws (as defined in Subparagraph 8(b) below) (including,
without limitation, the remedies under California Civil Code Sections 1951.2
and/or 1951.4 and any successor statutes or similar laws) in the event of a
default under this Lease (beyond any applicable notice and cure periods).

 

ii)

Landlord shall have the option to make a cash payment (the "Buyout Payment") to
Tenant in the amount of the remaining Abated Basic Rent due under
Subparagraph 5(d)(i) above, discounted at the rate of ten percent (10%) per
annum from the last day of the Basic Rent Abatement Period to the first day of
the month during which the Buyout Payment is made.  Upon Landlord's tender of
such Buyout Payment, Tenant shall no longer be entitled to the Abated Basic Rent
pursuant to this Lease.  Landlord shall exercise its option to buy out the
Abated Basic Rent by delivering at least ten (10) days' prior written notice
thereof to Tenant, and shall make the Buyout Payment to Tenant on or about the
date set forth in such notice.  The amount of Buyout Payment shall be calculated
as follows:  Landlord, acting reasonably and in good faith, shall estimate the
total amount of the remaining Abated Basic Rent, which estimate shall be based
on the actual remaining Basic Rent abated pursuant to Subparagraph 5(d)(i)
above.

6.PREPAID RENT.  

Upon execution of this Lease, Tenant shall pay to Landlord the Prepaid Rent set
forth in Subparagraph 1(i), and if Tenant is not in default of any provisions of
this Lease, the Basic Rent component of such Prepaid Rent shall be applied
during the first (1st) full calendar month during the Term, and the estimated
additional rent component of such Prepaid Rent shall be applied during the first
(1st) full calendar month during the Term.  Landlord's obligations with respect
to the Prepaid Rent are those of a debtor and not of a trustee, and Landlord can
commingle the Prepaid Rent with Landlord's general funds.  Landlord shall not be
required to pay Tenant interest on the Prepaid Rent.  

./

-///

-5-

 

 

 

--------------------------------------------------------------------------------

Landlord shall be entitled to immediately endorse and cash Tenant's Prepaid
Rent; however, such endorsement and cashing shall not constitute Landlord's
acceptance of this Lease.  In the event Landlord does not accept this Lease,
Landlord shall return said Prepaid Rent.  If Landlord sells the Premises and
deposits with the purchaser the Prepaid Rent, Landlord shall be discharged from
any further liability with respect to the Prepaid Rent.

7.INTENTIONALLY DELETED.

8.USE OF PREMISES AND PROJECT FACILITIES.

(a)Tenant's Use of the Premises.  Tenant shall use the Premises for the use or
uses set forth in Subparagraph 1(d) above, and shall not use or permit the
Premises to be used for any other purpose without the prior written consent of
Landlord, which consent Landlord may withhold in its sole and absolute
discretion.  Landlord makes no representations or warranties that said use of
the Premises or any other use of the Premises is permitted by any duly
constituted public authority having jurisdiction over the Premises or the
conduct of Tenant's business.

(b)Compliance.  At Tenant's sole cost and expense, Tenant shall procure,
maintain and hold available for Landlord's inspection, all governmental licenses
and permits required for Tenant's use of the Premises and the proper and lawful
conduct of Tenant's business from the Premises.  Tenant shall at all times
during the Term of this Lease, at its sole cost and expense, observe and comply
with the certificate of occupancy issued for the Building and all laws,
statutes, zoning restrictions, ordinances, rules, regulations and requirements
of any duly constituted public authority having jurisdiction over the Premises
now or hereafter in force relating to or affecting the use, occupancy,
alteration or improvement of the Premises including, without limitation, the
provisions of Title III of the Americans with Disabilities Act of 1990, as
amended (collectively, "Applicable Laws"), except to the extent compliance with
Applicable Laws is Landlord's responsibility pursuant to Subparagraph 13(b)
below.  Tenant shall not use or occupy the Premises in violation of any of the
foregoing.  Tenant shall, upon written notice from Landlord, discontinue any use
of the Premises which is declared by any governmental and/or quasi-governmental
authority having jurisdiction over the Premises to be a violation of law or of
said certificate of occupancy.  Tenant shall comply with all rules, orders,
regulations and requirements of the Board of Fire Underwriters or any other
insurance authority having jurisdiction over the Premises or any present or
future insurer relating to the Premises.  Tenant shall promptly, upon demand,
reimburse Landlord for any additional premium charged for any existing insurance
policy or endorsement required by reason of Tenant's failure to comply with the
provisions of this Paragraph 8.  Tenant shall not use or allow the Premises to
be used for any improper, immoral, unlawful or objectionable purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the
Premises.  Tenant shall comply with all restrictive covenants and obligations
now or hereafter recorded against the Premises Land and/or created by private
contracts which affect the use and operation of the Premises, including, without
limitation, the Rules and Regulations referred to in Paragraph 32 and attached
hereto as Exhibit F; provided, however, that Tenant shall not have an obligation
to comply with any such items which are hereafter recorded or created to the
extent such items materially and adversely affect Tenant's ability to use the
Premises for the permitted use set forth in Subparagraph 1(d), except to the
extent required by Applicable Laws.  Tenant shall not commit or suffer to be
committed any waste in or upon the Premises and shall keep the Premises in
first-class repair and appearance, ordinary wear and tear excepted.  Further,
Tenant's business machines and mechanical equipment which cause vibration or
noise that may be transmitted to the Building structure or to any other space in
the Building shall be so installed, maintained and used by Tenant as to
eliminate or minimize such vibration or noise.  Tenant shall be responsible for
all structural engineering required to determine structural load, as well as the
expense thereof.

(c)Hazardous Materials.  Tenant shall not cause or permit any Hazardous
Materials to be brought upon, stored, used, generated, released into the
environment or disposed of in, on, under or about the Premises by Tenant, its
agents, employees, contractors or invitees, in violation of the terms of
Exhibit H attached hereto.  

(d)Parking.  Landlord grants to Tenant and Tenant's customers, suppliers,
employees and invitees, an exclusive license to use the vehicle parking spaces
located on the Premises Land for the use of motor vehicles during the Term of
this Lease.  The initial lay-out of the vehicle parking spaces located on the
Premises Land is depicted on Exhibit A attached hereto.  Exhibit A depicts the
total number of parking spaces to be delivered by Landlord as part of Landlord’s
Work.  Landlord reserves the right at any time to promulgate rules and
regulations relating to the use of such parking areas, including reasonable
restrictions thereon.  Overnight parking is prohibited and any vehicle violating
this or any other vehicle regulation adopted by Landlord is subject to removal
at the owner's expense.

(e)California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises has not undergone inspection by a Certified
Access Specialist (CASp). In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant's right to request and obtain a
CASp inspection and with advice of counsel, hereby elects not to obtain such
CASp inspection and forever waives its rights to obtain a CASp inspection with
respect to the Premises, Building and/or Project to the extent permitted by
Applicable Laws now or hereafter in effect; and (ii) if the waiver set forth in
clause (i) hereinabove is not enforceable pursuant to Applicable Laws now or
hereafter in effect, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the

./

-///

-6-

 

 

 

--------------------------------------------------------------------------------

foregoing notice):  (A) Tenant shall have the one-time right to request for and
obtain a CASp inspection, which request must be made, if at all, in a written
notice delivered by Tenant to Landlord on or before the Commencement Date; (B)
any CASp inspection timely requested by Tenant shall be conducted (1) between
the hours of 9:00 a.m. and 5:00 p.m. on any business day, (2) only after ten
(10) days' prior written notice to Landlord of the date of such CASp inspection,
(3) in a professional manner by a CASp designated by Landlord and without any
testing that would damage the Premises, Building or Project in any way, and (4)
at Tenant's sole cost and expense, including, without limitation, Tenant's
payment of the fee for such CASp inspection, the fee for any reports prepared by
the CASp in connection with such CASp inspection (collectively, the "CASp
Reports") and all other costs and expenses in connection therewith; (C) Tenant
shall deliver a copy of any CASp Reports to Landlord within two (2) business
days after Tenant's receipt thereof; (D) Tenant, at its sole cost and expense,
shall be responsible for making any improvements, alterations, modifications
and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord's obligation to repair as set forth in this Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Applicable Laws to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within ten (10) business days after Tenant's
receipt of an invoice therefor from Landlord.

(f)Survival.  The provisions of this Paragraph 8 shall survive any termination
of this Lease.

9.SURRENDER OF PREMISES; RESTORATION; HOLDING OVER.

Upon the expiration of the Term of this Lease including any extension periods,
Tenant shall surrender to Landlord the Premises in good condition, except for
ordinary wear and tear, subject to Tenant's payment obligations for the
Restoration Work (as defined below) as set forth below.  Further, upon the
expiration of the Term of this Lease including any extension periods, Tenant
shall remove all personal property, including, without limitation, all
wallpaper, paneling and other decorative improvements or fixtures and shall
perform all restoration made necessary by the removal of Tenant's personal
property before the expiration of the Term, including, for example, restoring
all wall surfaces to their condition prior to the commencement of this
Lease.  Landlord may elect to retain or dispose of in any manner Tenant's
personal property not removed from the Premises by Tenant prior to the
expiration of the Term.  Tenant waives all claims against Landlord for any
damage to Tenant resulting from Landlord's retention or disposition of Tenant's
personal property.  Tenant shall be liable to Landlord for Landlord's costs for
storage, removal or disposal of Tenant's personal property.

Notwithstanding the foregoing, Landlord may, within sixty (60) days before or
sixty (60) days after expiration of the Term (as such date after the expiration
of the Term shall be extended due to Tenant Delays and Force Majeure Delays, the
"Outside Restoration Bid Date"), require Tenant to pay to Landlord the estimated
costs to remove any and all improvements within the Premises (including, without
limitation, Landlord's Work, Tenant's Work and any other alterations made by or
on behalf of Tenant) and restore the Premises, so as to return the Premises to a
shell condition (as determined in Landlord's reasonable discretion)
(collectively, the "Restoration Work"), as more particularly set forth
below.  If Landlord so elects, Landlord shall competitively bid the Restoration
Work with at least two (2) contractors selected by Landlord and approved by
Tenant (in Tenant's commercially reasonable discretion).  The restoration
payment due and payable by Tenant (the "Restoration Payment") shall be equal to
the amount of the lowest bid received by Landlord after conducting such
competitive bidding process (such bids being collectively referred to herein as
the “Restoration Bids”).  Landlord shall promptly provide copies of all of the
Restoration Bids to Tenant as a condition precedent to Tenant being required to
pay the Restoration Payment to Landlord.  Within thirty (30) days after Tenant's
receipt of the Restoration Bids, Tenant shall pay to Landlord the Restoration
Payment.  Notwithstanding anything herein to the contrary, in no event shall
Tenant have any obligation to perform such Restoration Work and Tenant’s sole
obligation with respect thereto is to pay to Landlord the Restoration Payment in
accordance with this Paragraph 9.  In the event Landlord fails to deliver to
Tenant the Restoration Bids by the Outside Restoration Bid Date, then Tenant’s
obligation to make any Restoration Payment shall be deemed waived by Landlord.

If Tenant, with Landlord's consent, remains in possession of the Premises after
expiration or termination of the Term, or after the date in any notice given by
Landlord to Tenant terminating this Lease, such possession by Tenant shall be
deemed to be a month-to-month tenancy terminable on written thirty (30) day
notice at any time, by either party.  All provisions of this Lease, except those
pertaining to Term and rent, shall apply to the month-to-month tenancy.  During
the initial month of such month-to-month tenancy, Tenant shall pay monthly rent
in an amount equal to 125% of Basic Rent for the last full calendar month during
the immediately preceding Term plus 100% of additional rent as provided in
Paragraph 11 (Taxes), Paragraph 13 (Maintenance), Paragraph 16 (Insurance),
subject to increase as provided therein, and after such initial month, Tenant
shall pay monthly rent in an amount equal to 150% of Basic Rent for the last
full calendar month during the immediately preceding Term plus 100% of
additional rent as provided in Paragraph 11 (Taxes), Paragraph 13 (Maintenance),
Paragraph 16 (Insurance), subject to increase as provided therein.  Any such
holdover rent shall be paid on a per month basis without reduction for partial
months during the holdover.  Acceptance by Landlord of rent after such
expiration or earlier termination shall not constitute consent to a hold over
hereunder or result in an extension of this Lease.  This paragraph shall not be
construed to create any express or implied right to holdover beyond the
expiration of the Term or any extension thereof.  If Tenant fails to surrender
the Premises after the later to occur of (i) thirty (30) days following the
expiration or termination of the Term or (ii) the date that is thirty (30) days
after Tenant receives written notice from Landlord that Landlord intends to
lease the Premises (or a portion thereof) to a succeeding tenant, then Tenant
shall indemnify, defend and hold harmless Landlord from all loss or liability
(including actual attorneys' fees and costs), including, without limitation, any
loss or liability resulting from any claim against

./

-///

-7-

 

 

 

--------------------------------------------------------------------------------

Landlord made by any succeeding tenant founded on or resulting from Tenant's
failure to surrender and losses to Landlord due to lost opportunities to lease
any portion of the Premises to succeeding tenants.

Tenant's obligations under this Paragraph 9 shall survive the expiration or
earlier termination of this Lease.

10.SIGNAGE.

Subject to the terms and conditions of this Paragraph 10, and subject to
approval by the City of Thousand Oaks, Tenant shall have the right to install
Tenant identification signs in those locations on the north elevation of the
Building identified as "Signage" as shown on Exhibit L attached
hereto.  Landlord on behalf of Tenant and at the expense of Tenant, shall
install and maintain Tenant's identification sign(s) in such designated
locations in accordance with this Paragraph 10.  Tenant shall have no right to
install or maintain Tenant identification signs in any other location in, on or
about the Premises and shall not display or erect any other signs, displays or
other advertising materials that are visible from the exterior of the
Building.  The size, design, color and other physical aspects of permitted
sign(s) shall be subject to:  (i) Landlord's written approval prior to
installation, which approval may be withheld in Landlord's discretion, (ii) any
covenants, conditions or restrictions encumbering the Premises, and (iii) any
applicable municipal or governmental permits and approvals (including, without
limitation, the approval of the City of Thousand Oaks).  The cost of the
sign(s), including the installation, maintenance and removal thereof, shall be
at Tenant's sole cost and expense.  If Tenant fails to install or maintain its
sign(s), or if Tenant fails to remove same upon termination of this Lease and
repair any damage caused by such removal, including, without limitation,
repainting the Building (if required by Landlord, in Landlord's sole but
reasonable judgment), Landlord may do so at Tenant's expense.  Tenant shall
reimburse Landlord for all costs incurred by Landlord to effect such
installation, maintenance or removal, which amount shall be deemed additional
rent, and shall include, without limitation, all sums disbursed, incurred or
deposited by Landlord, including Landlord's costs, expenses and actual
attorneys' fees with interest thereon at the Interest Rate from the date of
Landlord's demand until payment.  Any sign rights granted to Tenant under this
Lease are personal to Tenant and may not be assigned, transferred or otherwise
conveyed to any assignee or subtenant of Tenant without Landlord's prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.

11.TAXES.

(a)Personal Property Taxes.  Tenant shall pay before delinquency all taxes,
assessments, license fees and public charges levied, assessed or imposed upon
its business operations as well as upon all trade fixtures, leasehold
improvements, merchandise and other personal property in or about the Premises.

(b)Real Property Taxes.  Tenant shall pay, as additional rent, Tenant's Share of
all Real Property Taxes (as defined below), including all taxes, assessments
(general and special) and other impositions or charges which may be taxed,
charged, levied, assessed or imposed with respect to any calendar year or part
thereof included within that portion of the Term commencing on the Rent
Commencement Date upon all or any portion of or in relation to the Premises or
any portion thereof, any leasehold estate in the Premises or measured by rent
from the Premises, including any increase caused by the transfer, sale or
encumbrance of the Premises or any portion thereof, except as expressly set
forth in Subparagraph 11(c) below; provided, however, that if any Real Property
Taxes attributable to the Shell Modifications or Tenant's Work are taxed,
charged, levied, assessed or imposed with respect to any period prior to the
Rent Commencement Date, then Tenant shall pay, as additional rent, all such Real
Property Taxes attributable to the Shell Modifications or Tenant's
Work.  Landlord hereby represents and warrants to Tenant that the Premises Land
is a separately assessed tax parcel (or tax parcels) and that, notwithstanding
anything herein to the contrary, in no event shall Tenant’s Share of Real
Property Taxes include any Real Property Taxes allocable or attributable to any
parcel or land other than the Premises Land or allocable or attributable to any
improvements other than those improvements located on the Premises Land.  "Real
Property Taxes" shall also include any form of assessment, levy, penalty, charge
or tax (other than estate, inheritance, net income or franchise taxes) imposed
by any authority having a direct or indirect power to tax or charge, including,
without limitation, any city, county, state, federal or any improvement or other
district, whether such tax is:  (1) determined by the area of the Premises or
the rent or other sums payable under this Lease; (2) upon or with respect to any
legal or equitable interest of Landlord in the Premises or any part thereof;
(3) upon this transaction or any document to which Tenant is a party creating a
transfer in any interest in the Premises; (4) in lieu of or as a direct
substitute in whole or in part of or in addition to any real property taxes on
the Premises; (5) based on any parking spaces or parking facilities provided at
the Premises; or (6) in consideration for services, such as police protection,
fire protection, street, sidewalk and roadway maintenance, refuse removal or
other services that may be provided by any governmental or quasi-governmental
agency from time to time which were formerly provided without charge or with
less charge to property owners or occupants.  Tenant shall pay Real Property
Taxes on the date any taxes or installments of taxes are due and payable as
determined by the taxing authority, evidenced by the tax bill.  Landlord shall
determine and notify Tenant of the amount of Real Property Taxes not less than
ten (10) days in advance of the date such tax or installment of taxes is due and
payable.  In the event Landlord fails to deliver such timely determination and
notice to Tenant, then Tenant shall have ten (10) days from receipt of such
notice to remit payment of Real Property Taxes to Landlord.  The foregoing
notwithstanding, upon notice from Landlord, Tenant shall pay, as additional
rent, Real Property Taxes to Landlord in advance monthly installments equal to
one twelfth (1/12) of Landlord's reasonable estimate of the Real Property Taxes
payable under this Lease, together with monthly installments of Basic Rent, and
Landlord shall hold such payments in a non-interest bearing account.  Landlord
shall determine and notify Tenant of any deficiency in the impound account.
Tenant shall pay any deficiency of funds in the impound account not less than
thirty (30) days in advance of the date such tax or installment of taxes is due
and payable.  In the event Landlord fails to deliver such timely deficiency
determination and notice to Tenant, then Tenant shall have ten (10) days from
receipt of such notice to remit payment of such deficiency to Landlord.  If
Landlord determines that Tenant's impound account has accrued an amount in
excess of the Real Property Taxes due and payable, then such excess shall be
credited to Tenant within thirty (30) days from receipt of said notice from
Landlord.

./

-///

-8-

 

 

 

--------------------------------------------------------------------------------

(c)Proposition 13 Protection.  If during the period from the date of this Lease
through the initial sixty (60) months of the Term (the "Proposition 13
Protection Term") there is any increase of Real Property Taxes resulting solely
from any sale, transfer or other change in ownership of the Premises ("Ownership
Change") pursuant to "Proposition 13", meaning Article XIIIA of the California
Constitution (as implemented by California Revenue and Taxation Code Sections 50
et seq.), which Ownership Change becomes effective during the Proposition 13
Protection Term, then during the Proposition 13 Protection Term only, Tenant
shall be liable for zero percent (0%) of any such increase to the extent
attributable to such Ownership Change; provided, however, that in no event shall
such limitation apply after the expiration of such Proposition 13 Protection
Term, whether resulting from an Ownership Change occurring before, during or
after the Proposition 13 Protection Term. Without limiting the foregoing,
nothing herein shall limit Tenant's liability for any reassessment of Real
Property Taxes resulting from (i) an Ownership Change which became effective
prior to the Proposition 13 Protection Term, even though the reassessment of
Real Property Taxes may not occur until the after the commencement of the
Proposition 13 Protection Term, or (ii) any cause other than an Ownership Change
(including, without limitation, any statutorily permitted annual reassessment of
real property taxes).  In the event that Proposition 13 is amended or revoked
with respect to the Premises such that real property taxes shall not be limited
based on the "full cash value" of the Premises as set forth in Proposition 13
(e.g., passage of a "split roll"), this Subparagraph 11(c) shall be deemed to be
null and void.

(d)Contests.  During that portion of the Term commencing on the Rent
Commencement Date, Tenant shall have the right, at its sole cost and expense, to
contest the validity or amount of Real Property Taxes for the tax parcel(s) on
which the Premises is located as are permitted by law, either in its own name or
in the name of the Landlord, in either case with Landlord's reasonable
cooperation, at no cost to Landlord.  In conjunction with any such contest,
Landlord shall make reasonably available to Tenant such information in
Landlord's files as Tenant may reasonably request with respect to Real Property
Taxes.  Tenant shall indemnify and hold Landlord harmless from all cost, loss,
damage and expense incurred in the prosecution of any such contest by
Tenant.  Notwithstanding the foregoing, Tenant shall continue to pay, prior to
the date such taxes or installments of taxes would become delinquent as
determined by the taxing authority, any and all Real Property Taxes during the
period in which such Real Property Taxes is being contested.

12.UTILITIES.

Tenant shall pay directly to the utility companies providing such services, the
cost of all water, gas, heat, light, power, sewer, electricity, telephone or
other service metered, chargeable or provided to the Premises.  Tenant agrees
that upon request from Landlord, Tenant shall provide Landlord with any energy
usage data for the Premises, including, without limitation, copies of utility
bills for the Premises.  Landlord shall not be liable in damages or otherwise
for any failure or interruption of any utility or other service furnished to the
Premises.  No such failure or interruption shall entitle Tenant to terminate
this Lease or abate rent in any manner and Tenant hereby waives the provisions
of any applicable existing or future law, ordinance or regulation permitting the
termination of this Lease due to an interruption, failure or inability to
provide any services (including, without limitation, the provisions of
California Civil Code Section 1932(1)).  Notwithstanding anything herein to the
contrary, Landlord shall be responsible for all hook-up fees, tap fees, impact
fees or any other similar type of fee in connection with the performance of
Landlord's Work; provided, however, that Tenant shall be responsible for all
hook-up fees, tap fees, impact fees or any other similar type of fee in
connection with the Shell Modifications and Tenant's Work.

Notwithstanding anything to the contrary contained in this Lease, if Tenant's
use of all or any material portion of the Premises is impaired due to an
interruption of utility or mechanical services or any other essential services
provided to the Premises that is caused by Landlord's negligence or willful
misconduct, and such interruption materially interferes with the conduct of
Tenant's business in the Premises for three (3) consecutive business days (the
"Eligibility Period"), then Tenant shall be entitled to an equitable abatement
of monthly Basic Rent and additional rent under this Lease based upon the
portion of the Premises affected thereby (provided that if the operation of
Tenant's business from the remainder of the Premises not affected thereby is not
reasonably practicable under the circumstances and Tenant in fact does not
operate for business from the remainder of the Premises, all monthly Basic Rent
and additional rent under this Lease shall be subject to such abatement) from
the commencement of the Eligibility Period until the interruption is cured;
provided, however, that if Landlord is diligently pursuing the repair of such
interruption and, if applicable to the nature of such interruption, Landlord
provides substitute services reasonably suitable for Tenant's purposes and
Tenant is thereafter able to conduct its business in the Premises, such as for
example, bringing in portable air-conditioning equipment, then there shall not
be any abatement of monthly Basic Rent or additional rent pursuant to this
Paragraph 12.  The provisions of this Paragraph 12 shall not, however, apply in
the event of damage or destruction, in which event the provisions of
Paragraph 17 below shall control.

13.MAINTENANCE.

(a)Performed by Tenant.  Except as provided below, Tenant shall maintain, repair
and replace (as necessary) the Premises in good condition, including, without
limitation, maintaining, repairing and replacing (as necessary) of all of the
following:  walls; floors; ceilings; telephone equipment and wiring; doors;
exterior and interior windows and fixtures; the heating, ventilating and air
conditioning system servicing the Premises; the electrical, plumbing and
sewerage systems within the Premises from the point of connection to the
Building; all signs installed by Tenant (including, without limitation, those
lying outside the Premises); as well as damage caused by Tenant, its agents,
contractors, employees or invitees (the costs thereof being the "Tenant Damage
Costs").  Tenant shall comply with the provisions of California Health and
Safety Code Sections 26142 and 26145.  Tenant shall, at its own expense,
provide, install and maintain in good condition all of its personal property
required in the conduct of its business on the Premises.  If Tenant refuses or
neglects to repair, replace and maintain the Premises as required hereunder and
to the reasonable satisfaction of Landlord, Landlord may at any time following
ten (10) days

./

-///

-9-

 

 

 

--------------------------------------------------------------------------------

from the date on which Landlord shall make a written demand on Tenant to effect
such repair, replacement and maintenance (emergencies excepted in which case no
such demand shall be required), enter upon the Premises and make such repairs,
replacements and/or maintenance without liability to Tenant for any loss or
damage which might occur to Tenant's merchandise, fixtures or other property or
to Tenant's business by reason thereof, and upon completion thereof, Tenant
shall pay to Landlord, Landlord's costs for making such repairs plus four
percent (4%) for overhead, upon presentation of a bill therefor.  Said bill
shall include interest at the Interest Rate on said costs from the date of
completion of the maintenance and repairs by Landlord.  

(b)Performed by Landlord.  Subject to reimbursement by Tenant as hereinafter
provided (and subject to any limitations hereinafter provided), Landlord shall
be responsible to maintain, in good condition, the structural parts of the
Premises (including, without limitation, the structural portion of the Shell
Modifications), which shall include only the foundations, bearing and exterior
walls (including painting), and subflooring; the roof system and skylights; the
electrical, plumbing and sewerage systems lying outside the Building up to the
point of connection to the Building; the paved and hardscaped parking and
driveway areas (including resurfacing and restriping); window frames, gutters
and downspouts on the Building; the outside areas of the Premises and every part
thereof, including, without limitation, the soil, landscaping (including
replacement thereof), sprinkler system, walkways, parking areas (including
periodic sweeping), site lighting and pest control.  Further, subject to
reimbursement by Tenant as hereinafter provided (and subject to any limitations
hereinafter provided), Landlord shall be responsible for making all alterations
to the foregoing items to the extent required by Applicable Laws; provided,
however, that Tenant shall pay to Landlord, Landlord's costs for making such
alterations plus four percent (4%) for overhead, upon presentation of a bill
therefor, with respect to any such alterations resulting from Tenant's specific
use of the Premises, the performance of Tenant's Work or any other work
performed by or on behalf of Tenant (excluding Landlord's Work), or by the acts
or omissions of Tenant or any of its agents, contractors, sublessees, employees
or invitees (such costs to be paid by Tenant being the "Tenant Compliance
Costs").  Notwithstanding anything herein to the contrary, Landlord shall be
responsible, at its sole cost and expense, for making all structural repairs,
alterations or improvements to the Premises, including, without limitation, all
structural alterations or improvements to extent required by Applicable Laws,
except for any Tenant Damage Costs and any Tenant Compliance Costs.  Landlord
shall not be liable for any failure to make any such repairs or any maintenance
unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by
Tenant.  Notwithstanding the foregoing, Landlord agrees, at its sole cost and
expense, and not subject to reimbursement by Tenant, to repair (if necessary, in
Landlord's reasonable discretion) latent defects in Landlord's Work discovered
by Tenant and reported to Landlord by the date that is eleven (11) months after
substantial completion of Landlord's Work.

(c)Reimbursement by Tenant.  Prior to the commencement of each calendar year,
Landlord shall give Tenant a written estimate of the expenses Landlord
anticipates will be incurred for the ensuing calendar year with respect to the
maintenance and repair to be performed by Landlord as described in
Subparagraph 13(b) above (the "Maintenance Expenses").  Tenant shall pay, as
additional rent, such estimated expenses in equal monthly installments in
advance on or before the first day of each month concurrent with its payment of
Basic Rent.  Within ninety (90) days after the end of each calendar year,
Landlord shall furnish Tenant a statement showing in reasonable detail the
actual expenses incurred for the period in question (an "Expense Statement") and
the parties shall within thirty (30) days thereafter make payment or allowance
as necessary to adjust Tenant's estimated payments to the actual expenses as
shown by applicable periodic statements submitted by Landlord.  If Landlord
shall determine at any time that the estimate of expenses for the current
calendar year is or will become inadequate to meet all such expenses for any
reason, Landlord shall immediately determine the appropriate amount of such
inadequacy and issue a supplemental estimate as to such expenses, and Tenant
shall pay any increase in the estimated expenses as reflected by such
supplemental estimate within ten (10) days following receipt of written request
from Landlord.  Tenant's failure to timely pay any of the charges in connection
with the performance of its maintenance and repair obligations to be paid under
this Paragraph 13 shall constitute a material default under this Lease.

Landlord shall keep or cause to be kept separate and complete books of account
covering costs and expenses incurred in connection with its maintenance and
repair obligations as described in Subparagraph 13(b) above, which costs and
expenses shall include, without limitation, but subject to the limitations on
and exclusions from Maintenance Expenses set forth in the following
paragraph:  the actual costs and expenses incurred in connection with labor and
material utilized in performance of the maintenance and repair obligations
hereinafter described, public liability, property damage and other forms of
insurance which Landlord may, or is required to, maintain, equipment and
supplies, assessments which may be levied against the Premises under any
recorded covenants, conditions and restrictions, and any other items reasonable
necessary from time to time to properly repair, replace and maintain the outside
areas and any interest paid in connection therewith.  Landlord may elect to
delegate its duties hereunder to a professional property manager.  Certain
Maintenance Expenses may be incurred on a Project-wide basis (the "Project
Expenses") (including, without limitation, landscaping, driveway maintenance,
repair and replacement, insurance, pest control, security and parking lot
lighting) and allocated to the Premises based on the Building’s Share of the
Project, provided that the Project Expenses shall be subject to the same
limitations on Maintenance Expenses as set forth herein, and in no event shall
the Project Expenses allocable to the Premises include any capital improvements,
repairs or replacements to any building within the Project (other than the
Building).

Notwithstanding the foregoing, Maintenance Expenses attributable to capital
improvements, repairs, or replacements as determined under industry standard
accounting principles shall not be subject to reimbursement by Tenant except to
the extent such costs are amortized over the useful life (as determined in
accordance with industry standard accounting principles) of such capital
improvements, repairs or replacements, together with interest on the unamortized
costs at the Interest Rate; provided, however, in no event shall Maintenance
Expenses include costs of the replacement of the roof of the Building during the
initial Term and thereafter not more often than once every

./

-///

-10-

 

 

 

--------------------------------------------------------------------------------

fifteen (15) years, or the re-slurry of the parking lot more than once every
three (3) years.  Further, to the extent that the deductible portion of
Landlord's earthquake property insurance (if any) exceeds $100,000.00, such
excess shall be amortized over the useful life (as determined in accordance with
industry standard accounting principles) of the insured property to be repaired
or replaced, together with interest on the unamortized costs at the Interest
Rate, provided that for purposes of calculating the excess as set forth in this
sentence, the deductible portion of Landlord's earthquake property insurance
shall not exceed five percent (5%) of the replacement value of the structural
improvements on the Premises Land installed by Landlord as part of Landlord’s
Work.  Further, notwithstanding anything herein to the contrary, the Maintenance
Expenses shall not include the following:

1.

costs of any items to the extent (a) Landlord receives reimbursement from
insurance or condemnation proceeds, (b) Landlord receives reimbursement from a
contractor, manufacturer, supplier or any other third party pursuant to any
warranty or otherwise, or (c) Landlord would have been reimbursed if Landlord
had carried the insurance Landlord is required to carry pursuant to this Lease;

2.

costs of capital improvements, repairs, or replacements, except as expressly
allowed pursuant to the terms of this Lease;

3.

rentals and other related expenses for systems and equipment (except when needed
in connection with normal repairs and maintenance and/or to an ameliorate an
emergency condition) which if purchased, rather than rented, would constitute a
capital improvement not includable in Maintenance Expenses pursuant to this
Lease;

4.

costs and overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services to the extent the same exceeds
typical costs and overhead and profit increment of such goods and/or services
rendered by qualified unaffiliated third parties on a competitive basis;

5.

depreciation;

6.

amortization, except as expressly provided in this Lease, and except on
materials, tools, supplies and vendor type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party, and when amortization is permitted or required, the item shall be
amortized over its useful life in the manner described in this Lease, together
with interest on the unamortized costs at the Interest Rate;

7.

costs incurred to comply with Applicable Laws with respect to cleanup, removal,
investigation, monitoring and/or remediation of any Hazardous Materials (as
defined in Exhibit H attached hereto) in, on or under the Building and Premises
Land in existence as of the date of this Lease or caused by Landlord or
otherwise being a Non-Tenant Caused Hazardous Material (as defined in Exhibit H
attached hereto);

8.

costs incurred in connection with the original construction and development of
the Building or Premises Land;

9.

any wages and benefits of any employee who is involved in the operation and
management of the Building or Premises Land, including, without limitation, any
payment or provision for unemployment insurance, worker's compensation insurance
and other employee costs, and the cost of bookkeeping and accounting services;

10.

wages and benefits of any employee of Landlord;

11.costs associated with the operation of the business of the partnership or
entity which constitutes Landlord as the same are distinguished from the costs
of operation of the Building and/or the Premises Land;

12.interest, penalties, late charges, liquidated damages or other costs arising
out of Landlord's failure to make timely payment of any of its obligations
(except if Landlord's late payment is due to Tenant not timely paying any sums
as required under this Lease);

13.reserves of any kind, including replacement reserves for bad debt loss or
lost rent;

14.

costs arising from the negligence or willful misconduct of Landlord;

15.

interest or principal payments of any mortgage debts of Landlord, financing
costs and amortization of funds borrowed by Landlord, whether secured or
unsecured and all payments of base rent (but not taxes or operating expenses)
under any ground lease or other underlying lease of all or any portion of the
Premises Land;

16.

advertising, legal and space planning expenses and leasing commissions and other
costs and expenses incurred in procuring and leasing space to tenants for the
Project, including any leasing office maintained in the Project, free rent and
construction allowances for tenants;

17.

legal and other expenses incurred in the negotiation or enforcement of leases;

18.

completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

19.

costs (including attorneys’ fees and costs of settlement, judgments and payments
in lieu thereof) incurred in connection with disputes with tenants, other
occupants, or prospective tenants, and costs and expenses, including legal fees,
incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

./

-///

-11-

 

 

 

--------------------------------------------------------------------------------

20.

costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

21.

costs in connection with services, items or other benefits of a type which are
not standard for the Project and which are not available to Tenant, but which
are provided to another tenant or occupant of the Project, whether or not such
other tenant or occupant is specifically charged therefor by Landlord;

22.

costs incurred in the sale or refinancing of the Building; and

23.

any costs, fees, dues, contributions or similar expenses for political,
charitable, industry association or similar organizations, as well as the cost
of any newspaper, magazine, trade or other subscriptions.

In the event of any dispute as to the amount of Maintenance Expenses, Tenant or
an accounting firm selected by Tenant and reasonably satisfactory to Landlord
(billing hourly and not on a contingency fee basis) will have the right, by
prior written notice ("Audit Notice") given within ninety (90) days ("Audit
Period") following receipt of an Expense Statement and at reasonable times
during normal business hours, to audit Landlord's accounting records with
respect to Maintenance Expenses relative to the year to which such Expense
Statement relates at the offices of Landlord's property manager.  Landlord’s
accounting records shall provide commercially reasonable detail (i.e.,
consistent with the accounting records of other institutional owners of real
estate) in order for Tenant to be permitted to audit the same.  In no event will
Landlord or its property manager be required to (i) photocopy any accounting
records or other items or contracts, (ii) create any ledgers or schedules not
already in existence, (iii) incur any costs or expenses relative to such
inspection, or (iv) perform any other tasks other than making available such
accounting records as aforesaid.  Neither Tenant nor its auditor may leave the
offices of Landlord's property manager with copies of any materials supplied by
Landlord.  Tenant must pay Maintenance Expenses when due pursuant to the terms
of this Lease and may not withhold payment of Maintenance Expenses or any other
rent pending results of the audit or during a dispute regarding Maintenance
Expenses.  The audit must be completed within thirty (30) days of the date of
Tenant's Audit Notice (so long as Landlord provides Tenant with access to the
relevant accounting records as described above within such thirty (30) day
period)) and the results of such audit shall be delivered to Landlord within
forty-five (45) days of the date of Tenant's Audit Notice.  If Tenant does not
comply with any of the aforementioned time frames, then such Expense Statement
will be conclusively binding on Tenant.  If such audit or review correctly
reveals that Landlord has overcharged Tenant, then within thirty (30) days after
the results of such audit are made available to Landlord, Landlord agrees to
reimburse Tenant the amount of such overcharge.  If the audit reveals that
Tenant was undercharged, then within thirty (30) days after the results of the
audit are made available to Tenant, Tenant agrees to reimburse Landlord the
amount of such undercharge.  Tenant agrees to pay the cost of such audit,
provided that if the audit reveals that Landlord's determination of the total
Maintenance Expenses as set forth in the relevant Expense Statement was in error
in Landlord's favor by more than six percent (6%) of the total amount of such
Maintenance Expenses pursuant to such Expense Statement, then Landlord agrees to
pay the reasonable out-of-pocket cost of such audit incurred by Tenant.  To the
extent Landlord must pay the cost of such audit, such cost shall not exceed a
reasonable hourly charge for a reasonable amount of hours spent by in connection
with the audit, and in no event will exceed the amount of the error.  Tenant
agrees to keep the results of the audit confidential and will cause its agents,
employees and contractors to keep such results confidential.  To that end,
Landlord may require Tenant and its auditor to execute a commercially reasonable
confidentiality agreement provided by Landlord. Notwithstanding the foregoing,
in no event may Tenant audit Landlord's accounting records with respect to any
particular year more than once.

Except as provided in Paragraphs 12 and 17 hereof, there shall be no abatement
of rent and no liability of Landlord by reason of any injury to or interference
with Tenant's business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or in or to
fixtures, appurtenances and equipment therein.  Tenant waives the right to make
repairs at Landlord's expense under Sections 1941 and 1942 of the California
Civil Code or any similar law, statute or ordinance now or hereafter in effect
and under the provisions of California Health and Safety Code Section 26143 with
respect to those maintenance obligations which are Tenant's responsibility under
the terms of this Lease.

(d)Tenant's Right to Make Certain Repairs.  Notwithstanding the provisions of
Subparagraph 13(b) above, if Tenant provides written notice to Landlord of an
event or circumstance which requires the action of Landlord (i.e., which is
Landlord's responsibility under this Lease), and Landlord fails to take such
action within a reasonable period of time given the circumstances after the
receipt of such written notice, then Tenant may proceed to take the required
action upon delivery of an additional five (5) business days' prior written
notice to Landlord specifying that Tenant is taking such required action, and if
such action was required under the terms of this Lease to be taken by Landlord
and was not commenced within such five (5) business day period and thereafter
diligently pursued to completion, then Tenant shall be entitled to prompt
reimbursement by Landlord of Tenant's actual and reasonable costs and expenses
in taking such action.  In the event Tenant takes such action, Tenant shall use
only qualified contractors which normally and regularly perform similar work in
comparable buildings.  Promptly following completion of any work taken by Tenant
pursuant to the terms of this Subparagraph 13(d), Tenant shall deliver a
detailed invoice of the work completed, the materials used and the costs
relating thereto.  If Landlord does not deliver a detailed written objection to
Tenant within thirty (30) days after receipt of an invoice from Tenant, then
Tenant shall have the right to deduct the amount set forth in such invoice from
Basic Rent payable by Tenant under this Lease (not to exceed fifty percent (50%)
of the Basic Rent due Landlord in any applicable month, but to be deducted each
month until the amount in the invoice from Tenant is fully reimbursed to
Tenant), which right shall be Tenant's sole remedy in such instance.  If,
however, Landlord delivers to Tenant, within thirty (30) days after receipt of
Tenant's invoice, a written objection to the payment of such invoice, setting
forth with reasonable particularity Landlord's reasons for its claim that such
action did not have to be taken by Landlord pursuant to the terms of this Lease
or that the charges are excessive (in which case Landlord shall pay the amount
it contends would not have been excessive), then Tenant shall not then be
entitled to such deduction from Basic Rent, but rather, as

./

-///

-12-

 

 

 

--------------------------------------------------------------------------------

Tenant's sole remedy, Tenant may proceed to claim a default by Landlord under
this Lease; provided, however, under no circumstances shall Tenant be allowed to
terminate this Lease based upon such default by Landlord.

14.ALTERATIONS.

(a)Alterations.  Tenant shall not make any alterations to the Premises,
including any changes to the existing landscaping, without Landlord's prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however, that Landlord may withhold its consent, in its
sole and absolute discretion, with respect to any alteration which would
materially adversely affect any portion of the Premises which is Landlord's
responsibility to maintain pursuant to Subparagraph 13(b) above or would
otherwise be visible from the exterior of the Building (each, a "Material
Alteration").  With respect to any alteration that is not a Material Alteration,
Landlord shall only be permitted to withhold its consent if such proposed
alteration fails to comply with all Applicable Laws.  Landlord shall respond to
Tenant’s request for consent for a proposed alteration within ten (10) business
days and Landlord’s failure to either timely provide its approval or reasonably
detailed reasons for its disapproval within such ten (10) business day period
shall be deemed to constitute Landlord’s disapproval of the proposed
alteration.  Notwithstanding the foregoing, Landlord's consent shall not be
required for any alteration to the interior of the Building that is of a
cosmetic nature that satisfies all of the following conditions (each, a
"Pre-Approved Alteration"):  (i) such alteration does not affect any portion of
the Premises which is Landlord's responsibility to maintain pursuant to
Subparagraph 13(b) above and is not otherwise be visible from the exterior of
the Building; (ii) Tenant delivers to Landlord final plans, specifications,
working drawings, permits and approvals (to the extent required by Applicable
Laws) for such alteration at least twenty (20) days prior to commencement of the
work thereof; (iii) Tenant and such alteration otherwise satisfy all other
conditions set forth in this Paragraph 14; and (iv) the making of such
alteration will not otherwise cause a default by Tenant under any provision of
this Lease. Any alterations shall be subject to the terms and conditions of
Paragraph 9 above.  Notwithstanding anything in this Lease to the contrary, if
Landlord reasonably determines that any proposed alteration (including, without
limitation, a Material Alteration, a Pre-Approved Alteration or any other
alteration) would increase the cost of returning the Premises to the condition
required pursuant to Paragraph 9 above upon the expiration or earlier
termination of the Term, then Landlord may require, as a condition precedent to
Tenant's performance of such alteration, that the L-C Amount (as defined in
Rider 2 attached hereto) be increased by the Additional Restoration Cost (as
defined below).  If Landlord so elects, Landlord shall competitively bid the
applicable restoration work with at least two (2) contractors selected by
Landlord and approved by Tenant (in Tenant's commercially reasonable
discretion).  The "Additional Restoration Cost" shall be equal to the amount of
the lowest bid received by Landlord after conducting such competitive bidding
process.  Landlord shall promptly provide copies of all of such bids to Tenant
as a condition precedent to the L-C Amount being increased.

(b)Standard of Work.  Should Landlord consent in writing to Tenant's alteration
of the Premises or in the event of any Pre-Approved Alteration, Tenant shall
contract with a contractor approved by Landlord for the construction of such
alterations, shall secure all appropriate governmental approvals and permits,
and shall complete such alterations with due diligence, in a first-class manner,
in compliance with plans and specifications approved by Landlord (except with
respect to any Pre-Approved Alteration), and in compliance with all Applicable
Laws.  Tenant shall pay all costs for such construction and shall keep the
Premises free and clear of all mechanics' liens which may result from
construction by Tenant.  Tenant shall reimburse Landlord upon demand for any
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with any alteration (including, without limitation, professional fees for the
review of working drawings, plans and specifications, and any construction
oversight fee charged by Landlord's property manager), provided that such
reimbursement shall not exceed $20,000.00 per alteration.  Landlord shall have
the right, but not the obligation, to inspect periodically the work on the
Premises and Landlord may require changes in the method or quality of the work.

(c)Liens.  Tenant shall pay all costs for such construction and shall keep the
Premises free and clear of all mechanics' and materialmens' liens which may
result from construction by Tenant.  Tenant shall provide at least ten (10) days
prior written notice to Landlord before any labor is performed, supplies
furnished or services rendered on or at the Premises and Landlord shall have the
right to post on the Premises notices of non-responsibility.

(d)Allowance.  Commencing on the Commencement Date, or Tenant's earlier
occupancy of the Premises pursuant to Subparagraph 4(c) above, Tenant may
install tenant improvements within the Premises in accordance with the plans
attached hereto as Exhibit N, subject to the terms and conditions of
Subparagraph 4(c) above and this Paragraph 14 ("Tenant's Work").  Landlord shall
be deemed to have approved Tenant's Work as shown on the plans attached hereto
as Exhibit N, provided that any changes to such plans shall remain subject to
Landlord's consent to the extent required pursuant to this
Paragraph 14.  Tenant's Work shall be deemed to be an "alteration" for all
purposes of this Lease.  Landlord hereby approves those contractors listed in
Exhibit O both for completion of the Tenant’s Work and for any future alteration
that Tenant may perform during the Term (unless prior to the date that Tenant
commences such work, Landlord has notified Tenant that any such contractor is no
longer preapproved, provided that Landlord shall not be permitted to withdraw
its approval of DPR Construction with respect to Tenant's
Work).  Notwithstanding anything in this Lease to the contrary, Tenant shall be
entitled to a one-time tenant improvement allowance in the amount of $250,000.00
(the "Allowance") toward the actual out-of-pocket costs of Tenant's Work, which
shall be performed using Building standard materials and finishes selected by
Landlord.  The Allowance shall only be used by Tenant to pay for the hard costs
of Tenant's Work, the architectural, engineering and permitting costs related to
Tenant's Work, and the construction management fee described in
Subparagraph 14(b) above.  In no event shall the Allowance be used to pay for
any costs in connection with Tenant's moving expenses, for any furniture,
fixtures, equipment or any other items of personal property, or for any items of
the Shell Modifications.  Provided Tenant is not in default under the terms of
this Lease (beyond any applicable notice and cure periods), Landlord shall
reimburse Tenant for the allowable costs of Tenant's Work (up to the Allowance)
within forty-five (45) days following (i) completion of Tenant's Work, as
evidenced by a certification of

./

-///

-13-

 

 

 

--------------------------------------------------------------------------------

completion from the project engineer or architect, (ii) Landlord's receipt of
Tenant's invoice of the costs related thereto, together with invoices, receipts
and bills substantiating such costs and evidence of payment by Tenant for all
such costs by Tenant, (iii) Landlord's receipt of final unconditional lien
waivers in a form acceptable to Landlord from all contractors and subcontractors
who did work on Tenant's Work, and (iv) Landlord's receipt of a copy of the
final permits approved by the applicable governing authority to the extent
required for Tenant's Work.  Landlord shall be under no obligation to pay for
any of Tenant's Work in excess of the Allowance, and Tenant shall not be
entitled any unused portion of the Allowance upon completion of Tenant's
Work.  The Allowance shall only be available for Tenant's use from the
Commencement Date through the date that is six (6) months after the Commencement
Date (the "Allowance Deadline"), and Tenant waives any and all rights to any
unused portion of the Allowance if Tenant has not completed Tenant's Work and
satisfied all other conditions to payment by the Allowance Deadline.

15.RELEASE AND INDEMNITY.

As material consideration to Landlord, Tenant agrees that Landlord, its agents,
successors-in-interest with respect to the Premises and their respective
directors, officers, partners, members, employees, shareholders, agents and
representatives and the directors, officers, partners, members, employees,
shareholders, agents and representatives of the partners or members of Landlord
(collectively, the "Landlord Indemnified Parties") shall not be liable to
Tenant, its agents, employees, invitees, licensees and other persons claiming
under Tenant for:  (i) any damage to any property entrusted to employees of the
Premises, Landlord or the Landlord Indemnified Parties, (ii) loss or damage to
any property by theft or otherwise, (iii) consequential damages arising out of
any loss of the use of the Premises or any equipment or facilities therein, or
(iv) any injury or damage to person or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak from any
part of the Premises or from pipes, appliances or plumbing work therein or from
the roof, street, sub-surface or from any other place or resulting from dampness
or any other causes whatsoever; provided, however, that with respect to any
injury or damage to person described in clause (iv) above, nothing herein shall
limit Landlord's or Landlord Indemnified Parties' liability for their respective
negligence or willful misconduct, but only if such injury or damage to person is
not covered by the insurance maintained by Tenant or required to by maintained
by Tenant under this Lease (whichever provides greater coverage).  Landlord
and/or the Landlord Indemnified Parties shall not be liable for interference
with light or other incorporeal hereditaments, nor shall Landlord or the
Landlord Indemnified Parties be liable for any latent defects in the
Premises.  Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Premises and of defects therein or in the fixtures or equipment
located therein.

To the fullest extent permitted by law, Tenant agrees to indemnify, defend (with
counsel satisfactory to Landlord) and hold harmless Landlord from (i) all
claims, actions liabilities, and proceedings arising from Tenant's use of the
Premises or the conduct of its business or from any activity, work or thing
done, permitted or suffered by Tenant, its agents, contractors, sublessees,
employees or invitees, in or about the Premises and any breach or default in the
performance of any obligation to be performed by Tenant under the terms of this
Lease, or arising from any negligent act, fault or omission of Tenant, or of its
agents, contractors, employee or invitees, and (ii) any and all costs,
attorneys' fees, expenses and liabilities incurred with respect to any such
claims, actions, liabilities, or proceedings, and in the event any actions or
proceedings shall be brought against Landlord by reason of such claims, Tenant,
upon notice from Landlord, shall defend the same at Tenant's expense by counsel
reasonably approved in writing by Landlord.  Tenant hereby assumes all risk of
damage to property or injury to person in, upon or about the Premises from any
cause whatsoever, and Tenant hereby waives all its claims in respect thereof
against Landlord.

To the fullest extent permitted by law, Landlord agrees to indemnify, defend
(with counsel reasonably satisfactory to Tenant) and hold harmless Tenant from
(i) all claims, actions, liabilities, and proceedings arising from any breach or
default in the performance of any obligation to be performed by Landlord under
the terms of this Lease, or arising from any negligent act, fault or omission of
Landlord or any of the Landlord Indemnified Parties, and (ii) any and all
reasonable costs, attorneys' fees, expenses and liabilities incurred with
respect to any such claims, actions, liabilities, or proceedings, and in the
event any actions or proceedings shall be brought against Tenant by reason of
such claims, Landlord, upon written notice from Tenant, shall defend the same at
Landlord's expense by counsel reasonably approved in writing by Tenant.

As used herein, the term "liabilities" shall include all suits, actions, claims
and demands and all expenses (including attorneys' fees and costs of defense)
incurred in or about any such liability and any action or proceeding brought
thereon.  If any claim shall be made or any action or proceeding brought against
Landlord on the basis of any liability described in this Paragraph 15, Tenant
shall, upon notice from Landlord, defend the same at Tenant's expense by counsel
reasonably satisfactory to Landlord.  It is understood that payment shall not be
a condition precedent to recovery upon the foregoing indemnity.

16.INSURANCE.

(a)Effective as of the earlier of (1) the date Tenant enters or occupies the
Premises or (2) the Commencement Date, and continuing throughout the Term,
Tenant shall maintain the following insurance policies:

 

i)

Commercial General Liability Insurance.  Commercial general liability insurance
(including property damage, bodily injury and personal injury coverage) in
amounts of $1,000,000.00 per occurrence and $2,000,000.00 in the annual
aggregate on a per policy basis in primary coverage, with an additional
$5,000,000.00 per occurrence and $5,000,000.00 annual aggregate on a per policy
basis in umbrella/excess liability coverage or, following the expiration of the
initial Term, such other amounts as Landlord may from time to time reasonably
require so long as Landlord's requirements are consistent with the standards of
other comparable landlords of comparable class buildings in the proximity of the
Project (and naming as additional insureds Landlord, Landlord’s property

./

-///

-14-

 

 

 

--------------------------------------------------------------------------------

 

management company, Landlord’s asset management company, J.P. Morgan Investment
Management, Inc., and, if requested in writing by Landlord, Landlord’s
Mortgagee), against all liability for injury to or death of a person or persons
or damage to property arising from the use and occupancy of the Premises and
(without implying any consent by Landlord to the installation thereof) the
installation, operation, maintenance, repair or removal of Tenant’s off-Premises
equipment (i.e., any equipment located outside of the Building). Such policy or
policies shall cover the Premises only, and shall not be applicable to any other
location other than the Premises.  If the use and occupancy of the Premises
include any activity or matter that is or may be excluded from coverage under a
commercial general liability policy (e.g., the sale, service or consumption of
alcoholic beverages), Tenant shall obtain such endorsements to the commercial
general liability policy or otherwise obtain insurance to insure all liability
arising from such activity or matter (including liquor liability, if applicable)
in such amounts as Landlord may reasonably require. To the extent permitted by
Applicable Law, Tenant will require its insurer(s) issuing the insurance
described in this clause (i) to waive its right of recovery and subrogation
against Landlord, but only to the extent of liabilities falling within Tenant's
indemnity obligations under this Lease;

 

ii)

Commercial Property Insurance.  (1) Cause of loss-special risk form (formerly
"all-risk") or its equivalent insurance (including, but not limited to,
sprinkler leakage, ordinance and law, sewer back-up, earthquake (except as set
forth below), windstorm and collapse coverage) covering the full value of all
alterations and improvements and betterments in the Premises (including, without
limitation, the Shell Modifications and Tenant's Work), naming Landlord and
Landlord’s Mortgagee as additional loss payees as their interests may appear,
and (2) cause of loss-special risk form (formerly "all-risk") or its equivalent
insurance covering the full value of all furniture, trade fixtures, equipment
and personal property (including property of Tenant or others) in the Premises
or otherwise placed in the Project by or on behalf of a Tenant Party (including
Tenant’s Off-Premises Equipment (i.e., any equipment located outside of the
Building)). Tenant will also ensure this policy contains a waiver of subrogation
in favor of the additional insureds.  Notwithstanding the foregoing, if Tenant
elects not to or otherwise fails to maintain earthquake coverage as set forth
above, (A) Tenant shall give Landlord prompt written notice thereof, and
(B) Tenant shall be deemed to have self-insured such earthquake coverage in
accordance with the terms of this Lease, with full waiver of subrogation;

 

iii)

Contractual Liability Insurance.  Contractual liability insurance sufficient to
cover Tenant’s indemnity obligations hereunder (but only if such contractual
liability insurance is not already included in Tenant’s commercial general
liability insurance policy and umbrella/excess liability insurance policy);

 

iv)

Commercial Auto Liability Insurance.  Commercial auto liability insurance (if
applicable) covering automobiles owned, hired or used by Tenant in carrying on
its business with limits not less than $1,000,000.00 combined single limit for
each accident, insuring Tenant (and naming as additional insureds Landlord,
Landlord’s property management company, Landlord’s asset management company and,
if requested in writing by Landlord, Landlord’s Mortgagee) and scheduled to the
umbrella/excess liability insurance policy.  To the extent permitted by
Applicable Law, Tenant will require its insurer(s) issuing the insurance
described in this clause (iv) to waive its right of recovery and subrogation
against Landlord, but only to the extent of liabilities falling within Tenant's
indemnity obligations under this Lease;

 

v)

Worker’s Compensation Insurance; Employer’s Liability Insurance.  Worker’s
compensation insurance of $1,000,000 (or such larger amount if required by local
statute) and employer’s liability insurance of $1,000,000; and

 

vi)

Business Interruption Insurance.  Business interruption insurance in an amount
reasonably acceptable to Landlord.

(b)Tenant’s Insurance Primary.  Tenant’s Commercial General Liability,
Commercial Auto Liability and Umbrella Liability insurance shall be primary and
non-contributory when any policy issued to Landlord provides duplicate or
similar coverage, and in such circumstance Landlord’s policy will be excess over
Tenant’s policy(ies).

(c)Tenant’s Vendors/Contractors. Tenant shall require any vendors or contractors
that it shall hire to perform work/services on Premises to procure similar
insurance, as required by Landlord of Tenant in this contract including  naming
as additional insureds Landlord, Landlord’s property management company,
Landlord’s asset management company, J.P. Morgan Investment Management, Inc.
and, if requested in writing by Landlord, Landlord’s Mortgagee.

(d)Certificates of Insurance; Form of Insurance.  Tenant shall furnish to
Landlord certificates of such insurance and such other evidence satisfactory to
Landlord of the maintenance of all insurance coverages required hereunder at
least ten (10) days prior to the earlier of the Commencement Date or the date
Tenant enters or occupies the Premises (in any event, within ten (10) days of
the effective date of coverage), and within a reasonable time after renewal.  If
there is a cancellation or a material change of any such insurance policies,
notice thereof will be delivered in accordance with the provisions of such
policies; provided, however, (i) Tenant shall give Landlord prompt written
notice of any such cancellation or material change, and (ii) Tenant shall be
deemed to have self-insured any and all coverages under such policies in
accordance with the terms of this Lease during any period of time that Tenant
fails to maintain the insurance required of Tenant under this Lease, with full
waiver of right of recovery and subrogation, as applicable.  All such insurance
policies shall be in form reasonably satisfactory to Landlord and issued by
companies with an A.M. Best rating of not less than A-:VIII or better.  However,
no review

./

-///

-15-

 

 

 

--------------------------------------------------------------------------------

or approval of any insurance certificate or policy by Landlord shall derogate
from or diminish Landlord’s rights or Tenant’s obligations hereunder.

(e)Default.  If Tenant fails to comply with the foregoing insurance requirements
or to deliver to Landlord the certificates or evidence of coverage required
herein, Landlord, in addition to any other remedy available pursuant to this
Lease or otherwise, may, but shall not be obligated to, obtain such insurance
and Tenant shall pay to Landlord on demand the premium costs thereof, plus an
administrative fee of five percent (5%) of such cost.

Subject to being reimbursed by Tenant, Landlord shall insure the Building and
the Premises Land (excluding all property which Tenant is obligated to insure)
by obtaining and maintaining property insurance for any and all reasonable risks
(including earthquake and flood insurance) in an amount equal to the full
replacement value and commercial general liability insurance, all in such
amounts and with such deductibles as Landlord considers appropriate (in its
reasonable discretion), provided that such amounts and deductibles are
consistent with the standards of other comparable landlords of comparable class
buildings in the proximity of the Project.  Tenant shall pay, as additional
rent, Tenant's Share of the cost of any insurance maintained by Landlord
hereunder and any other insurance Landlord may elect to obtain for the Building
and/or the Premises Land from time to time during the Term (including, without
limitation, earthquake and/or flood insurance).  Tenant shall pay Tenant's Share
of the cost of insurance policy premiums to Landlord at least five (5) days
prior to the date any premiums or installments of premiums are due and
payable.  Landlord shall determine and notify Tenant of the amount of insurance
premiums not less than thirty (30) days in advance of the date such premium or
installment of premiums is due and payable.  In the event Landlord fails to
deliver such timely determination and notice to Tenant, then Tenant shall have
thirty (30) days from receipt of such notice to remit payment of insurance
premiums to Landlord.  The foregoing notwithstanding, upon notice from Landlord,
Tenant shall pay, as additional rent, insurance premiums to Landlord in advance
monthly installments equal to one twelfth (1/12) of Landlord's reasonable
estimate of the insurance premiums payable under this Lease, together with
monthly installments of Basic Rent, and Landlord shall hold such payments in a
non-interest bearing account.  Upon determination of the actual insurance
premium due and payable, Landlord shall determine and notify Tenant of any
deficiency in the impound account Tenant shall pay any deficiency of funds in
the impound account not less than thirty (30) days in advance of the date such
insurance premium or installment of premiums is due and payable.  In the event
Landlord fails to deliver such timely deficiency determination and notice to
Tenant, then Tenant shall have thirty (30) days from receipt of such notice to
remit payment of such deficiency to Landlord.  If Landlord determines that
Tenant's impound account has accrued an amount in excess of the insurance
premiums due and payable, then such excess shall be credited to Tenant within
30-days following the date of said notice from Landlord.  Notwithstanding any
contribution by Tenant to the cost of insurance premiums as provided herein,
Tenant acknowledges that it has no right to receive any proceeds from any
insurance policies carried by Landlord.  Tenant's audit rights with respect to
Maintenance Expenses set forth in Subparagraph 13(c) above shall be applicable
to Tenant's reimbursement of Landlord's insurance expenses pursuant to this
paragraph.

17.DESTRUCTION.

(a)Casualty.  If during the Term of this Lease, any portion of the Premises,
access to the Premises or any part of the Building which is essential to the use
of the Premises is damaged or destroyed, then, within sixty (60) days of the
date of such casualty (as such period shall be extended due to Tenant Delays and
Force Majeure Delays), Landlord shall obtain an estimate from a reputable
third-party contractor (in Landlord's reasonable discretion) (the “Restoration
Estimate”) for the time period required in order to restore the Premises and/or
Building to the condition immediately preceding the occurrence of such damage or
destruction (the "Estimated Restoration Period").  In the event such Restoration
Estimate provides that the Premises and/or Building cannot be restored within
fifteen (15) months from the date of such damage or destruction, then either
Landlord or Tenant shall be permitted to terminate this Lease by providing
written notice to the other party within thirty (30) days after receipt of such
Restoration Estimate.  In the event the Restoration Estimate provides that the
Premises and/or Building can be restored within fifteen (15) months from the
date of such damage or destruction, and Landlord receives insurance proceeds
sufficient to restore such damage (provided, however, to the extent Landlord
failed to carry the insurance required hereunder then Landlord shall not be
permitted to avoid its restoration obligations hereunder due to failure to
receive adequate insurance proceeds), then this Lease shall remain in full force
and effect and Landlord shall promptly commence to repair and restore the damage
or destruction to substantially the same condition as existed prior to such
damage and shall complete such repair and restoration with due diligence in
compliance with all then existing Applicable Laws.  In the event this Lease is
not terminated as set forth above and Landlord fails to substantially complete
the restoration work within sixty (60) days beyond the Estimated Restoration
Period (subject to extension for Tenant Delays and Force Majeure Delays), then
Tenant shall have the option to terminate this Lease upon at least thirty (30)
days prior written notice to Landlord, by providing such written notice to
Landlord following the expiration of such sixty (60) day period (as the same may
be extended as set forth above) but prior to the date that Landlord actually
substantially completes such restoration work; provided, however, that if
Landlord substantially completes the restoration work prior to the effective
date of such termination, then Tenant's election to terminate this Lease shall
be deemed to be null and void and this Lease shall continue in full force and
effect.  Notwithstanding the foregoing, if (1) any Mortgagee of the Building
will not allow the application of insurance proceeds for repair and restoration;
or (2) the damage or destruction is not covered in full by Landlord's Insurance
required by Paragraph 16 (or would have been covered in full had Landlord
carried the insurance required under Paragraph 16), subject to the deductible,
or (3) the damage or destruction occurs within the last twelve (12) months of
the Term of this Lease or any extension hereof, then Landlord may, in its sole
discretion, terminate this Lease by delivery of notice to Tenant within 30 days
of the date Landlord learns of the damage.  In the event the damage or
destruction to the Premises occurs during the last twelve (12) months of the
Term of this Lease, and provided that such damage or destruction shall have
damaged the Premises or a portion thereof necessary to Tenant's occupancy for
the uses permitted under this Lease and as a result of such damage the Premises
are unfit for occupancy, then Tenant shall be permitted to

./

-///

-16-

 

 

 

--------------------------------------------------------------------------------

terminate this Lease by delivering notice to Landlord within 30 days after the
date of such damage or destruction.  Notwithstanding anything herein to the
contrary, in the event of a termination of the this Lease due to a casualty,
then Tenant shall be entitled to keep and retain all of the insurance proceeds
relating to Tenant’s Work, the Shell Modifications and all other alterations
that Tenant installs in the Premises or Building at Tenant’s sole cost and
expense.  In addition, in the event this Lease terminates due to a casualty, in
no event shall Tenant be responsible for any insurance deductible of Landlord
and Tenant shall have no repair or restoration obligations with respect to the
Premises or the Building pursuant to this Paragraph 17, provided that the
foregoing shall not limit any of Tenant's obligations otherwise set forth in
this Lease.  In the event of a termination, Landlord shall promptly refund to
Tenant any insurance deductibles with respect to such damage or destruction that
may have been paid by Tenant to Landlord and all other amounts that Tenant may
have paid to Landlord with respect to such damage or destruction (including the
endorsement of any of Tenant’s insurance proceeds).

(b)Rent Abatement.  In the event of repair, reconstruction and restoration by
Landlord as herein provided, the rent payable under this Lease shall be abated
proportionately to the extent to which there is substantial interference with
Tenant's use of the Premises from the date of such substantial inference until
the date such repair, reconstruction or restoration is substantially completed
(i.e., inclusive of both any repair/restoration work being performed by Landlord
and a reasonable period of time (as determined in Landlord's reasonable
discretion) for such repair/restoration work to be performed by Tenant pursuant
to Subparagraph 17(c) below); provided that there shall be no abatement of rent
if such damage is the result of Tenant's negligence or intentional wrongdoing,
unless Landlord actually receives rental abatement insurance proceeds
attributable to such period.  Tenant shall not be entitled to any compensation
or damages from Landlord for loss in the use of the whole or any part of the
Premises, damage to Tenant's personal property and/or any inconvenience or
annoyance occasioned by such damage, repair, reconstruction or restoration;
provided, however, to the extent Tenant is utilizing a portion of the Premises
during such reconstruction or restoration work by Landlord, Landlord shall use
commercially reasonable efforts to minimize any interference with Tenant's use
of the Premises.

(c)Repair or Restoration.  If Landlord is obligated to or elects to repair or
restore as herein provided, Landlord shall be obligated to make repair or
restoration only to the Building Improvements (specifically excluding the Shell
Modifications, Tenant's Work and any alterations installed by or on behalf of
Tenant), and the repair and restoration of all other items shall be the
obligation of Tenant.  Landlord and Tenant agree to coordinate the restoration
and repair of those items each is required to restore or repair with each other
and in accordance with a work schedule mutually agreeable to Landlord and Tenant
and their respective contractors.  Further, Tenant's work shall be performed in
accordance with the terms, standards and conditions contained in Paragraph 14
above.

(d)Waiver.  The provisions of California Civil Code Section 1932, Subsection 2,
and Section 1933, Subsection 4, and any other similarly enacted statute or court
decision relating to the abatement or termination of a lease upon destruction of
the leased premises, are hereby waived by Tenant; and the provisions of this
Paragraph 17 shall govern in case of such destruction.

18.CONDEMNATION.

(a)Definitions.  The following definitions shall apply:  (1) "Condemnation"
and/or "Taking" means (a) the exercise of any governmental power of eminent
domain, whether by legal proceedings or otherwise by condemnor, or (b) the
voluntary sale or transfer by Landlord to any condemnor either under threat of
condemnation or while legal proceedings for condemnation are proceeding;
(2) "Date of Taking" means the date the condemnor has the right to possession of
the property being condemned; (3) "Award" means all compensation, sums or
anything of value awarded, paid or received on a total or partial condemnation;
and (4) "Condemnor" means any public or quasi-public authority, or private
corporation or individual, having a power of condemnation.

(b)Obligations to be Governed by Lease.  If during the Term of this Lease there
is any Taking of all or any part of the Premises, the rights and obligations of
the parties shall be determined pursuant to this Lease.

(c)Total or Partial Taking.  If the Premises is taken in its entirety by
condemnation, this Lease shall terminate on the date of Taking.  If any portion
of the Premises is taken by condemnation, this Lease shall remain in effect,
except that Tenant may elect to terminate this Lease if the remaining portion of
the Premises is rendered unsuitable for Tenant's continued use of the
Premises.  If Tenant elects to terminate this Lease, Tenant must exercise its
right to terminate by giving notice to Landlord within 30 days after receipt of
notice of the Taking from Landlord.  If Tenant elects to terminate this Lease,
Tenant shall also notify Landlord of the date of termination, which date shall
not be earlier than 30 days nor later than 90 days after Tenant has notified
Landlord of its election to terminate; except that this Lease shall terminate on
the date of Taking if the date of Taking falls on a date before the date of
termination as designated by Tenant.  If any portion of the Premises is taken by
condemnation and this Lease remains in full force and effect, on the date of
taking the rent shall be reduced by an amount in the same ratio as the total
number of square feet in the portion of the Premises taken bears to the total
number of square feet in the Premises immediately before the Date of Taking.  In
the case where a portion of the Premises is taken and the Lease remains in full
force and effect, Landlord shall, at its own cost and expense, to the extent of
condemnation proceeds, make all alterations or repairs to the Building so as to
make the portion of the Building not taken a complete architectural unit.  Such
work shall not, however, exceed the scope of work done by Landlord in originally
constructing the Building.  If severance damages from the condemnor are not
available to Landlord in sufficient amounts to permit such restoration, Landlord
may terminate this Lease upon written notice to Tenant; provided, however, if
such insufficiency is less than $100,000, then Tenant shall have the option of
funding such insufficiency in order to avoid the termination of this
Lease.  Rent due and payable hereunder shall be temporarily abated during such
restoration period in proportion to the extent to which there is substantial
interference with Tenant's use of the Premises, as reasonably determined by
Landlord or Landlord's architect.  Each party hereby waives the provisions of

./

-///

-17-

 

 

 

--------------------------------------------------------------------------------

Section 1265.130 of the California Code of Civil Procedure and any present or
future law allowing either party to petition the Superior Court to terminate
this Lease in the event of a partial taking of the Building or Premises.

If the Premises are totally or partially taken by condemnation, Tenant shall not
assert any claim against Landlord for any compensation because of such Taking,
and Landlord shall be entitled to receive the entire amount of the award without
any deduction for any estate or interest of Tenant; provided, however, that
Tenant shall be permitted to assert an award from such condemning authority for
any portion of the Premises or improvements therein being taken that were paid
for by Tenant, including, without limitation, the Shell Modifications and any
portion of the Tenant’s Work (in excess of the Allowance), and for any
relocation costs incurred by Tenant due to such condemnation.

19.ASSIGNMENT OR SUBLEASE.

Tenant shall not assign or encumber its interest in this Lease or any portion of
the Premises or sublease all or any part of the Premises or allow any other
person or entity (except Tenant's authorized representatives, employees,
invitees, or guests) to occupy or use all or any part of the Premises without
first obtaining Landlord's consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  In addition to any other reasonable grounds
upon which Landlord may withhold its consent, Landlord shall be deemed
reasonable in withholding its consent if it determines in its reasonable
discretion that:  (i) the financial net worth of the proposed assignee or
sublessee is not equal to or greater than Tenant's financial net worth as of the
date of this Lease as increased by the increase in the Consumer Price Index –
Urban Wage Earners and Clerical Workers (Los Angeles-Anaheim-Riverside) all
items, (base years 1982 – 1984 = 100), if any, between the date of this Lease
and the date of the assignment or sublease; (ii) intentionally deleted;
(iii) the intended uses of the Premises by the proposed assignee or sublessee
will constitute a violation of this Lease or any governmental law, rule,
ordinance or regulation governing the Premises; (iv) intentionally deleted; or
(v) the proposed assignee or sublessee is a tenant of Landlord in the Project or
has negotiated to be a tenant of Landlord in the Project any time in the four
(4) months just preceding Tenant's request for Landlord's consent, and, in
either such case, Landlord then has comparable space available for lease in the
Project.  Any assignment, encumbrance or sublease without Landlord's written
consent shall be voidable and at Landlord's election, shall constitute a default
hereunder.  Landlord's waiver or consent to any assignment or subletting shall
not relieve Tenant or any assignee or sublessee from any obligation under this
Lease whether or not accrued.  Notwithstanding the foregoing, in the event that
the original Tenant named herein assigns its entire interest in this Lease to a
third party unaffiliated with such original Tenant (a "Third Party Assignment"),
then the original Tenant named herein shall not have any liability for the terms
of any amendment or modification to this Lease entered into by Landlord and such
assignee after the effective date of such Third Party Assignment (provided that
nothing herein shall limit such original Tenant's liability with respect to this
Lease on the terms and conditions existing as of the effective date of such
Third Party Assignment, including, without limitation, with respect to any
then-existing options or rights that may be exercised in the future by such
assignee or any subsequent transferee).

Subject to the last grammatical paragraph of this Paragraph 19:  (i)if Tenant is
a partnership, a withdrawal or change, voluntary, involuntary or by operation of
law of any partner, or the dissolution of the partnership, shall be deemed a
voluntary assignment; (ii) if Tenant is a limited liability company, a
withdrawal or change, voluntary, involuntary or by operation of law of any
member, or the dissolution of the limited liability company, shall be deemed a
voluntary assignment; or (iii) if Tenant is a corporation, any dissolution,
merger, consolidation or other reorganization of Tenant, or sale or other
transfer of a controlling percentage of the capital stock of Tenant, or the sale
of at least 50% of the value of the assets of Tenant shall be deemed a voluntary
assignment.  The phrase "controlling percentage" means ownership of and right to
vote stock possessing at least 50% of the total combined voting power of all
classes of Tenant's capital stock issued, outstanding and entitled to vote for
election of directors.  The preceding sentences of this paragraph that relate to
corporations shall not apply to corporations the stock of which is traded
through a public exchange.  If Landlord shall consent to any assignment or
sublease of this Lease, 50% of all sums and other consideration payable to or
for the benefit of the Tenant from its assignees or subtenants in excess of the
rent payable by Tenant to Landlord under this Lease shall be paid to Landlord
following Tenant’s receipt of the same, provided that Tenant may deduct the
amortized portion of the reasonable expenses incurred in connection with such
sublease or assignment (amortized on a straight-line basis over the remaining
Term of this Lease (in the case of an assignment) or the term of the sublease)
for:  (a) any alterations to the Premises in connection with the assignment or
sublease; and (b) any market rate, third party brokerage commissions incurred in
connection with the assignment or sublease.

If Tenant requests Landlord's consent to an assignment or sublease, Tenant shall
submit to Landlord, in writing, the name of the proposed assignee or subtenant
and the nature and character of the business of the proposed assignee or
subtenant, the term, use, rental rate and all other material terms and
conditions of the proposed assignment or sublease, including, without
limitation, evidence satisfactory to Landlord that the proposed assignee or
subtenant satisfies the financial criteria set forth in the first paragraph of
this Paragraph 19, thirty (30) days prior to the proposed effective date of such
assignment or sublease.  Tenant shall also submit to Landlord a processing fee
of Two Thousand Dollars ($2,000.00) as a condition to Landlord reviewing
Tenant's proposed assignment or subletting materials, which fee shall be
compensation for costs incurred by Landlord in connection with processing
Tenant's request for consent (including any attorneys' fees that may be incurred
by Landlord).  Landlord shall within ten (10) business days after Landlord's
receipt of such written request and information either (i) consent to or refuse
to consent to (with reasonably detailed reasons for such refusal) such
assignment or sublease in writing (but no such consent to an assignment or
sublease shall relieve Tenant or any guarantor of Tenant's obligations under
this Lease of any liability hereunder), (ii) in the event of a proposed
assignment of this Lease or a proposed sublease of the entire Premises for the
entire remaining Term of this Lease (excluding any Permitted Transfer (as
defined below)), terminate this Lease effective the first to occur of ninety
(90) days following written notice of such termination or the date that the
proposed assignment or proposed sublease would have come into effect.  If
Landlord should fail to

./

-///

-18-

 

 

 

--------------------------------------------------------------------------------

notify Tenant in writing of its decision within such ten (10) business day
period after the later of the date Landlord is notified in writing of the
proposed assignment or sublease or the date Landlord has received all required
information concerning the proposed assignee or subtenant and the proposed
assignment or sublease, Landlord shall be deemed to have refused to consent to
such assignment or sublease, and to have elected to keep this Lease in full
force and effect.  If Tenant requests Landlord's consent to any such assignment
or sublease, the assignment shall be on a form approved by Landlord.

No interest of Tenant in this Lease shall be assignable by involuntary
assignment through operation of law (including, without limitation, the transfer
of this Lease by testacy or intestacy).  Each of the following acts shall be
considered an involuntary assignment:  (a) If Tenant is or becomes bankrupt or
insolvent, makes an assignment for the benefit of creditors, or institutes
proceedings under the Bankruptcy Act in which Tenant is the bankrupt; or if
Tenant is a partnership or consists of more than one person or entity, if any
partner of the partnership or other person or entity is or becomes bankrupt or
insolvent, or makes an assignment for the benefit of creditors; or (b) If a writ
of attachment or execution is levied on this Lease; or (c) If in any proceeding
or action to which Tenant is a party, a receiver is appointed with authority to
take possession of the Premises.  An involuntary assignment shall constitute a
default by Tenant and Landlord shall have the right to elect to terminate this
Lease, in which case this Lease shall not be treated as an asset of Tenant.

No assignment or subletting, occupancy or collection of rent from any proposed
assignee or sublessee shall be deemed a waiver on the part of Landlord, or the
acceptance of the applicable assignee or sublessee, as applicable, as Tenant,
and no such assignment or subletting shall release Tenant of Tenant's
obligations under this Lease or alter the primary liability of Tenant to pay
rent and to perform all other obligations to be performed by Tenant
hereunder.  If Tenant defaults under this Lease and such default continues past
applicable notice and cure periods, then Landlord may require that any sublessee
remit directly to Landlord on a monthly basis, all monies due Tenant by said
sublessee, and each sublease shall provide that if Landlord gives said sublessee
written notice that Tenant is in default under this Lease, said sublessee will
thereafter make all payments due under the sublease directly to or as directed
by Landlord, which payments will be credited against any payments due under this
Lease.  Tenant hereby irrevocably and unconditionally assigns to Landlord all
rents and other sums payable under any sublease of the Premises; provided,
however, that Landlord hereby grants Tenant a license to collect all such rents
and other sums so long as Tenant is not in default under this Lease past
applicable notice and cure periods.  Consent by Landlord to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting.  In the event of default by any assignee or sublessee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without the necessity of exhausting remedies
against such assignee or sublessee or successor.  Landlord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease
(subject to the provisions of this Paragraph 14 with respect to a Third Party
Assignment).  Tenant hereby waives (for itself and all persons claiming under
Tenant) the provisions of Civil Code Section 1995.310.

Notwithstanding anything contained in this Paragraph 19 to the contrary, Tenant
may, at any time, assign its interest in this Lease or sublet the whole or any
part of the Premises without any consent from Landlord to (i) any business
organization affiliated with Tenant, (ii) any business organization resulting
from the consolidation or merger, conversion or corporate reorganization of
Tenant with any other business organization or organizations, or (iii) any
business organization which shall acquire all or substantially all of Tenant's
assets, stock or other ownership interests, whether by stock sale, merger,
operation of law or otherwise, including any acquisition of stock affecting
actual voting control of Tenant (any assignee pursuant to the clause (i), (ii)
or (iii) above shall be referred to herein as a "Permitted Assignee"). For the
purposes hereof, an “affiliated” business organization is any entity that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with Tenant.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a business organization, whether
through the ownership of voting securities, by contract or otherwise.  Further,
notwithstanding anything contained in this Paragraph 19 to the contrary, Tenant
may from time to time enter into license agreements or sublease agreements
(each, a “Shared Space Arrangement”) with respect to up to ten percent (10%) of
the Premises in the aggregate with any business organization affiliated with
Tenant and/or institutions and companies collaborating with Tenant in
furtherance of the uses permitted pursuant to Subparagraph 1(d) above to use
portions of the Premises as “Shared Space Area” and such license agreements or
sublease agreements shall not require Landlord’s consent.  Tenant shall be
responsible for the conduct of such companies, and Tenant’s indemnification
obligations set forth in the Lease shall apply with respect to the conduct of
such parties.  Any transfer permitted pursuant to this paragraph shall be
referred to herein as a “Permitted Transfer” and shall be expressly conditioned
upon (A) Tenant delivering to Landlord, substantially concurrently with the
effective date of such Permitted Transfer, written notice of same, provided that
if prior or contemporaneous notice cannot be provided due to confidentiality
restrictions or Applicable Laws, then Tenant shall provide written notice
promptly following such Permitted Transfer, (B) the assignee assumes in full the
obligations of Tenant under this Lease arising after effective date of the
Permitted Transfer, and (C) Tenant remains fully liable under this Lease to the
extent Tenant remains in existence following such Permitted Transfer (and Tenant
agrees to provide Landlord with a written acknowledgement of their continuing
liability).  For the avoidance of doubt, in no event may Tenant enter into any
Shared Space Arrangements for more than ten percent (10%) of the Premises in the
aggregate at any time.

20.DEFAULT.

The occurrence of any of the following shall constitute a default by Tenant
under this Lease:  (a) A failure to pay recurring rent or any other charge
within five (5) calendar days of when due, or a failure to pay non-recurring
recurring rent or any other charge within five (5) calendar days following
receipt of written notice that Tenant failed to timely pay such sum;
(b) Abandonment of the Premises (failure to occupy and operate the Premises for
thirty (30)

./

-///

-19-

 

 

 

--------------------------------------------------------------------------------

consecutive days without paying rent shall be deemed an abandonment); (c) The
making by Tenant or any guarantor of this Lease ("Guarantor") of any general
assignment for the benefit of creditors; the filing by or against Tenant or any
Guarantor of a petition to have Tenant or such Guarantor adjudged a bankrupt or
a petition for reorganization or arrangement under any law relating to
bankruptcy (unless, in the case of a petition filed against Tenant or a
Guarantor, the same is dismissed within thirty (30) days; the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, or of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, or of substantially all of Guarantor's assets, where
possession is not restored to Tenant or such Guarantor, as the case may be,
within thirty (30) days; the attachment, execution or other judicial seizure of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease where such seizure is not discharged within (30) days; or
if this Lease shall, by operation of law or otherwise, pass to any person or
persons other than Tenant except as provided in Paragraph 19 herein; (d) The
failure of Tenant to timely comply with the provisions of Paragraph 24 or
Paragraph 31 of this Lease regarding, respectively, Subordination and Estoppel
Certificates; or (e) The failure of Tenant to perform any other provision of
this Lease within twenty (20) days following receipt of written request from
Landlord; provided, however, that with respect to clause (e) above, if such
performance cannot be completed within such twenty (20) day period, then Tenant
shall not be in default of this Lease so long as Tenant commenced to cure such
default within such twenty (20) day period and thereafter diligently pursued
such cure to completion.

21.LANDLORD'S REMEDIES.

Landlord shall have the remedies described in this Paragraph 21 if Tenant is in
default hereunder.  These remedies are not exclusive; they are cumulative and in
addition to any remedies now or later allowed by law (including, without
limitation, to the extent the Premises are located in California, the remedies
of Civil Code Section 1951.4 and any successor statute or similar law, which
provides that Landlord may continue this Lease in effect following Tenant's
breach and abandonment and collect rent as it falls due, if Tenant has the right
to sublet or assign, subject to reasonable limitations).  

Upon any default by Tenant, Landlord may:

(a)Maintain this Lease in full force and effect and recover the rent and other
monetary charges as they become due, without terminating Tenant's right to
possession irrespective of whether Tenant shall have abandoned the Premises.  If
Landlord elects not to terminate this Lease, Landlord shall have the right to
attempt to relet the Premises at such rent and upon conditions, and for such a
term, and to do all acts necessary to maintain or preserve the Premises, as
Landlord deems reasonable and necessary, without being deemed to have elected to
terminate this Lease, including re-entering the Premises to make repairs or to
maintain or modify the Premises, and removing all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant.  Reletting may be for a
period shorter or longer than the remaining Term of this Lease, and for more or
less rent, but Landlord shall have no obligation to relet at less than
prevailing market rental rates.  If reletting occurs, this Lease shall terminate
automatically when the new tenant takes possession of the
Premises.  Notwithstanding that Landlord fails to elect to terminate the Lease
initially, Landlord at any time thereafter may elect to terminate the Lease by
virtue of any previous uncured default by Tenant.  In the event of any such
termination, Landlord shall be entitled to recover from Tenant all damages
incurred by Landlord by reason of Tenant's default, as well as all costs of
reletting, including, without limitation, brokerage commissions and/or finder's
fees, attorneys' fees, and restoration or remodeling costs.

(b)Terminate Tenant's right to possession by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord.  In such event Landlord shall be entitled to recover
from Tenant all damages incurred by Landlord by reason of Tenant's default
including, without limitation thereto, the following:  (i) the worth, at the
time of award, of any unpaid rent which had been earned at the time of such
termination; plus (ii) the worth, at the time of award, of the amount by which
the unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus (iii) the worth, at the time of award, of the amount by
which the unpaid rent for the balance of the Term after the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus (iv) any other amount, and court costs, necessary to
compensate Landlord for all the detriment proximately caused by Tenant's default
or which in the ordinary course of things would be likely to result there from
(including, without limiting the generality of the foregoing, the amount of any
brokerage commissions and/or finder's fees for a replacement tenant, maintaining
the Premises after such default, and preparing the Premises for reletting); plus
(v) at Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.  As used in
(i) and (ii) above, the "worth at the time of the award" is computed by allowing
interest at the Interest Rate.  As used in (iii) above, the "worth at the time
of the award" is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award plus one percent
(1%).  Tenant hereby waives for Tenant and all those claiming under Tenant all
rights now or hereafter existing, including, without limitation, any rights
under California Code of Civil Procedure Sections 1174 and 1179 and Civil Code
Section 1950.7 to redeem by order or judgment of any court or by any legal
process or writ, Tenant's right of occupancy of the Premises after any
termination of this Lease.

(c)Collect sublease rents (or appoint a receiver to collect such rents) and
otherwise perform Tenant's obligations at the Premises, it being agreed,
however, that neither the filing of a petition for the appointment of a receiver
for Tenant nor the appointment itself shall constitute an election by Landlord
to terminate this Lease.

(d)Proceed to cure the default at Tenant's sole cost and expense.  If at any
time Landlord pays any sum or incurs any expense as a result of or in connection
with curing any default of Tenant, the amount thereof shall be deemed additional
rent hereunder and shall be immediately due and payable by Tenant to Landlord
upon demand.

./

-///

-20-

 

 

 

--------------------------------------------------------------------------------

(e)Landlord hereby waives any security interest or lien that it may have with
respect to Tenant's merchandise, fixtures, furniture, equipment, improvements,
alterations and other personal property and all proceeds of the sale or other
disposition of such property (collectively, the "Collateral").  Landlord hereby
acknowledges and agrees that Tenant may remove from the Premises, from time to
time, without the consent of Landlord all or any portion of the
Collateral.  Notwithstanding the foregoing, Landlord hereby agrees, upon the
written request of Tenant, to confirm the foregoing waiver to Tenant’s lender
taking a security interest in such Collateral.  Such confirmation shall be on a
form approved by Landlord, and Tenant shall submit to Landlord a processing fee
of Two Thousand Dollars ($2,000.00) as a condition to Landlord reviewing such
confirmation of waiver document, which fee shall be compensation for costs
incurred by Landlord in connection with processing Tenant's request for such
confirmation (including any attorneys' fees that may be incurred by Landlord).

(f)Pursue any and all other legal or equitable remedies as may be available to
Landlord by reason of such default by Tenant.

The remedies of Landlord, as hereinabove provided, are cumulative and in
addition to and not exclusive of any other remedy of Landlord herein given or
which may be permitted by law.  The remedies of Landlord, as hereinabove
provided, are subject to the other provisions herein.  Nothing contained in this
Paragraph 21 shall constitute a waiver of Landlord's right to recover damages by
reason of Landlord's efforts to mitigate the damage to it caused by Tenant's
default; nor shall anything herein adversely affect Landlord's right, as in this
Lease elsewhere provided, to indemnification against liability for injury or
damage to persons or property occurring prior to the termination of this
Lease.  Notwithstanding anything herein to the contrary, except for any damage
or loss incurred by Landlord as a result of (i) Tenant’s failure to timely
surrender the Premises at the expiration or earlier termination of this Lease,
or (ii) Tenant's failure to comply with Exhibit H attached hereto, Tenant shall
not be liable hereunder to Landlord for any consequential damages or for loss of
business, revenue, income or profits and Landlord hereby waives any and all
claims for any such damages.

22.DEFAULT BY LANDLORD.

Landlord shall not be in default hereunder unless Landlord fails to perform the
obligations required of Landlord within forty-five (45) days after written
notice by Tenant to Landlord and to any Mortgagee or Ground Lessor (as defined
in Subparagraph 34(m) below) in writing specifying wherein Landlord has failed
to perform such obligation; provided, however, that if the nature of Landlord's
obligation is such that more than forty-five (45) days is required for
performance, then Landlord shall not be in default if Landlord commences
performance within such forty-five (45)-day period and thereafter diligently
prosecutes the same to completion.  Upon the occurrence of any default by
Landlord under this Lease (beyond all applicable notice and cure periods),
Tenant shall be entitled to all remedies available at law or in equity, except
as otherwise set forth in this Lease; provided, however, notwithstanding
anything herein to the contrary, under no circumstances shall Landlord be liable
hereunder to Tenant for any consequential damages or for loss of business,
revenue, income or profits and Tenant hereby waives any and all claims for any
such damages.  Nothing herein contained shall be interpreted to mean that Tenant
is excused from paying rent due hereunder as a result of any default by
Landlord.

23.ENTRY OF PREMISES AND PERFORMANCE BY TENANT.

Landlord and its authorized representatives shall have the right to enter the
Premises at all reasonable times upon at least two (2) business days prior
notice to Tenant (with telephonic or email notice being sufficient for such
purposes), except in the event of an emergency (in which case no prior notice
shall be required), for any of the following purposes without abatement of rent
or liability to Tenant:  (a) To determine whether the Premises is in good
condition and whether Tenant is complying with its obligations under this Lease;
(b) To do any necessary maintenance and to make any restoration to the Premises
or the Building that Landlord has the right or obligation to perform; (c) To
post "for sale" signs at any time during the Term, to post "for rent" or "for
lease" signs during the last twelve (12) months of the Term, or during any
period while Tenant is in default; (d) To show the Premises to prospective
brokers, agents, buyers, tenants or persons interested in an exchange, at any
time during the Term; (e) To repair, maintain or improve the Premises and to
erect scaffolding and protective barricades around and about the Premises but
not so as to prevent entry to the Premises and to do any other act or thing
necessary for the safety or preservation of the Premises; or (f) To discharge
Tenant's obligations hereunder when Tenant has failed to do so in accordance
with the terms of this Lease.  Landlord shall not be liable in any manner for
any inconvenience, disturbance, loss of business, nuisance or other damage
arising of out Landlord's entry onto the Premises as provided in this
Paragraph 23.  Tenant shall not be entitled to an abatement or reduction of rent
if Landlord exercises any rights reserved in this Paragraph 23.  Landlord shall
reasonably attempt to conduct its activities on the Premises as provided herein
in a manner that will reasonably minimize the inconvenience, annoyance or
disturbance to Tenant.  For each of these purposes, Landlord shall at all times
have and retain a key with which to unlock all the doors in, upon and about the
Premises, excluding Tenant's vaults and safes.  Tenant shall not alter any lock
or install a new or additional lock or bolt on any door of the Premises without
the prior written consent of Landlord.  If Landlord gives its consent, Tenant
shall furnish Landlord with a key for any such lock.  Tenant, at its option,
shall have the opportunity to have its authorized representative escort and
supervise any entry by Landlord into the Premises pursuant to this Paragraph 23;
provided, however, that no such escorting or supervision shall delay Landlord's
entry into the Premises.

Notwithstanding anything to the contrary set forth in this Paragraph 23, Tenant
may, upon written notice to Landlord, designate certain areas of the Premises as
"Secured Areas" should Tenant require such areas for the purpose of securing
certain valuable property or confidential information or otherwise for its
business purposes, which Secure Area shall be no larger than reasonably
necessary for the intended purpose.  Tenant shall clearly and conspicuously
identify any Secure Area within the Premises.  In connection with the foregoing,
Landlord shall not enter such Secured Areas except in the event of an
emergency.  If access to such Secure Area is reasonably required

./

-///

-21-

 

 

 

--------------------------------------------------------------------------------

in order for Landlord to perform any of its obligations under this Lease, and if
after request by Landlord, Landlord is not timely provided with access to such
Secure Area, then Landlord shall have no liability to Tenant for Landlord's
failure to perform such obligations as a result thereof, and Tenant hereby
waives all claims against Landlord at law or in equity as a result of such
failure by Landlord.  Additionally, notwithstanding anything in this Lease to
the contrary, if access to such Secure Area is reasonably required in order for
Landlord to perform any of its obligations under this Lease, and if any damage
accrues during the period of time from the time of Landlord's request for access
to such Secure Area to the time such access is granted by Tenant, then Landlord
shall have no liability to Tenant for any damage accrued during any such period,
and Tenant hereby waives all claims against Landlord at law or in equity as a
result thereof.

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant's sole cost and expense
without any abatement of rent.  If Tenant shall fail to pay any sum of money to
any third party which Tenant is obligated to pay under this Lease or shall fail
to perform any other act on its part to be performed hereunder, and such failure
shall continue for ten (10) days after notice thereof by Landlord (or such other
period as specifically provided herein), Landlord may, without waiving or
releasing Tenant from any obligations of Tenant, but shall not be obligated to,
make any such payment or perform any such other act on Tenant's part to be made
or performed in this Lease, without liability to Tenant for any loss or damage
which might occur to Tenant’s merchandise, fixtures or other property or to
Tenant’s business by reason thereof, and upon completion thereof, Tenant shall
pay to Landlord all sums so paid by Landlord and all necessary incidental costs
for making such repairs plus twenty percent (20%) for overhead, upon
presentation of a bill therefor.  Said bill shall include interest on all sums
so paid by Landlord and all necessary incidental costs for making such repairs
at the Interest Rate, from the date of such payment by Landlord.  Tenant
covenants to pay any such sums to Landlord upon demand, and Landlord shall have
(in addition to all other rights or remedies of Landlord) the same rights and
remedies in the event of the nonpayment thereof by Tenant as in the case of
default by Tenant in the payment of rent.

24.SUBORDINATION.

Unless otherwise elected by Landlord or any Mortgagee (defined below) with a
lien on the Premises or any Ground Lessor (defined below) with respect to the
Premises (or any part thereof), this Lease shall be subject and subordinate at
all times to (a) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Premises, or the land upon which the
Premises is situated, or both, and (b) the lien of any mortgage or deed of trust
which may now exist or hereafter be executed in any amount for which the
Premises, ground leases or underlying leases, or Landlord's interest or estate
in any of said items is specified as security; provided, however, that a
condition precedent to such subordination shall be that Landlord obtains from
such lessor or lienholder a commercially reasonable non-disturbance agreement on
such party's standard form in favor of Tenant with commercially reasonable
changes.  Notwithstanding the foregoing, Tenant acknowledges that Landlord shall
have the right to subordinate or cause to be subordinated this Lease to any such
ground leases or underlying leases or any such liens.  In the event that any
ground lease or underlying lease terminates for any reason or any mortgage or
deed of trust is foreclosed or a conveyance in lieu of foreclosure is made for
any reason, Tenant shall, notwithstanding any subordination, attorn to and
become the tenant of the successor in interest to Landlord, at the option to
such successor in interest.  Tenant covenants and agrees to execute and deliver,
upon demand by Landlord and in the form requested by Landlord any additional
documents evidencing the priority or subordination of this Lease with respect to
any such ground lease or underlying leases or the lien of any such mortgage or
deed of trust.  Tenant hereby irrevocably appoints Landlord as attorney-in-fact
of Tenant to execute, deliver and record any such document in the name and on
behalf of Tenant.  Tenant shall pay upon demand Landlord's actual attorneys'
fees and costs incurred in connection with any negotiation or modification of
Landlord's lender's standard subordination agreement form.

25.NOTICE.

Any notice, demand, request, consent, approval or communication desired by
either party or required to be given, shall be in writing and served personally
or sent prepaid by commercial overnight courier or prepaid certified first class
mail (return receipt requested), addressed as set forth in Subparagraphs 1(b)
and 1(c).  Either party may change its address by notification to the other
party.  Notice shall be deemed to be communicated seventy-two (72) hours from
the time of mailing (if sent via first class mail), or at the time of service if
sent by other than first class mail as provided in this Paragraph 25.

26.WAIVER.

No delay or omission in the exercise of any right or remedy by Landlord shall
impair such right or remedy or be construed as a waiver.  No act or conduct of
Landlord, including, without limitation, acceptance of the keys to the Premises,
shall constitute acceptance of the surrender of the Premises by Tenant before
the expiration of the Term.  Only written notice from Landlord to Tenant shall
constitute acceptance of the surrender of the Premises and accomplish
termination of this Lease.  Landlord's consent to or approval of any act by
Tenant requiring Landlord's consent or approval shall not be deemed to waive or
render unnecessary Landlord's consent to or approval of any subsequent act by
Tenant.  Any waiver by Landlord of any default must be in writing and shall not
be a waiver of any other default concerning the same or any other provision of
this Lease.

27.LIMITATION OF LIABILITY.

In consideration of the benefits accruing hereunder, Tenant and all successors
and assigns of Tenant covenant and agree that, in the event of any actual or
alleged failure, breach or default hereunder by Landlord or otherwise pertaining
to any obligation of Landlord with respect to the Building:

./

-///

-22-

 

 

 

--------------------------------------------------------------------------------

(a)The liability of Landlord and/or any Landlord Indemnified Parties shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building (including sales and insurance proceeds received
therefrom);

(b)No member, partner, officer, director, owner, shareholder or advisor of
Landlord shall be sued or named as a party in any suit or action (except as may
be necessary to secure jurisdiction of the entity in question);

(c)No service of process shall be made against any member, partner, officer,
director, owner, shareholder or advisor of Landlord (except as may be necessary
to secure jurisdiction of the entity in question);

(d)No member, partner, officer, director, owner, shareholder or advisor of
Landlord shall be required to answer or otherwise plead to any service of
process;

(e)No judgment may be taken against any member, partner, officer, director,
owner, shareholder or advisor of Landlord;

(f)Any judgment taken against any member, partner, officer, director, owner,
shareholder or advisor of Landlord may be vacated and set aside at any time
after the fact;

(g)No writ of execution will ever be levied against the assets of any member,
partner, officer, director, owner, shareholder or advisor of Landlord;

(h)The obligations under this Lease do not constitute personal obligations of
any individual member, partner, officer, director, owner, shareholder or advisor
of Landlord, and Tenant shall not seek recourse against any such persons or
entities of Landlord or any of their personal assets for satisfaction of any
liability in respect to this Lease; and

(i)These covenants and agreements are enforceable both by Landlord and also by
any member, partner, officer, director, owner, shareholder or advisor of
Landlord.

Tenant agrees that each of the foregoing provisions shall be applicable to any
covenant or agreement either expressly contained in this Lease or imposed by
statute or at common law.

28.FORCE MAJEURE.

Neither party shall have any liability whatsoever to the other party on account
of (a) the inability or delay of either party in fulfilling any of such party's
obligations under this Lease by reason of strike, other labor trouble,
terrorism, governmental action, inaction or moratorium, governmental controls in
connection with a national or other public emergency, or shortages of fuel,
supplies or labor resulting there from or any other cause, whether similar or
dissimilar to the above, beyond such party's reasonable control; or (b) any
failure or defect in the supply, quantity or character of electricity or water
furnished to the Premises, by reason of any requirement, act or omission of the
public utility or others furnishing the Premises with electricity or water, or
for any reason, whether similar or dissimilar to the above, beyond such party's
reasonable control.  If this Lease specifies a time period for performance of an
obligation of Landlord or Tenant, that time period shall be extended by the
period of any delay in such party's performance caused by any of the events of
force majeure described above; provided, however, that in no event shall any
event of force majeure extend the Rent Commencement Date or the time for
Tenant's payment of rent or any other monetary obligation under this
Lease.  Neither party may assert a delay arising from an event of force majeure
until such party shall have given the other party written notice of such force
majeure event.

29.PROFESSIONAL FEES.

(a)In the event of any legal action or proceeding brought by either party
against the other arising out of this Lease, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs (including, without
limitation, court costs and expert witness fees) incurred in such action.  Such
amounts shall be included in any judgment rendered in any such action or
proceeding.  If Landlord employs a collection agency to recover delinquent
charges, Tenant agrees to pay all collection agency fees charged to Landlord in
addition to rent, late charges, interest and other sums payable under this
Lease.

(b)If Landlord is named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant's occupancy hereunder, Tenant shall pay
to Landlord its costs and expenses incurred in such suit including, without
limitation, its actual professional fees incurred, including, without
limitation, appraisers', accountants' and attorneys' fees.

30.EXAMINATION OF LEASE.

Submission of this instrument for examination or signature by Tenant shall not
create a binding agreement between Landlord and Tenant nor shall it constitute a
reservation or option to lease on the part of Tenant and this instrument shall
not be effective as a lease and shall not create any obligations on the part of
Landlord or Tenant until this Lease has been validly executed first by Tenant
and second by Landlord, and delivered Tenant.

31.ESTOPPEL CERTIFICATE.

(a)Within ten (10) business days following any written request which Landlord
may make from time to time, Tenant shall execute and deliver to Landlord a
statement ("Estoppel Certificate"), in a form substantially

./

-///

-23-

 

 

 

--------------------------------------------------------------------------------

similar to the form of Exhibit E attached hereto or in such other form as
Landlord's lender or purchaser may require, certifying:  (i) the date of
commencement of this Lease; (ii) the fact that this Lease is unmodified and in
full force and effect (or, if there have been modifications, stating the nature
and date of such modifications), (iii) the date to which the rent and other sums
payable under this Lease have been paid; (iv) that there are no current defaults
under this Lease by either Landlord or Tenant except as specified in Tenant's
statement; and (v) such other matters requested by Landlord.  Landlord and
Tenant intend that any statement delivered pursuant to this Paragraph 31 may be
relied upon by any Mortgagee, beneficiary, purchaser or prospective purchaser of
the Premises or any interest therein.

(b)Tenant's failure to deliver such statement within such time shall be
conclusive upon Tenant (i) that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) that there are no
uncured defaults in Landlord's performance, and (iii) that not more than one
(1) month's rent has been paid in advance.  Tenant's failure to deliver said
statement to Landlord within ten (10) business days of receipt shall constitute
a default under this Lease and Landlord shall have the remedies provided in
Paragraph 21.

(c)Tenant hereby irrevocably appoints Landlord as Tenant's attorney in fact,
which appointment is coupled with an interest, to act in Tenant's name, place
and stead to execute such Estoppel Certificate on Tenant's behalf.

(d)Within ten (10) business days following any written request which Tenant may
make from time to time, Landlord shall execute and deliver to Tenant a
statement, in a form substantially similar to the form of Exhibit E attached
hereto (as modified to reflect the fact that Landlord is the party making the
statements set forth therein), certifying:  (i) the date of commencement of this
Lease; (ii) the fact that this Lease is unmodified and in full force and effect
(or, if there have been modifications, stating the nature and date of such
modifications), (iii) the date to which the rent and other sums payable under
this Lease have been paid; (iv) that there are no current defaults under this
Lease by either Landlord or Tenant except as specified in Tenant's statement;
and (v) such other matters reasonably requested by Tenant.

32.RULES AND REGULATIONS.

Tenant shall faithfully observe and comply with the "Rules and Regulations", a
copy of which is attached hereto and marked Exhibit F, and all reasonable and
nondiscriminatory modifications thereof and additions thereto from time to time
put into effect by Landlord.  Landlord shall not be responsible to Tenant for
the violations or nonperformance by any other tenant or occupant of the project
of any of said Rules and Regulations.  

33.LIENS.

Tenant shall, within ten (10) days after receiving notice of the filing of any
mechanic's lien for material or work claimed to have been furnished to the
Premises on Tenant's behalf or at Tenant's request, discharge the lien or post a
bond equal to the amount of the disputed claim with a bonding company reasonably
satisfactory to Landlord.  If Tenant posts a bond, it shall contest the validity
of the lien with all due diligence.  Tenant shall indemnify, defend and hold
Landlord harmless from any and all losses and costs incurred by Landlord as a
result of any such liens attributable to Tenant.  If Tenant does not discharge
any lien or post a bond for such lien within such ten (10) day period, Landlord
may discharge such lien at Tenant's expense and Tenant shall promptly reimburse
Landlord for all costs incurred by Landlord in discharging such lien including,
without limitation, attorneys' fees and costs and interest on all sums expended
at the Interest Rate.  Tenant shall provide Landlord with not less than ten (10)
days written notice of its intention to have work performed at or materials
furnished to the Premises so that Landlord may post appropriate notices of
non-responsibility.  Tenant shall pay upon demand Landlord's attorneys' fees and
other costs incurred in connection with any request by Tenant for any
subordination or clarification of any Landlord lien right arising under this
Lease or at law.

34.MISCELLANEOUS PROVISIONS.

(a)Time of Essence.  Time is of the essence of each provision of this Lease.

(b)Successors.  This Lease shall be binding on and inure to the benefit of the
parties and their successors, except as provided in Paragraph 19 herein.

(c)Landlord's Consent.  Any consent required by Landlord under this Lease must
be granted in writing and may be withheld by Landlord in its sole and absolute
discretion, unless otherwise expressly provided herein.

(d)Commissions.  Each party represents that it has not had dealings with any
real estate broker, finder or other person with respect to this Lease in any
manner, except for the broker(s) identified in Subparagraph 1(k) above.  If
Tenant has dealt with any other person or real estate broker with respect to
leasing or renting the Premises, Tenant shall be solely responsible for the
payment of any fees due said person or firm and Tenant shall hold Landlord free
and harmless and indemnify and defend Landlord from any liabilities, damages or
claims with respect thereto, including attorney's fees and costs.

(e)Landlord's Successors.  In the event of a sale or conveyance by Landlord of
the Premises, the same shall operate to release Landlord from any liability
under this Lease, and in such event Landlord's successor-in-interest shall be
solely responsible for all obligations of Landlord under this Lease.

./

-///

-24-

 

 

 

--------------------------------------------------------------------------------

(f)Prior Agreement or Amendments.  This Lease contains all of the agreements of
the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement or understanding pertaining to any such matter
shall be effective for any purpose.  No provisions of this Lease may be amended
except by an agreement in writing signed by the parties hereto or their
respective successors-in-interest.

(g)Recording.  Tenant shall not record this Lease or a short form memorandum
thereof without the consent of Landlord.  Landlord may record a short form
memorandum of this Lease and Tenant shall execute and acknowledge such form if
requested to do so by Landlord.

(h)Severability.  Any provision of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof, and all other provisions of this Lease shall remain in full force and
effect.

(i)No Partnership or Joint Venture.  Nothing in this Lease shall be deemed to
constitute Landlord and Tenant as partners or joint venturers.  It is the
express intent of the parties hereto that their relationship with regard to this
Lease and the Premises be and remain that of lessor and lessee.

(j)Interpretation.  When required by the context of this Lease, the singular
shall include the plural, and the masculine shall include the feminine and/or
neuter.  "Party" shall mean Landlord or Tenant.

(k)No Light, Air or View Easement.  Any diminution or blocking of light, air or
view by any structure which may be erected on lands adjacent to the Building
shall in no way affect this Lease or impose any liability on Landlord.

(l)Governing Law.  This Lease shall be governed by and construed pursuant to the
laws of the State of California.

(m)Mortgagee Protection.  In the event of any default on the part of Landlord,
Tenant will give simultaneous notice consistent with Paragraph 25 to any
beneficiary of a deed of trust, mortgagee, or ground lessor of the Premises
("Mortgagee" or Ground Lessor"), and shall offer such Mortgagee or Ground
Lessor, a reasonable opportunity to cure the default, including time to obtain
possession of the Premises by power of sale or a judicial foreclosure, or in the
event of a Ground Lessor, by appropriate judicial action, if such should prove
necessary to effect a cure.

(n)WAIVER OF JURY TRIAL; JUDICIAL REFERENCE.

 

i)

Jury Trial Waiver.  EACH PARTY HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS SUBPARAGRAPH 34(n)(i) IS
SUBJECT IN ITS ENTIRETY TO SUBPARAGRAPH 34(n)(ii) HEREOF.

 

ii)

Reference Provision.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, UNTIL SUCH TIME (IF AT ALL) AS THE CALIFORNIA LEGISLATURE ENACTS A
LAW THAT WOULD RENDER THE JURY TRIAL WAIVER SET FORTH IN SUBPARAGRAPH 34(n)(i)
HEREOF VALID AND ENFORCEABLE OR FOR ANY OTHER REASON A COURT OF COMPETENT
JURISDICTION DETERMINES THAT THE JURY TRIAL WAIVER SET FORTH IN
SUBPARAGRAPH 34(n)(i) HEREOF IS VALID AND ENFORCEABLE, THE REFERENCE PROVISION
CONTAINED IN EXHIBIT J HERETO SHALL APPLY TO ANY SUIT, ACTION OR PROCEEDING
COMMENCED PRIOR TO SUCH TIME IN LIEU OF THE JURY TRIAL WAIVER SET FORTH IN
SUBPARAGRAPH 34(n)(i) HEREOF.

(o)Intentionally Deleted.  

(p)Counterparts.  This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.

(q)Financial Statements.  Upon ten (10) days prior written request from Landlord
(which Landlord may make at any time during the Term including in connection
with Tenant's exercise of any option to extend or other option granted to Tenant
in this Lease, but no more often that two (2) times in any calendar year, other
than in the event of a default by Tenant during such calendar year, the exercise
of any option in such calendar year or in connection with Landlord's prospective
sale or refinancing of the Building, when such limitation shall not apply),
Tenant shall deliver to Landlord (i) a current financial statement of Tenant and
any guarantor of this Lease, and (ii) financial statements of Tenant and such
guarantor for the two (2) years prior to the current financial statement
year.  Such statements shall be prepared in accordance with generally acceptable
accounting principles and certified as true in all material respects by Tenant
(if Tenant is an individual) or by an authorized officer, member/manager or
general partner of Tenant (if Tenant is a corporation, limited liability company
or partnership, respectively).

./

-///

-25-

 

 

 

--------------------------------------------------------------------------------

35.LEASE EXECUTION.

(a)Tenant's Authority.  If Tenant executes this Lease as a partnership or
corporation, then Tenant and the persons and/or entities executing this Lease on
behalf of Tenant represent and warrant that: (a) Tenant is a duly authorized and
existing partnership or corporation, as the case may be, and is qualified to do
business in the state in which the Building is located; (b) such persons and/or
entities executing this Lease are duly authorized to execute and deliver this
Lease on Tenant's behalf in accordance with the Tenant's partnership agreement
(if Tenant is a partnership), or a duly adopted resolution of Tenant's board of
directors and the Tenant's by-laws (if Tenant is a corporation); and (c) this
Lease is binding upon Tenant in accordance with its terms.

(b)Joint and Several Liability.  If more than one person or entity executes this
Lease as Tenant: (a) each of them is and shall be jointly and severally liable
for the covenants, conditions, provisions and agreements of this Lease to be
kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




./

-///

-26-

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

TENANT:

ATARA BIOTHERAPEUTICS, INC.,
a Delaware corporation

By:/s/ Isaac Ciechanover
Name: Issac Ciechanover
Its: CEO

LANDLORD:

THOUSAND OAKS INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company

By:SRG Thousand Oaks, L.P.,
a Delaware limited partnership
Its:  Managing Member

By:SRG Investors, LLC,
a Delaware limited liability company
Its:  General Partner

By:/s/ Steven K. Kedde
Name: Steven K. Kedde
Its: Vice President

 

 

./

-///

-27-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

DEPICTION OF PREMISES AND PREMISES LAND
(INCLUDING INITIAL PARKING SPACES)

[g201705042021219344287.jpg]

 

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

INTENTIONALLY DELETED

 

 

./

-///

EXHIBIT B

-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

LANDLORD'S WORK LETTER

1.LANDLORD'S WORK.  Landlord shall construct and, except as provided in this
Landlord's Work Letter to the contrary, pay for the entire cost of constructing
the tenant improvements described by (i) the plans and specifications identified
in Schedule "1" attached hereto (such work being the "Building Improvements"),
and (ii) the plans and specifications identified in Schedule "2" attached hereto
(such work being the "Shell Modifications"), all using Project-standard
materials, finishes and specifications selected by Landlord, except as set forth
in Schedule "1" and/or Schedule "2".  The plans and specifications identified in
Schedule "1" and Schedule "2" attached hereto are collectively referred to
herein as the "Plans."  The Building Improvements and the Shell Modifications
are collectively referred to herein as "Landlord's Work."  Tenant may not
request changes to the Plans.  

2.PAYMENT FOR SHELL MODIFICATIONS.  Notwithstanding anything in this Landlord's
Work Letter to the contrary, Tenant shall be responsible for all costs and
expenses related to the design, permitting and construction of the Shell
Modifications, including, without limitation, a construction supervision and
management fee payable to Landlord in an amount not to exceed four percent (4%)
(the “Construction Management Fee”) of such total costs and expenses of the
Shell Modifications (collectively, the "Shell Modification
Costs").  Notwithstanding anything herein to the contrary, the Construction
Management Fee shall only be based off of the Shell Modifications being
constructed by Landlord and in no event shall Landlord have any right to any
construction management or oversight fee for, and in no event shall the
Construction Management Fee be calculated from the cost of, any portion of the
Tenant’s Work or any other work constructed by Tenant.  Concurrently with
Tenant's execution of the Lease, Tenant shall deliver to Landlord a portion of
the Shell Modifications Costs in the amount of fifty percent (50%) of the
estimated Shell Modification Costs (the "Initial Shell Modification
Payment").  Thereafter, Tenant shall pay the remaining portion(s) of the Shell
Modification Costs either to Landlord or directly to Landlord's contractor (at
Landlord's election) in six (6) equal installments payable monthly on the first
(1st) day of the month, commencing on the first (1st) day of the first (1st)
full calendar month after the date of this Lease; provided, however, that in any
event, Tenant shall pay to Landlord the entire balance of the Shell Modification
Costs in full at the time the sixth (6th) installment is due and payable.

3.CONSTRUCTION OF LANDLORD'S WORK.  Upon Tenant's payment to Landlord of the
Initial Shell Modification Payment and the total amount of the cost of any
changes to the Plans for the Building Improvements, if any, as set forth above,
Landlord's contractor shall commence and diligently proceed with the
construction of Landlord's Work, subject to Tenant Delays and Force Majeure
Delays (as defined in Paragraph 5 below).  With respect to the Shell
Modifications, Landlord shall engage Landlord's contractor pursuant to a
guaranteed maximum price contract in a form reasonably and mutually acceptable
to Landlord and Tenant.  Attached hereto as Schedule "4" is a construction
schedule letter setting forth the projected completion dates for Landlord's Work
and showing the deadlines for any actions required to be taken by Tenant during
such construction, and Landlord may from time to time during construction of
Landlord's Work modify such schedule, subject to Tenant's approval (not to be
unreasonably withheld), and nothing herein shall limit the modification of such
schedule to account for Tenant Delays or Force Majeure Delays.

4.COMMENCEMENT DATE AND SUBSTANTIAL COMPLETION.

(a)Commencement Date.  The Term of the Lease shall commence on the date (the
"Commencement Date") which is the date Landlord's Work has been "substantially
completed" (as defined below); provided, however, that if substantial completion
of Landlord's Work is delayed as a result of any Tenant Delays, then the date of
substantial completion as would otherwise have been established pursuant to this
sentence shall be accelerated by the number of days of such Tenant
Delays.  Notwithstanding the foregoing, if Tenant moves into the Premises to
commence operation of its business in all or any portion of the Premises prior
to the Commencement Date as determined above, the Commencement Date shall be
deemed to be the date Tenant moves into the Premises to commence operation of
its business in all or any portion of the Premises.

(b)Substantial Completion; Punch-List.  Landlord's Work shall be deemed to be
"substantially completed" when Landlord: (i) is able to provide Tenant
reasonable access to the Premises; (ii) has substantially completed Landlord's
Work in accordance with the Plans, as evidenced by a written certification by
Landlord’s architect, other than decoration and minor "punch-list" type items
and adjustments which do not materially interfere with Tenant's access to or use
of the Premises; and (iii) has obtained a temporary certificate of occupancy or
other required equivalent approval from the local governmental authority
permitting occupancy of the Premises.  Within ten (10) days after such
substantial completion, Tenant shall conduct a walk-through inspection of the
Premises with Landlord and provide to Landlord a written punch-list specifying
those decoration and other punch-list items which require completion, which
items Landlord shall thereafter diligently complete; provided, however, that
Tenant shall be responsible, at Tenant's sole cost and expense, for the
remediation of any items on the punch-list caused by Tenant's acts or
omissions.  Upon completion of Landlord's Work, Landlord shall use commercially
reasonable efforts to assign to Tenant, to the extent assignable and on a
non-exclusive basis, all warranties received by Landlord in connection with
Landlord's Work.

(c)Anticipated Substantial Completion Date.  The parties estimate that
Landlord's Work will be substantially completed on or around the date that is
one hundred seventy (170) days after the date that is the later of (i) the date
that Landlord receives the permits necessary to commence Landlord's Work, and
(ii) the date that Landlord receives the Initial Shell Modification Payment
(such estimated date being the "Anticipated Substantial Completion
Date").  Landlord shall use its commercially reasonable efforts to cause
Landlord's Work to be substantially completed on or before the Anticipated
Substantial Completion Date, subject to Tenant Delays and Force Majeure Delays.
Tenant agrees that if Landlord's Work is not substantially completed on or prior
to the Anticipated Substantial Completion

./

-///

EXHIBIT C

-1-

 

 

 

--------------------------------------------------------------------------------

 

Date, the Lease shall not be void or voidable, nor shall Landlord be liable to
Tenant for any loss or damage resulting therefrom, except as expressly set forth
in Subparagraph 4(d) below.

(d)Outside Substantial Completion Date.  Notwithstanding anything in the Lease
or this Landlord's Work Letter to the contrary, if Landlord's Work is not
substantially completed on or before the date that is eighteen (18) months after
the date that is the later of (i) the date that Landlord receives the permits
necessary to commence Landlord's Work, and (ii) the date that Landlord receives
the Initial Shell Modification Payment (as such outside date shall be extended
for any Tenant Delays and Force Majeure Delays, the "Outside Substantial
Completion Date"), then as Tenant's sole and exclusive remedy therefor, Tenant
shall have the right to terminate the Lease by delivering written notice to
Landlord on or before the date that is ten (10) days after the Outside
Substantial Completion Date (and such termination shall be effective as of the
date that is thirty (30) days after Landlord's receipt of such notice);
provided, however, that if Landlord's Work is substantially complete prior to
the effective date of such termination, Tenant's election to terminate shall be
deemed void and the Lease shall remain in full force and effect.  For the
avoidance of doubt, nothing herein shall limit the rights of Tenant set forth in
Subparagraph 4(c) of the Lease in the event that the Landlord's Early Entry Work
is not substantially completed on or before the Outside Early Entry Date.

5.TENANT DELAYS.  "Tenant Delays" shall mean any delay resulting from any or all
of the following:  (a) Tenant's failure to timely perform any of its obligations
pursuant to this Landlord's Work Letter, including any failure to complete, on
or before the due date therefor, any action item which is Tenant's
responsibility pursuant to any schedule delivered by Landlord to Tenant pursuant
to this Landlord's Work Letter; (b) Tenant's changes to the Plans; (c) Tenant's
request for materials, finishes, or installations which are not readily
available or which are incompatible with the Standards; (d) any delay of Tenant
in making payment to Landlord for the Shell Modifications or for Tenant's share
of any costs in excess of the cost of Landlord's Work as described in the Plans;
(e) any other act or failure to act by Tenant, Tenant's employees, agents,
architects, independent contractors, consultants and/or any other person
performing or required to perform services on behalf of Tenant; (f) any early
entry by Tenant pursuant to Subparagraph 4(c) of the Lease; or (g) any failure
by Tenant to obtain any permits or approvals for Tenant's proposed use and
occupancy of the Premises as contemplated in the Plans (excluding any building
permits or approvals for Landlord's Work).  If Landlord contends that a Tenant
Delay has occurred, Landlord shall notify Tenant in writing (the “Tenant Delay
Notice”) of the event which constitutes such Tenant Delay.  In connection with
any Tenant Delay, if such actions, inaction or circumstance described in the
Tenant Delay Notice are not cured by Tenant within two (2) business days of
Tenant's receipt of the Tenant Delay Notice and if such action, inaction or
circumstance otherwise qualify as a Tenant Delay, then a Tenant Delay shall be
deemed to have occurred commencing as of the date that is three (3) business
days following Tenant's receipt of the Tenant Delay Notice and ending as of the
date such Tenant Delay ends.

6.FORCE MAJEURE DELAYS.  "Force Majeure Delays" shall mean any actual delay
beyond the reasonable control of Landlord, which is not a Tenant Delay and which
is caused by any of the causes described in Paragraph 28 of the Lease.

7.CONSTRUCTION REPRESENTATIVES.  Landlord hereby appoints the following
person(s) as Landlord's representative ("Landlord's Representative") to act for
Landlord in all matters covered by this Landlord's Work Letter:  Steve Fedde.

Tenant hereby appoints the following person(s) as Tenant's representative
("Tenant's Representative") to act for Tenant in all matters covered by this
Landlord's Work Letter:  Jeff Masten.

All communications with respect to the matters covered by this Landlord's Work
Letter are to made be to Landlord's Representative or Tenant's Representative,
as the case may be, in writing in compliance with the notice provisions of the
Lease.  Either party may change its representative under this Landlord's Work
Letter at any time by written notice to the other party in compliance with the
notice provisions of the Lease.

 

 

./

-///

EXHIBIT C

-2-

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

PLANS AND SPECIFICATIONS FOR BUILDING IMPROVEMENTS

[g201705042021220214288.jpg]




./

-///



TO EXHIBIT C

-1-

 

 

 

--------------------------------------------------------------------------------

 

[g201705042021220514289.jpg]

 

./

-///



TO EXHIBIT C

-2-

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

PLANS AND SPECIFICATIONS FOR SHELL MODIFICATIONS

[g201705042021220774290.jpg]




./

-///



TO EXHIBIT C

-1-

 

 

 

--------------------------------------------------------------------------------

 

[g201705042021221064291.jpg]

 

./

-///



TO EXHIBIT C

-2-

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

INTENTIONALLY DELETED

 

 

./

-///



TO EXHIBIT C

-1-

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

CONSTRUCTION SCHEDULE FOR LANDLORD'S WORK

[g201705042021221434292.jpg]

 

./

-///



TO EXHIBIT C

-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

NOTICE OF LEASE TERM DATES

To:



Date:  

Re:

Lease dated _________________, 20__, by and between _________________________, a
__________________ ("Landlord") and ________________________________ ("Tenant"),
concerning the premises known as _______________________________________
("Premises").

Gentlemen:

In accordance with the subject Lease, we wish to advise and/or confirm as
follows:

1.

That the Premises have been accepted herewith by the Tenant as being
substantially complete in accordance with the subject Lease and that there is no
deficiency in construction.

2.

That the Tenant has possession of the subject Premises and acknowledges that
under the provisions of the subject Lease the Term of the Lease shall commence
as of ________________________ for a term of __________, ending on _________.

3.

That in accordance with the subject Lease, rent commenced to accrue on
___________________.

4.

If the Rent Commencement Date of the subject Lease is other than the first day
of the month, the first billing will contain a pro rata adjustment.  Each
billing thereafter shall be for the full amount of the monthly installment as
provided for in said Lease.

5.

Rent is due and payable in advance on the first day of each and every month
during the term of said Lease.  Tenant's rent checks should be made payable to
___________ at __________________.

AGREED AND ACCEPTED

TENANT:

[TENANT NAME],
[type of Tenant business entity]

 

By:


Print Name:
Its:

LANDLORD:

[LANDLORD NAME],
[type of Landlord business entity]

 

By:


Print Name:
Its:

 

By:


Print Name:
Its:

SAMPLE ONLY

(Not For Execution)

 

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

TENANT ESTOPPEL CERTIFICATE

The undersigned, i.e., _______________________, a ______________________
("Tenant"), hereby certifies to ___________________, a _________________, and
Landlord (defined below), as follows:

1.

Attached hereto is a true, correct and complete copy of that certain lease dated
_______________, 20__, between _________________________, a ___________________
("Landlord") Landlord and Tenant (the "Lease"), which demised premises located
________________________________ (the "Premises").

The Lease is now in full force and effect and has not been amended, modified or
supplemented, except as set forth in Paragraph 4 below.

2.

The Term of the Lease commenced on ________________________, 20__.

3.

The Term of the Lease shall expire on ____________________, 20__.

4.

The Lease has:  (initial one)

(_________) not been amended, modified, supplemented, extended, renewed or
assigned.

(_________) been amended, modified, supplemented, extended, renewed or assigned
by the following described agreements, copies of which are attached hereto:
___________________________________
_____________________________________________________________________________________.

5.

Tenant has accepted and is now in possession of the Premises.

6.

Tenant and Landlord acknowledge that the Lease will be assigned to
________________ ________________ and that no modification, adjustment, revision
or cancellation of the Lease or amendments thereto shall be effective unless
written consent of ______________ is obtained, and that until further notice,
payments under the Lease may continue as heretofore.

7.

The amount of fixed monthly rent is $_____________.

8.

The amount of security deposits (if any) is $_____________.  No other security
deposits have been made.

9.

Tenant is paying the full lease rental which has been paid in full as of the
date hereof.  No rent or other charges under the Lease have been paid more than
thirty (30) days in advance of its due date, except as follows:
_________________.

10.

All work required to be performed by Landlord under the Lease has been
completed, except as follows: ___________.

11.

To Tenant’s current, actual knowledge, there are no defaults on the part of the
Landlord or Tenant under the Lease that have not been cured following written
notice and the expiration of applicable cure periods, except as follows:
______________.

12.

Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord.

13.

Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies except as provided
in the Lease.

14.

Except as set forth in the Lease, Tenant has no right or option to purchase the
Premises or the Building, to relocate within the project of which the Building
is a part, if applicable, or to terminate the Lease.

15.

All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

The foregoing certification is made with the knowledge that ______________ is
about to fund a loan to Landlord or ________________ is about to purchase the
project (or part thereof) from Landlord and that _________________ is relying
upon the representations herein made in funding such loan or in purchasing the
project (or part thereof).

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, this certificate has been executed and delivered by the
authorized officers of the undersigned as of ______________, 20__.

[TENANT NAME],
[type of Tenant business entity]

 

By:



(Typed Name)
Its:
(Title)

SAMPLE ONLY

(Not for Execution)

 

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

RULES AND REGULATIONS

1.Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside of the
Building or Premises without the prior written consent of landlord, which
consent Landlord may withhold in its sole and absolute discretion.  Landlord
shall have the right to remove, at Tenant's expense and without notice, any sign
installed or displayed in violation of this rule.

2.If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, or placed on any windowsill, which is
visible from the exterior of the Premises, Tenant shall immediately discontinue
such use.  Tenant shall not place anything against or near glass partitions or
doors or windows which may appear unsightly from outside the Premises.

3.Except to the extent required in order for Tenant to comply with its
obligations under this Lease, no tenant and no employee or invitee of any tenant
shall go upon the roof(s) of the Building.  Tenant agrees that it shall not hold
parties or other social events on the roof of the Building.  

4.The directory of the Building or project will be provided exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names there from.

5.Intentionally Deleted.

6.Tenant, upon the termination of its tenancy, shall deliver to Landlord the
keys to all doors of the Building.

7.If Tenant requires telegraphic, telephonic, burglar alarm or similar services,
it shall first obtain, and comply with Landlord's reasonable instructions in
their installation.

8.Intentionally Deleted.

9.Tenant shall not place a load upon any floor the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law.  Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building.  Heavy objects shall, if considered necessary by Landlord, stand
on such platforms as determined by Landlord to be necessary to properly
distribute the weight, which platforms shall be provided at Tenant's expense.

10.Intentionally Deleted.

11.Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord or installed by Tenant and approved by Landlord in
accordance with the terms of the Lease.

12.Intentionally Deleted.

13.Landlord reserves the right, exercisable without notice and without liability
to Tenant, to change the name and street address of the Building.

14.Intentionally Deleted.

15.Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and electricity, gas or air outlets
before Tenant and its employees leave the Premises.

16.Intentionally Deleted.

17.The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.  The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or invitees, shall have
caused it.

18.Tenant shall not sell, or permit the sale at retail of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises.  Tenant shall not make any room-to-room
solicitation of business from other tenants in the project.  Tenant shall not
use the Premises for any business or activity other than that specifically
provided for in this Lease.

19.Tenant shall not install any radio or television antenna, loudspeaker or
other devices on the roof(s) or exterior walls of the Building or
project.  Tenant shall not interfere with radio or television broadcasting or
reception from or in the Project or elsewhere.

20.Landlord reserves the right to direct electricians as to where and how
telephone and telegraph wires are to be introduced to the Premises.  Tenant
shall repair any damage resulting from noncompliance with this rule.

21.Tenant shall not install, maintain or operate upon the Premises any vending
machines without the written consent of Landlord, which shall not be
unreasonably conditions, withheld or delayed.

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

22.Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the project are prohibited, and Tenant shall cooperate
to prevent such activities.

23.Landlord reserves the right to exclude or expel from the project any person
who, in Landlord's judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.

24.Tenant shall store all its trash and garbage within its Premises or in other
facilities provided by Landlord.  Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal.  All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord.

25.The Premises shall not be used for the storage of merchandise held for sale
to the general public, nor shall the Premises be used for any improper, immoral
or objectionable purpose.  No cooking shall be done or permitted on the Premises
without Landlord's consent, except the use by Tenant of Underwriters' Laboratory
approved equipment for brewing coffee, tea, hot chocolate and similar beverages
shall be permitted, and the use of a microwave oven for employees use shall be
permitted, provided that such equipment and use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

26.Tenant shall not bring any other vehicles of any kind into the Building.

27.Without the written consent to Landlord, Tenant shall not use the name of the
Building or project in connection with or in promoting or advertising the
business of Tenant except as Tenant's address.

28.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

29.Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

30.To the extent Landlord reasonably deems it necessary to exercise exclusive
control over any portions of any common areas for the mutual benefit of the
tenants in the Project, Landlord may do so subject to non-discriminatory
additional Rules and Regulations.

31.Tenant's requirements will be attended to only upon appropriate application
to the project management office by an authorized individual.  Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

32.Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations against any or all of the
tenants of the project.

33.These Rules and Regulations are in addition to, and shall not be construed to
in any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease.  In the event there is a conflict between the Lease
and these Rules and Regulations, then the terms of the Lease shall prevail and
control.

34.Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time to be needed for safety
and security, for care and cleanliness of the project and for the preservation
of good order therein.  Tenant agrees to abide by all such Rules and Regulations
herein above stated and any additional rules and regulations which are adopted.

35.Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant's employees, agents, clients, customers, invitees and guests.

 

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

INTENTIONALLY DELETED

 

 

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

HAZARDOUS MATERIALS ADDENDUM

The following provisions are an integral part of, and are incorporated by
reference into, the Lease to which this Exhibit H is attached:

1.Tenant shall not cause or permit any Hazardous Materials to be brought upon,
stored, used, generated, released into the environment or disposed of on, in,
under or about the Premises and/or any portion of the Premises Land by Tenant,
its agents, employees, contractors, sublessees or invitees (collectively
referred to together with Tenant as "Tenant Parties"), without the prior written
consent of Landlord, which consent Landlord may withhold in its sole and
absolute discretion, except as set forth below.  Landlord, in its sole and
absolute discretion, may consent to Tenant's generation, storage or use of
Hazardous Materials on or in the Premises and/or the Premises Land, except as
set forth below. Landlord acknowledges that it has received a copy of Hazardous
Materials Questionnaire (as defined below) from Tenant, a copy of which is
attached hereto as Exhibit I-2 (the "Initial Hazardous Materials Questionnaire")
setting forth the Hazardous Materials that Tenant initially plans to bring upon,
store and/or use at the Premises and/or Premises Land and that Landlord has
approved of all such Hazardous Materials listed therein in the quantities set
forth therein, provided that such Hazardous Materials are stored and used as set
forth therein, and that Tenant maintains and complies with all required permits,
licenses and approvals for such Hazardous Materials.  Further, subject to
Landlord's written consent (not to be unreasonably withheld, conditioned or
delayed), Tenant may bring upon, store and/or use at the Premises and/or
Premises Land any additional Hazardous Materials that are consistent with the
types and quantities of Hazardous Materials identified in the Initial Hazardous
Materials Questionnaire provided by Tenant or otherwise reasonably necessary for
the research, development or production of EBV-CTL or another drug candidate, in
either event to the extent reasonably required to conduct Tenant’s business for
the permitted use set forth in Subparagraph 1(d) of the Lease, provided that
Tenant maintains and complies with all required permits, license and approvals
for such Hazardous Materials.  Without limiting anything in this Exhibit H, in
no event shall any radioactive Hazardous Materials be disposed of in any
drain.  Tenant shall cooperate with Landlord in order to provide such additional
information as Landlord may reasonably request with respect to any Hazardous
Materials.  In the event Landlord withholds its consent with respect to any
Hazardous Materials as set forth above, then Landlord shall provide a written
explanation outlining its concerns.  Thereafter Landlord and Tenant shall meet
and confer in good faith in order to resolve any such concerns of
Landlord.  Notwithstanding any such approval by Landlord, all Hazardous
Materials brought upon, stored and/or used at the Premises and/or Premises Land
shall be subject to the terms and conditions of this Exhibit H.

2.Upon the expiration or sooner termination of this Lease, Tenant covenants to
remove from the Premises and/or the Premises Land, at its sole cost and expense,
any and all Hazardous Materials, and/or equipment, fixtures, systems and other
tenant improvements used in connection with storing, handling, treating and/or
dispensing of such Hazardous Materials, which are brought upon, stored, used,
generated or released into the environment or disposed of on, in, under or about
the Premises and/or any other portion of the Premises Land by Tenant or any
Tenant Parties and to restore such portions of the Premises and/or the Premises
Land to substantially the same condition it was in prior thereto (e.g., restore
asphalt or concrete surfaces, including, without limitation, cleaning such
surfaces and if required to restore the same to an acceptable warehouse and
industrial use standard, removing and replacing any stained or contaminated
asphalt or concrete surfaces).  Upon the expiration or sooner termination of
this Lease, Tenant shall also be obligated to close all permits obtained in
connection with Hazardous Materials in accordance with Applicable Laws and to
obtain closure letters or appropriate governmental sign-offs from the issuing
agency with respect to all such permits if such closure letters or sign-offs are
required or customarily obtained and available.  Tenant's failure to satisfy the
obligations set forth in this Exhibit H prior to the expiration or earlier
termination of this Lease shall constitute a failure to timely surrender the
Premises to Landlord, and at Landlord's election, Tenant shall not be deemed to
have vacated the Premises until such obligations are satisfied.  Notwithstanding
anything herein to the contrary, in no event shall Tenant have any
responsibility to remove or remediate any Hazardous Materials that (i) existed
prior to the date of this Lease, (ii) migrated from any neighboring property
(and such migration was not caused or exacerbated by Tenant or any Tenant
Parties), or (ii) which otherwise were stored, discharged, introduced, generated
or released by Landlord or any of its agents, employees or contractors (such
Hazardous Materials in (i) – (iii) being “Non-Tenant Caused Hazardous
Materials”).  If remediation is required by any applicable governmental
authority, Landlord, at its sole cost and expense, shall be required to
remediate the applicable Non-Tenant Caused Hazardous Materials to the extent
required by such governmental authority and Applicable Laws.  

3.Notwithstanding anything to the contrary in Paragraph 15 of the Lease, to the
fullest extent permitted by law, Tenant hereby agrees to indemnify, defend and
hold harmless Landlord and its agents, directors, officers, partners, members,
employees, shareholders, representatives and any of their agents, directors,
officers, partners, members, employees, shareholders, representatives,
Landlord's lender(s) and any owners and operators of the Premises and/or the
Premises Land (the "Landlord Indemnities") from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities and losses (including,
without limitation, diminution in the value of the Premises or the Premises
Land, damages for the loss or restriction on use of rentable space or of any
amenity of the Premises or any other portion of the Premises Land, and sums paid
in settlement of claims, attorneys' fees consultant fees and expert fees)
(collectively, "Claims") which arise during or after the Term of this Lease
directly or indirectly from the presence of Hazardous Materials on, in, under or
about the Premises or any other portion of the Premises Land which is caused or
permitted by Tenant or any Tenant Parties.  This indemnification by Tenant of
Landlord and Landlord's Indemnities includes, without limitation, any and all
costs incurred in connection with any investigation of site conditions or any
clean up, remedial, removal, restoration or monitoring work required by any
federal, state or local governmental agency or political subdivision because of
the presence of such Hazardous Material in, on, under or about the Premises or
any other portion of the Premises Land.  Notwithstanding anything to the
contrary contained in this Lease, the indemnification and hold harmless
obligation set forth in this paragraph

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

shall not apply to any Non-Tenant Caused Hazardous Materials.  Tenant shall
immediately notify Landlord of any release of Hazardous Materials at the
Premises or any other portion of the Premises Land which Tenant becomes aware of
during the Term of this Lease, whether caused by Tenant or any other persons or
entities.  As used in this Lease, the term "Hazardous Materials" includes,
without limitation, any hazardous or toxic material, substance, irritant,
chemical, or waste, including without limitation (A) any material defined,
classified, designated, listed or otherwise considered under any environmental
law as a "hazardous waste," "hazardous substance," "hazardous material,"
"extremely hazardous waste," "acutely hazardous waste," "radioactive waste,"
"biohazardous waste," "pollutant," "toxic pollutant," "contaminant," "restricted
hazardous waste," "infectious waste," "toxic substance," or any other term or
expression intended to define, list, regulate or classify substances by reason
of properties harmful to health, safety or the indoor or outdoor environment,
(B) any material, substance or waste which is toxic, ignitable, corrosive,
reactive, explosive, flammable, infectious, radioactive, carcinogenic or
mutagenic, and which is or becomes regulated by any local, state or federal
governmental authority, any agency of the State of California or any agency of
the United States Government, (C) any oil, petroleum, petroleum based products,
petroleum additives, and/or derived substances of breakdown product, (D)
asbestos, (E) petroleum and petroleum based products, (F) urea formaldehyde foam
insulation, (G) polychlorinated biphenyls ("PCBs"), and (H) freon and other
chlorofluorocarbons, (I) any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources, (J) lead-based paint and (K) solvents.

4.Tenant shall promptly notify Landlord of, and shall promptly provide Landlord
with true, correct, complete and legible copies of, all of the following
environmental items relating to the Premises and/or the Premises Land which may
be filed or prepared by or on behalf of, or delivered to or served upon,
Tenant:  reports filed pursuant to any self-reporting requirements, all permit
applications, permits, monitoring reports, workplace exposure and community
exposure warnings or notices and all other reports, disclosures, plans or
documents (even those which may be characterized as confidential) relating to
water discharges, air pollution, waste generation or disposal, underground
storage tanks or Hazardous Materials.

5.In addition to Tenant's routine reporting obligations described above, Tenant
shall promptly notify Landlord of, and shall promptly provide Landlord with
true, correct, complete and legible copies of, all of the following
environmental items relating to the Premises and/or the Premises Land which may
be filed or prepared by or on behalf of, or delivered to or served upon,
Tenant:  all orders, reports, notices, listings and correspondence (even those
which may be considered confidential) pertaining to or concerning the release,
investigation of, compliance, clean up, remedial and corrective actions, and
abatement and/or monitoring of Hazardous Materials whether or not required by
any Applicable Laws, including, but not limited to, reports and notices required
by or given pursuant to any Applicable Laws, and all orders, decrees, notices of
non-compliance, complaints, pleadings and other legal documents issued to or
filed against Tenant related to Tenant's generation, use, handling, storage,
release or disposal of Hazardous Materials.  In the event of a release of any
Hazardous Materials in, on, under or about the Premises or the Premises Land,
Tenant shall promptly provide Landlord with copies of all reports and
correspondence with or from all governmental agencies, authorities or any other
persons relating to such release.

6.Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord a Hazardous Materials Questionnaire (the "Hazardous
Materials Questionnaire") in the form of Exhibit I-1 attached hereto, and Tenant
shall certify to Landlord all information contained in the Hazardous Materials
Questionnaire as true and correct to the best of Tenant's knowledge and
belief.  The Initial Hazardous Materials Questionnaire is attached hereto as
Exhibit I-2.  The completed Hazardous Materials Questionnaire shall be deemed
incorporated into this Lease for all purposes, and Landlord shall be entitled to
rely fully on the information contained therein.  On each anniversary of the
Commencement Date (each such date is hereinafter referred to as a "Disclosure
Date"), until and including the Disclosure Date first occurring after the
expiration or sooner termination of this Lease, Tenant shall disclose to
Landlord in writing the names and amounts of all Hazardous Materials, or any
combination thereof, which were stored, generated or used or disposed of on, in,
under or about the Premises and/or the Premises Land for the twelve-month period
prior to each Disclosure Date (all of which use shall be subject to Landlord's
Consent pursuant to the other provisions of this Lease and Addendum), or after
each Disclosure Date with respect to any Hazardous Materials which Tenant
intends to store, generate, use or dispose of, on, under or about the Premises
and/or the Premises Land.  At Landlord's option, Tenant's disclosure obligations
under this Paragraph 6 shall include a requirement that Tenant update, execute
and deliver to Landlord the Hazardous Materials Questionnaire, as the same may
be reasonably modified by Landlord from time to time.

7.Landlord and Landlord's agents and employees shall have the right, but not the
obligation, to inspect, investigate, sample and/or monitor the Premises and the
Premises Land, including any soil, water, groundwater or other sampling, and any
other testing, digging, drilling or analyses, at any time to determine whether
Tenant is complying with the terms of this Exhibit H, and in connection
therewith, Tenant shall provide Landlord with full access to all relevant
facilities, records and personnel.  If Tenant is not in compliance with any of
the provisions of this Exhibit H, Landlord and Landlord's agents and employees
shall have the right, but not the obligation, without limitation upon any of
Landlord's other rights and remedies under this Lease, to immediately enter upon
the Premises and/or the Premises Land and to discharge Tenant's obligations
under this Exhibit H at Tenant's expense, notwithstanding any other provision of
this Lease.  Landlord and Landlord's agents and employees shall endeavor to
minimize interference with Tenant's business but shall not be liable for any
such interference.  All sums reasonably disbursed, deposited or incurred by
Landlord in connection therewith, including, but not limited to, all costs,
expenses and actual attorneys' fees, shall be due and payable by Tenant to
Landlord, as an item of additional rent, on demand by Landlord, together with
interest thereon at the Interest Rate from the date of such demand until paid by
Tenant.

8.Landlord, at Tenant's sole cost and expense, shall have the right, but not the
obligation, to join and participate in any legal proceedings or actions
initiated in connection with any claims or causes of action arising out of the
storage, generation, use, treatment, release or disposal by Tenant or any Tenant
Parties of Hazardous

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

Materials in, on, under, from or about the Premises or any other portion of the
Premises Land.  If the presence of any Hazardous Materials in, on, under or
about the Premises or any other portion of the Premises Land caused or permitted
by Tenant or any Tenant Parties, results in (i) injury to any person, (ii)
injury to or any contamination of the Premises and/or the Premises Land or (iii)
injury to or contamination of any real or personal property wherever situated,
Tenant, at its sole cost and expense, shall promptly take all actions necessary
to return the Premises or such other portion of the Premises Land, to the
condition existing prior to the introduction of such Hazardous Materials to the
Premises and/or the Premises Land and to remedy or repair any such injury or
contamination.  Notwithstanding the foregoing, Tenant shall not, without
Landlord's prior written consent, take any remedial action in response to the
presence of any Hazardous Materials in, on, under or about the Premises or any
other portion of the Premises Land, or enter into any settlement agreement,
consent decree or other compromise with any governmental agency with respect to
any Hazardous Materials claims; provided, however, Landlord's prior written
consent shall not be necessary in the event that the presence of Hazardous
Materials in, on, under or about the Premises or any other portion of the
Premises Land (i) poses an immediate threat to the health, safety or welfare of
any individual or (ii) is of such a nature that an immediate remedial response
is necessary and (iii) it is not possible to obtain Landlord's consent before
taking such action.

9.Promptly upon the expiration or sooner termination of this Lease, Tenant shall
represent to Landlord in writing that (i) Tenant has made a diligent effort to
determine whether any Hazardous Materials are in, on, under or about the
Premises or any other portion of the Premises Land, and (ii) no Hazardous
Materials exist in, on, under or about the Premises or any other portion of the
Premises Land other than as specifically identified to Landlord by Tenant in
writing.  To ensure performance of Tenant's obligations under this Paragraph 9,
Landlord may, at any time within one (1) year of the expiration of the Term, or
upon the occurrence of an event of default, by notice to Tenant, require that
Tenant promptly commence and diligently prosecute to completion an environmental
evaluation of the Premises or any other portion of the Premises Land.  In
connection therewith, Landlord may require Tenant, at Tenant's sole cost and
expense, to immediately hire an outside consultant satisfactory to Landlord to
perform a complete environmental audit of the Premises or any other portion of
the Premises Land, an executed copy of which shall be delivered to Landlord
within thirty (30) days after Landlord's request therefor.  Notwithstanding
anything in this Exhibit H or in the Lease to the contrary, under no
circumstances shall Tenant perform or conduct, or allow to be performed or
conducted, any invasive testing (e.g., Phase II testing) of the Premises or the
Premises Land without Landlord's written consent, which may be withheld by
Landlord in its sole and absolute discretion.  If Tenant or the environmental
audit discloses the existence of Hazardous Materials in, on, under or about the
Premises or any other portion of the Premises Land, Tenant shall, at Landlord's
request, immediately prepare and submit to Landlord within thirty (30) days
after such request a comprehensive plan, subject to Landlord's approval,
specifying the actions to be taken by Tenant to return the Premises or any other
portion of the Premises Land to the condition existing prior to the introduction
of such Hazardous Materials.  Upon Landlord's approval of such clean up plan,
Tenant shall, at Tenant's sole cost and expense, without limitation on any
rights and remedies of Landlord under this Lease, immediately implement such
plan and proceed to clean up Hazardous Materials in accordance with all
Applicable Laws and as required by such plan and this Lease.

10.The provisions of this Exhibit H shall survive any termination of this Lease.

 

Landlord's InitialsTenant's Initials

 

./

-///



-3-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

HAZARDOUS MATERIALS QUESTIONNAIRE

This questionnaire is designed to solicit information regarding your proposed
use of hazardous or toxic materials.  Please complete the questionnaire and
return it to SARES•REGIS Group® for evaluation.  If your use of materials or
generation of wastes is considered to be significant, further information may be
requested regarding your plans for hazardous and toxic materials management.

Your cooperation in this matter is appreciated.  If you have any questions do
not hesitate to call us for assistance.

I.PROPOSED LESSEE OR TENANT

D.B.A.:  

Name (Corporation, Individual, Corporate or Individual D.B.A., or Public Agency)

   

Standard Industrial Classification Code (SIC)

   

Street Address

   

City, State, Zip Code

Contact Person & Title:  

Telephone Number: (____) _________________________ Facsimile Number: (______)

II.LOCATION AND ADDRESS OF PROPOSED LEASE

 

Street Address

 

City, State, Zip Code

III.DESCRIPTION OF PROPOSED FACILITY USE

Describe proposed use and operation of Premises including principal products or
service to be conducted at facility:

   

 

 

Does the operation of your business involve the use, generation, treatment,
storage, transfer or disposal of hazardous wastes or
materials?  Yes _____  No _____.  If yes, or if your SIC code number is between
2000 to 4000, please complete Section IV.

IV.PERMIT DISCLOSURE

Does the operation of your business require permits, license or plan approval
from any of the following agencies?

U.S. Environmental Protection Agency

City or County Sanitation District

State Department of Health Services

U.S. Nuclear Regulatory Commission

Air Quality Management District

Bureau of Alcohol, Firearms and Tobacco

City or County Fire Department

Regional Water Quality Control Board

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

Indicate permit or license numbers, issuing agency and expiration date or
renewal date, if applicable.

   

 

 

 

If your answer is yes to any of the above questions please complete Sections V
and VI.

V.HAZARDOUS MATERIALS DISCLOSURE

Will any hazardous or toxic materials or substances be stored
onsite?  Yes _____  No _____.  If yes, please describe the materials or
substances to be stored, quantities and proposed method of storage (i.e., drums,
aboveground or underground storage tanks, cylinders, other), and whether the
material is a Solid (S), Liquid (L) or Gas (G):

Material

Storage Method

Quantity On A
Monthly Basis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional sheets if necessary.

Is any facility modification required or planned to mitigate the release of
toxic or hazardous substance or wastes into the
environment?  Yes _____  No _____.  If yes, please describe the proposed
facility modifications:

   

 

 

 

VI.HAZARDOUS WASTE DISCLOSURE

Will any hazardous waste, including recyclable waste, be generated by the
operation of your business?

Yes _____  No _____.  If yes, please list the hazardous waste which will be
generated at the facility, its hazard class and volume/frequency of generation
on a monthly basis.

Waste Name

Hazard Class

Volume/Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional sheets if necessary.

If yes, please also indicate if any such wastes are to be stored within the
Premises and the proposed method of storage (i.e., drums, aboveground or
underground storage tanks, cylinders, other).

Waste Name

Storage Method

 

 

 

 

 

 

 

 

 

 

If yes, please also describe the method(s) of disposal for each waste.  Indicate
where disposal will take place and method of transportation to be used:

   

 

 

 

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

Is any treatment or processing of hazardous wastes to be conducted
onsite?  Yes _____  No _____.  If yes, please describe proposed
treatment/processing methods:

   

 

 

 

Which agencies are responsible for monitoring and evaluating compliance with
respect to the storage and disposal of hazardous materials or wastes at or from
the Premises?

(Please list all agencies)

   

 

 

 

Have there been any agency enforcement actions regarding the company facilities,
or any existing company facilities, or any past, pending or outstanding
administrative orders or consent decrees?  Yes _____  No _____.  If yes, have
there been any continuing compliance obligations imposed on your company as a
result of decrees or orders?  Yes _____  No _____.  If yes, please describe:

   

 

 

 

Has the company been the recipient of requests for information, notice and
demand letters, cleanup and abatement orders, or cease and desist orders or
other administrative inquiries?  Yes _____  No _____.  If yes, please describe:

   

 

 

 

Are there any pending citizen lawsuits, or have any notices of violations been
provided to the company or any existing facilities pursuant to the citizens suit
provisions of any statute?  Yes _____  No _____.  If yes, please describe:

   

 

 

 

Have there been any previous lawsuits against the company regarding
environmental concerns?

Yes _____  No _____.  If yes, please describe how these lawsuits were resolved?

   

 

 

 

Has an environmental audit ever been conducted at any of your company's existing
facilities?  Yes _____  No _____.  If yes, please describe:

   

 

 

 

./

-///



-3-

 

 

 

--------------------------------------------------------------------------------

 

Does your company carry environmental impairment
insurance?  Yes _____  No _____.  If yes, what is the name of the carrier and
what are the effective periods and monetary limits of such coverage?

   

 

 

 

This Hazardous Materials Questionnaire is certified as being true and accurate
and has been completed by the party whose signature appears below on behalf of
Tenant as of the date set forth below.

Dated

Signature

Print Name

Title

 

./

-///



-4-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I-2

INITIAL HAZARDOUS MATERIALS QUESTIONNAIRE

[See Attached]

 

 

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

REFERENCE PROVISION

The following reference provision (this "Reference Provision") is an integral
part of, and is incorporated by reference into, the Lease to which this Exhibit
J is attached:

a.The parties prefer that any dispute between them be resolved in litigation
subject to a jury trial waiver as set forth in Subparagraph 34(n)(i) of the
Lease, but that method of dispute resolution is not currently available as a
result of the decision of the California Supreme Court in Grafton Partners v.
Superior Court, 36 Cal. 4th 944 (2005).  Accordingly, until such time (if at
all) as the California legislature enacts a law that would render the jury trial
waiver set forth in Subparagraph 34(n)(i) of the Lease valid and enforceable or
for any other reason a court of competent jurisdiction determines that the jury
trial waiver set forth in Subparagraph 34(n)(i) of the Lease is valid and
enforceable, this Reference Provision shall apply to any "Claim" (defined
below), suit, action or proceeding commenced prior to such time in lieu of the
jury trial waiver set forth in Subparagraph 34(n)(i) of the Lease.

b.Other than a controversy, dispute or claim involving (i) the nonjudicial
foreclosure of a lien upon or security interest in real or personal property,
(ii) the appointment of a receiver, (iii) the exercise of other provisional
remedies (including, without limitation, attachment) prior to the appointment or
pending the unavailability of the referee, or (iv) an action for unlawful
detainer or forcible detainer (each, an "Excepted Claim") (any of which may be
initiated pursuant to applicable law), any controversy, dispute or claim (each,
a "Claim") among the parties arising out of or relating to the Lease will be
resolved by a general reference proceeding in the State of California in
accordance with the provisions of Sections 638 to 645.2, inclusive, of the
California Code of Civil Procedure ("CCP"), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding.  Except as otherwise
provided in the Lease, venue for the reference proceeding will be in the
Superior Court or Federal District Court in the Counties or District where venue
is otherwise appropriate under applicable law (the "Court").

c.The referee shall be a retired judge or justice selected by mutual written
agreement of the parties within thirty (30) days after any party to the Lease
gives written notice to the other parties that it wishes to resolve a Claim
(other than an Excepted Claim) by a reference proceeding as contemplated by this
Exhibit J.  If the parties do not timely agree, the referee shall be selected by
the presiding judge of the Court (or his or her representative).  A request for
appointment of a referee may be heard on an ex parte or expedited basis, and the
parties agree that irreparable harm would result if ex parte relief were not
granted.  The referee shall be appointed to sit with all of the powers provided
by law.  Each party shall have one peremptory challenge pursuant to CCP §
170.6.  Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.

d.The parties agree that time is of the essence in conducting any reference
proceeding.  Accordingly, the referee shall be requested to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (iii) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision.  Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP § 644.

e.The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party's failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered, no party shall be entitled to
"priority" in conducting discovery, depositions may be taken by either party
upon seven (7) days' written notice, and all other discovery shall be responded
to within fifteen (15) days after service.  All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee, whose
decision shall be final and binding.

f.Except as expressly set forth in this Exhibit J, the referee shall determine
the manner in which the reference proceeding is conducted, including the time
and place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference
proceeding.  All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the
transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee's power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.

g.The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including motions for summary
judgment or summary adjudication.  At the close of the reference proceeding, the
referee shall issue a decision which disposes of all claims of the parties that
are the subject of the reference.  The referee's decision shall be entered by
the Court as a judgment or an order in the same manner as if the action had been
tried by the Court.  The parties reserve the right to appeal from the final
judgment or order or from any appealable decision or order entered by the
referee.  The parties also reserve the right to obtain findings of fact,
conclusions of law and a written statement of decision as well as the right to
move for a new trial or a different judgment, which new trial, if granted, is
also to be a reference proceeding under this provision.

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

h.If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by binding arbitration.  The arbitration will be conducted by a
retired judge or justice in accordance with the California Arbitration Act, CCP
§§ 1280-1294.2 (as amended from time to time).  The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

i.EACH PARTY RECOGNIZES AND AGREES THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT IT
IS IN EFFECT WAIVING ITS RIGHT TO TRIAL BY JURY IN AGREEING TO THIS REFERENCE
PROVISION.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO
ANY DISPUTE AMONG THE PARTIES WHICH IN ANY WAY ARISES OUT OF OR IS RELATED TO
THE AGREEMENT.

 

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT K

 

LANDLORD'S EARLY ENTRY WORK

1.Building slab and utilities

2.Building walls

3.Exterior windows and doors

4.Roof

5.Insulation

6.Tenant mezzanine

7.Fire sprinklers

8.Site paving

 

./

-///

EXHIBIT K

-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L

 

LOCATION(S) OF TENANT IDENTIFICATION SIGN(S)

[g201705042021240624293.jpg]

 

./

-///

EXHIBIT L

-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT M

 

INTENTIONALLY DELETED

 

 

./

-///

EXHIBIT M

-1-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N

 

PLANS FOR TENANT'S WORK

 

Atara Tenant Improvement Plan Drawing Summary

Phase 1 Drawing Set

SHEET NO.

SHEET NAME

01/23/2017 - ISSUED FOR PERMIT

00 GENERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G1-0000

COVER SHEET, BUILDING ANALYSIS, SHEET INDEX, PROJECT INFORMATION

C

G1-0001

ABBREVIATIONS, ADDITIONAL NOTES IF NEEDED

B

G1-0002

SITE PLAN, FUTURE PARKING (ALL WORK PROVIDED UNDER SEPARATE PERMIT)

B

01 ARCHITECTURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A1-2100

FLOOR PLAN - FIRST FLOOR - PHASE 1

C

A1-2200

FLOOR PLAN - SECOND FLOOR - PHASE 1

A

02 STRUCTURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1-0001

STRUCTURAL NOTES & SPECIFICATIONS

C

S1-2001

FOUNDATION PLANS, DETAILS

C

S1-2002

STRUCTURAL FRAMING PLANS, DETAILS

C

S1-6001

BRACE-FRAME ELEVATIONS, DETAILS

C

S1-6002

BRACE-FRAME ELEVATIONS, DETAILS

C

S1-6003

STRUCTURAL DETAILS

C

S1-6004

COMPOSITE DECK DETAILS

C

 




./

-///

EXHIBIT N

-1-

 

 

 

--------------------------------------------------------------------------------

 

Phase 2 Drawing Set

#

Sheet Name

12/15/2016 - PLAN CHECK SUBMITTAL

02/06/2017 - ISSUED FOR PERMIT/BID

00 GENERAL

 

 

 

G2-0000

COVER SHEET

A

B

G2-0001

DRAWING LIST

A

B

G2-0002

CODE ANALYSIS & PHASING PLANS

A

B

G2-0003

MOUNTING HEIGHTS AND ACCESSIBILITY SCHEDULE

A

B

G2-2100x

GENERAL FIRST FLOOR TRAVEL DISTANCE DIAGRAM - PHASE 2

A

B

G2-2101x

GENERAL FIRST FLOOR EGRESS PLAN - PHASE 2

A

B

G2-2200x

GENERAL SECOND FLOOR TRAVEL DISTANCE DIAGRAM - PHASE 2

A

B

G2-2201x

GENERAL SECOND FLOOR EGRESS PLAN - PHASE 2

A

B

01 ARCHITECTURE

 

 

 

A-0001

ARCHITECTURAL SYMBOLS & ABBREVIATIONS

A

B

A-0002

ARCHITECTURAL WALL TYPE LEGEND

A

B

A2-0003

ARCHITECTURAL GENERAL NOTES

A

B

A2-1000

ARCHITECTURAL SITE PLAN - PHASE 2

A

B

A2-2100

ARCHITECTURAL FIRST FLOOR PLAN - PHASE 2

A

B

A2-2101

ARCHITECTURAL FIRST FLOOR ENLARGED PLAN - AREA 1 - PHASE 2

A

B

A2-2102

ARCHITECTURAL FIRST FLOOR ENLARGED PLAN - AREA 2 - PHASE 2

A

B

A2-2104

ARCHITECTURAL FIRST FLOOR ENLARGED PLAN - AREA 4 - PHASE 2

A

B

A2-2200

ARCHITECTURAL SECOND FLOOR PLAN - PHASE 2

A

B

A2-2201

ARCHITECTURAL SECOND FLOOR ENLARGED PLAN - AREA 1 - PHASE 2

A

B

A2-2202

ARCHITECTURAL SECOND FLOOR ENLARGED PLAN - AREA 2 - PHASE 2

A

B

A2-2R00

ARCHITECTURAL ROOF PLAN - PHASE 2

 

A

A2-2100f

ARCHITECTURAL FIRST FLOOR FINISH PLAN - PHASE 2

A

B

A2-2200f

ARCHITECTURAL SECOND FLOOR FINISH PLAN - PHASE 2

A

B

A2-2101m

ARCHITECTURAL FIRST FLOOR ENLARGED DIMENSIONED PLAN - AREA 1 - PHASE 2

A

B

A2-2102m

ARCHITECTURAL FIRST FLOOR ENLARGED DIMENSIONED PLAN - AREA 2 - PHASE 2

A

B

A2-2104m

ARCHITECTURAL FIRST FLOOR ENLARGED DIMENSIONED PLAN - AREA 4 - PHASE 2

A

B

A2-2201m

ARCHITECTURAL SECOND FLOOR ENLARGED DIMENSIONED PLAN - AREA 1 - PHASE 2

A

B

A2-2202m

ARCHITECTURAL SECOND FLOOR ENLARGED DIMENSIONED PLAN - AREA 2 - PHASE 2

A

B

A2-2100n

ARCHITECTURAL FIRST FLOOR FURNITURE PLAN - PHASE 2

A

B

A2-2200n

ARCHITECTURAL SECOND FLOOR FURNITURE PLAN - PHASE 2

A

B

A2-2101r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 1 - PHASE 2

A

B

A2-2102r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 2 - PHASE 2

A

B

A2-2103r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 3 - PHASE 2

A

B

A2-2104r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 4 - PHASE 2

A

B

A2-2200r

ARCHITECTURAL SECOND FLOOR REFLECTED CEILING PLAN - PHASE 2

A

B

A2-2201r

ARCHITECTURAL SECOND FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 1 - PHASE 2

A

B

A2-2202r

ARCHITECTURAL SECOND FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 2 - PHASE 2

A

B

A2-3001

ARCHITECTURAL DOOR SCHEDULE

A

B

A2-3002

ARCHITECTURAL DOOR HARDWARE SCHEDULE

A

B

A2-3003

ARCHITECTURAL WINDOW SCHEDULES & STOREFRONT ELEVATIONS

A

B

A2-3004

ARCHITECTURAL FINISH NOTES

A

B

A2-3005

ARCHITECTURAL FINISH SCHEDULE

A

B

A2-4001

ARCHITECTURAL BUILDING SECTIONS  - PHASE 2

A

B

A2-4002

ARCHITECTURAL BUILDING SECTIONS  - PHASE 2

A

B

A2-4003

ARCHITECTURAL ELEVATOR & LIFT PLANS & SECTIONS

A

B

A2-4004

ARCHITECTURAL STAIR PLANS & SECTIONS

A

B

A2-4005

ARCHITECTURAL WALL SECTIONS

A

B

./

-///

EXHIBIT N

-2-

 

 

 

--------------------------------------------------------------------------------

 

A2-4006

ARCHITECTURAL WALL SECTIONS

A

B

A2-5001

ARCHITECTURAL BUILDING ELEVATIONS - PHASE 2

A

 

A2-6001

ARCHITECTURAL CANOPY DETAILS

A

B

A2-6002

ARCHITECTURAL SITE & FENCE DETAILS

A

B

A2-6003

ARCHITECTURAL PLAN DETAILS

A

B

A2-6004

ARCHITECTURAL PLAN DETAILS

A

 

A2-6005

ARCHITECTURAL ROOF DETAILS

A

B

A2-6006

ARCHITECTURAL BREAK ROOM CASEWORK DETAILS

 

A

A2-7001

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - RESTROOMS

A

B

A2-7002

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - RESTROOMS

A

B

A2-7003

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - RESTROOMS

A

B

A2-7004

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - RESTROOMS

A

B

A2-7005

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - BREAKROOMS

A

B

A2-7006

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - BREAKROOMS

A

B

A2-7007

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - TRAINING ROOM

A

B

A2-7008

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - CONFERENCE ROOMS

A

B

A2-7009

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - CONFERENCE ROOMS

A

B

A2-7010

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - CONFERENCE ROOMS

A

B

A2-7011

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - CONFERENCE ROOMS

A

B

A2-7012

ARCHITECTURAL INTERIOR ELEVATIONS - STOREFRONTS

 

A

A2-7013

ARCHITECTURAL INTERIOR ELEVATIONS & ENLARGED PLANS - RECEPTION DESK

 

A

A2-8001

ARCHITECTURAL INTERIOR WALL DETAILS

A

B

A2-8002

ARCHITECTURAL INTERIOR WALL DETAILS

A

B

A2-8003

ARCHITECTURAL INTERIOR WALL DETAILS

A

B

A2-8004

ARCHITECTURAL DOOR DETAILS

A

B

A2-8005

ARCHITECTURAL CEILING DETAILS

A

B

A2-8006

ARCHITECTURAL FOLDING PARTITION DETAILS

A

B

A2-8007

ARCHITECTURAL STOREFRONT DETAILS

A

B

A2-8008

ARCHITECTURAL RAILING GUARD RAIL DETAILS

A

B

04 P&ID

 

 

 

PID-0001

PROCESS & INSTRUMENTATION DIAGRAM SYMBOLS & ABBREVIATIONS

A

B

PID-0002

PROCESS & INSTRUMENTATION DIAGRAM SYMBOLS & ABBREVIATIONS

A

B

PID-8001

PROCESS & INSTRUMENTATION DIAGRAM CHILLED WATER GENERATION

A

B

PID-8002

PROCESS & INSTRUMENTATION DIAGRAM CHILLED WATER DISTRIBUTION-01

A

B

PID-8005

PROCESS & INSTRUMENTATION DIAGRAM HEATING HOT WATER GENERATION

A

B

PID-8006

PROCESS & INSTRUMENTATION DIAGRAM HEATING HOT WATER DISTRIBUTION-01

A

B

PID-8007

PROCESS & INSTRUMENTATION DIAGRAM HEATING HOT WATER DISTRIBUTION-02

A

B

PID-8009

PROCESS & INSTRUMENTATION DIAGRAM CONDENSER WATER GENERATION

A

B

PID-8010

PROCESS & INSTRUMENTATION DIAGRAM AHU-11 GENERATION

A

B

PID-8011

PROCESS & INSTRUMENTATION DIAGRAM AHU-12 GENERATION

 

A

PID-8012

PROCESS & INSTRUMENTATION DIAGRAM AHU-13 GENERATION

 

A

PID-8013

PROCESS & INSTRUMENTATION DIAGRAM AHU-14 GENERATION

 

A

PID-8014

PROCESS & INSTRUMENTATION DIAGRAM TYPICAL OFFICE DISTRIBUTION

 

A

PID-8015

PROCESS & INSTRUMENTATION DIAGRAM FCU-01 & 02 GENERATION

 

A

06 MECHANICAL

 

 

 

M-0001

MECHANICAL SYMBOLS & ABBREVIATIONS

A

B

M2-0002

MECHANICAL TITLE 24 COMPLIANCE

A

B

M2-0003

MECHANICAL TITLE 24 COMPLIANCE

A

B

M2-0100

GENERAL ARRANGEMENT FIRST FLOOR PLAN - PHASE 2

A

B

M2-0200

GENERAL ARRANGEMENT SECOND FLOOR PLAN - PHASE 2

A

B

./

-///

EXHIBIT N

-3-

 

 

 

--------------------------------------------------------------------------------

 

M2-0R00

GENERAL ARRANGEMENT ROOF PLAN - PHASE 2

A

B

M2-1101

MECHANICAL FIRST FLOOR ENLARGED DUCTWORK PLAN - AREA 1 - PHASE 2

A

B

M2-1102

MECHANICAL FIRST FLOOR ENLARGED DUCTWORK PLAN - AREA 2 - PHASE 2

A

B

M2-1104

MECHANICAL FIRST FLOOR ENLARGED DUCTWORK PLAN - AREA 4 - PHASE 2

A

B

M2-1201

MECHANICAL SECOND FLOOR ENLARGED DUCTWORK PLAN - AREA 1 - PHASE 2

A

B

M2-1202

MECHANICAL SECOND FLOOR ENLARGED DUCTWORK PLAN - AREA 2 - PHASE 2

A

B

M2-1203

MECHANICAL SECOND FLOOR ENLARGED DUCTWORK PLAN - AREA 3 - PHASE 2

A

B

M2-1204

MECHANICAL SECOND FLOOR ENLARGED DUCTWORK PLAN - AREA 4 - PHASE 2

A

B

M2-1R00

MECHANICAL ROOF DUCTWORK PLAN - PHASE 2

A

B

M2-2101

MECHANICAL FIRST FLOOR ENLARGED PIPING PLAN - AREA 1 - PHASE 2

A

B

M2-2102

MECHANICAL FIRST FLOOR ENLARGED PIPING PLAN - AREA 2 - PHASE 2

A

B

M2-2103

MECHANICAL FIRST FLOOR ENLARGED PIPING PLAN - AREA 3 - PHASE 2

 

A

M2-2104

MECHANICAL FIRST FLOOR ENLARGED PIPING PLAN - AREA 4 - PHASE 2

 

 

M2-2201

MECHANICAL SECOND FLOOR ENLARGED PIPING PLAN - AREA 1 - PHASE 2

A

B

M2-2202

MECHANICAL SECOND FLOOR ENLARGED PIPING PLAN - AREA 2 - PHASE 2

A

B

M2-2204

MECHANICAL SECOND FLOOR ENLARGED PIPING PLAN - AREA 4 - PHASE 2

 

A

M2-3101

MECHANICAL FIRST FLOOR AHU ZONING PLAN - PHASE 2

A

B

M2-3102

MECHANICAL FIRST FLOOR SPACE ZONING PLAN - PHASE 2

A

B

M2-3201

MECHANICAL SECOND FLOOR AHU ZONING PLAN - PHASE 2

A

B

M2-3202

MECHANICAL SECOND FLOOR SPACE ZONING PLAN - PHASE 2

A

B

M2-4001

MECHANICAL PIPING SECTIONS & 3D VIEWS

 

A

M2-4002

MECHANICAL PIPING SECTIONS & 3D VIEWS

 

A

M2-4003

MECHANICAL PIPING SECTIONS & 3D VIEWS

 

A

M2-4004

MECHANICAL PIPING SECTIONS & 3D VIEWS

 

A

M2-6001

MECHANICAL YARD ENLARGED MECHANICAL PIPING PLAN

 

A

M2-6002

MECHANICAL BOILER ROOM ENLARGED MECHANICAL PIPING PLAN

 

A

M2-6003

MECHANICAL DETAILS

A

B

M2-6004

MECHANICAL DETAILS

A

B

M2-7001

MECHANICAL SCHEDULES

A

B

M2-7002

MECHANICAL SCHEDULES

A

B

M2-7003

MECHANICAL SCHEDULES

 

A

07 PLUMBING

 

 

 

P-0001

PLUMBING SYMBOLS & ABBREVIATIONS

A

B

P2-0002

PLUMBING TITLE 24 COMPLIANCE

A

B

P2-0003

PLUMBING TITLE 24 COMPLIANCE

A

B

P2-1000

PLUMBING SITE PLAN

A

B

P2-1001

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 1 - PHASE 2

A

B

P2-1002

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 2 - PHASE 2

A

B

P2-1003

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 3 - PHASE 2

A

B

P2-1004

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 4 - PHASE 2

A

B

P2-1101

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 1 - PHASE 2

A

B

P2-1102

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 2 - PHASE 2

A

B

P2-1103

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 3 - PHASE 2

A

B

P2-1104

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 4 - PHASE 2

A

B

P2-1201

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 1 - PHASE 2

A

B

P2-1202

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 2 - PHASE 2

A

B

P2-1203

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 3 - PHASE 2

A

B

P2-1204

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 4 - PHASE 2

A

B

P2-1R00

PLUMBING ROOF WASTE & VENT PLAN - PHASE 2

 

A

./

-///

EXHIBIT N

-4-

 

 

 

--------------------------------------------------------------------------------

 

P2-2101

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 1 - PHASE 2

A

B

P2-2102

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 2 - PHASE 2

A

B

P2-2103

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 3 - PHASE 2

A

B

P2-2104

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 4 - PHASE 2

A

B

P2-2201

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 1 - PHASE 2

A

B

P2-2202

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 2 - PHASE 2

A

B

P2-2203

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 3 - PHASE 2

A

B

P2-2204

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 4 - PHASE 2

A

B

P2-5001

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P2-5002

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P2-5003

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P2-5004

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P2-5005

PLUMBING WATER RISER DIAGRAM - AREA 1

A

B

P2-5006

PLUMBING WATER RISER DIAGRAM - AREA 2

A

B

P2-5007

PLUMBING WATER RISER DIAGRAM - AREA 3

A

B

P2-5008

PLUMBING WATER RISER DIAGRAM - AREA 4

A

B

P2-5009

PLUMBING NATURAL GAS RISER DIAGRAM

A

B

P2-6001

PLUMBING TOILET ROOM ENLARGED PLAN & DETAILS

A

B

P2-6002

PLUMBING TOILET ROOM ENLARGED PLAN & DETAILS

A

B

P2-6003

PLUMBING TOILET ROOM ENLARGED PLAN & DETAILS

 

A

P2-6004

PLUMBING TOILET ROOM ENLARGED PLAN & DETAILS

 

A

P2-6006

PLUMBING DETAILS

 

A

P2-6007

PLUMBING DETAILS

 

A

P2-7001

PLUMBING SCHEDULES

A

B

08 INSTRUMENTATION

 

 

 

I2-5000

NETWORK ARCHITECTURE

A

B

09 FIRE PROTECTION

 

 

 

FP2-1100

FIRE PROTECTION FIRST FLOOR PLAN - PHASE 2

A

B

FP2-1200

FIRE PROTECTION SECOND FLOOR PLAN - PHASE 2

A

B

10 ELECTRICAL

 

 

 

E-0001

ELECTRICAL SYMBOLS & ABBREVIATIONS

A

B

E2-0003

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E2-0004

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E2-0005

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E2-0006

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E2-0007

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E2-1101

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 1 - PHASE 2

A

B

E2-1102

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 2 - PHASE 2

A

B

E2-1103

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 3 - PHASE 2

A

B

E2-1104

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 4 - PHASE 2

A

B

E2-1201

ELECTRICAL SECOND FLOOR ENLARGED LIGHTING PLAN - AREA 1 - PHASE 2

A

B

E2-1202

ELECTRICAL SECOND FLOOR ENLARGED LIGHTING PLAN - AREA 2 - PHASE 2

A

B

E2-2101

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 1 - PHASE 2

A

B

E2-2102

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 2 - PHASE 2

A

B

E2-2103

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 3 - PHASE 2

A

B

E2-2104

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 4 - PHASE 2

A

B

E2-2201

ELECTRICAL SECOND FLOOR ENLARGED POWER PLAN - AREA 1 - PHASE 2

A

B

E2-2202

ELECTRICAL SECOND FLOOR ENLARGED POWER PLAN - AREA 2 - PHASE 2

A

B

E-0002

ELECTRICAL GENERAL NOTES

A

B

E2-2R00

ELECTRICAL ROOF POWER PLAN - PHASE 2

 

A

./

-///

EXHIBIT N

-5-

 

 

 

--------------------------------------------------------------------------------

 

E2-3101

ELECTRICAL FIRST FLOOR ENLARGED SPECIAL SYSTEMS PLAN - AREA 1 - PHASE 2

A

B

E2-3102

ELECTRICAL FIRST FLOOR ENLARGED SPECIAL SYSTEMS PLAN - AREA 2 - PHASE 2

A

B

E2-3103

ELECTRICAL FIRST FLOOR ENLARGED SPECIAL SYSTEMS PLAN - AREA 3 - PHASE 2

A

B

E2-3104

ELECTRICAL FIRST FLOOR ENLARGED SPECIAL SYSTEMS PLAN - AREA 4 - PHASE 2

A

B

E2-3201

ELECTRICAL SECOND FLOOR ENLARGED SPECIAL SYSTEMS PLAN - AREA 1 - PHASE 2

A

B

E2-3202

ELECTRICAL SECOND FLOOR ENLARGED SPECIAL SYSTEMS PLAN - AREA 2 - PHASE 2

A

B

E-5001

ELECTRICAL SINGLE LINE DIAGRAM - NORMAL

A

B

E-5002

ELECTRICAL SINGLE LINE DIAGRAM - STANDBY

A

B

E-6001

ELECTRICAL DETAILS

A

B

E-6002

ELECTRICAL DETAILS

A

B

E2-7001

ELECTRICAL LUMINAIRE SCHEDULE

A

B

E-7002

ELECTRICAL SCHEDULES

A

B

E-7003

ELECTRICAL PANEL SCHEDULES

A

B

E-7004

ELECTRICAL PANEL SCHEDULES

A

B

E-7005

ELECTRICAL PANEL SCHEDULES

A

B

E-7006

ELECTRICAL PANEL SCHEDULES

A

B

E-7007

ELECTRICAL PANEL SCHEDULES

A

B

E-7008

ELECTRICAL PANEL SCHEDULES

A

B

 

 

 


./

-///

EXHIBIT N

-6-

 

 

 

--------------------------------------------------------------------------------

 

Phase 3 Drawing Set

#

Sheet Name

12/15/2016 - PLAN CHECK SUBMITTAL

02/06/2017 - ISSUED FOR PERMIT/BID

00 GENERAL

 

 

 

G3-0000

COVER SHEET

A

B

G3-0001

DRAWING LIST

A

B

G3-0002

CODE ANALYSIS & PHASING PLAN

 

A

G3-2100x

GENERAL FIRST FLOOR TRAVEL DISTANCE DIAGRAM - PHASE 3

A

B

G3-2101x

GENERAL FIRST FLOOR EGRESS PLAN - PHASE 3

A

B

G3-2200x

GENERAL SECOND FLOOR TRAVEL DISTANCE DIAGRAM - PHASE 3

A

 

G3-2201x

GENERAL SECOND FLOOR EGRESS PLAN - PHASE 3

A

 

01 ARCHITECTURE

 

 

 

A-0001

ARCHITECTURAL SYMBOLS & ABBREVIATIONS

A

B

A-0002

ARCHITECTURAL WALL TYPE LEGEND

A

B

A3-1000

ARCHITECTURAL SITE PLAN - PHASE 3

 

A

A3-1001

ARCHITECTURAL SITE ENLARGED PLAN - PHASE 3

 

A

A3-2100

ARCHITECTURAL FIRST FLOOR PLAN - PHASE 3

 

A

A3-2101

ARCHITECTURAL FIRST FLOOR ENLARGED PLAN - AREA 1 - PHASE 3

 

A

A3-2102

ARCHITECTURAL FIRST FLOOR ENLARGED PLAN - AREA 2 - PHASE 3

 

A

A3-2103

ALCHITECTURAL FIRST FLOOR ENLARGED PLAN - AREA 3 - PHASE 3

 

A

A3-2104

ARCHITECTURAL FIRST FLOOR ENLARGED PLAN - AREA 4 - PHASE 3

 

A

A3-2R00

ARCHITECTURAL ROOF PLAN - PHASE 3

 

A

A3-2100f

ARCHITECTURAL FIRST FLOOR FINISH PLAN - PHASE 3

 

A

A3-2101m

ARCHITECTURAL FIRST FLOOR ENLARGED DIMENSIONED PLAN - AREA 1 - PHASE 3

 

A

A3-2102m

ARCHITECTURAL FIRST FLOOR ENLARGED DIMENSIONED PLAN - AREA 2 - PHASE 3

 

A

A3-2103m

ARCHITECTURAL FIRST FLOOR ENLARGED DIMENSIONED PLAN - AREA 3 - PHASE 3

 

A

A3-2104m

ARCHITECTURAL FIRST FLOOR ENLARGED DIMENSIONED PLAN - AREA 4 - PHASE 3

 

A

A3-2101r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 1 - PHASE 3

 

A

A3-2102r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 2 - PHASE 3

 

A

A3-2103r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 3 - PHASE 3

 

A

A3-2104r

ARCHITECTURAL FIRST FLOOR ENLARGED REFLECTED CEILING PLAN - AREA 4 - PHASE 3

 

A

A3-3001

ARCHITECTURAL DOOR SCHEDULE

 

A

A3-3002

ARCHITECTURAL DOOR SCHEDULE

 

A

A3-3003

ARCHITECTURAL WINDOW SCHEDULE & STOREFRONT ELEVATIONS

 

A

A3-3004

ARCHITECTURAL FINISH SCHEDULE

 

A

A3-3005

ARCHITECTURAL FINISH SCHEDULE

 

A

A3-4001

ARCHITECTURAL BUILDING SECTIONS

A

B

A3-4002

ARCHITECTURAL SIGHTLINE SECTIONS

A

B

A3-4003

ARCHITECTURAL WALL SECTIONS

A

B

A3-7001

ARCHITECTURAL INTERIOR ELEVATIONS AND ENLARGED PLANS - RESTROOMS & JANITORS
CLOSET

A

B

A3-8001

ARCHITECTURAL ROOF DETAILS

A

B

A3-8002

ARCHITECTURAL INTERIOR WALL DETAILS

 

A

A3-8003

ARCHITECTURAL INTERIOR WALL DETAILS

 

A

A3-8004

ARCHITECTURAL INTERIOR WALL DETAILS

 

A

A3-8005

ARCHITECTURAL INTERIOR WALL DETAILS

 

A

A3-8006

ARCHITECTURAL DETAILS

 

A

A3-8007

ARCHITECTURAL CEILING DETAILS

 

A

A3-8008

ARCHITECTURAL CASEWORK DETAILS

 

A

02-AES DRAWINGS

 

 

 

AES-001

AES TEST SHEET

 

 

03 LAB FURNISHINGS

 

 

 

LF3-0000

LAB SCHEDULES AND ABBREVIATIONS

 

A

LF3-0001

LAB CASEWORK SCHEDULE

A

B

LF3-2101

ENLARGED LAB PLAN - FIRST FLOOR - AREA 1 - PHASE 3

 

A

LF3-2102

ENLARGED LAB PLAN - FIRST FLOOR - AREA 2 - PHASE 3

 

A

LF3-3001

LAB INTERIOR ELEVATIONS

 

A

LF3-3002

LAB INTERIOR ELEVATIONS

 

A

LF3-3003

LAB INTERIOR ELEVATIONS

 

A

LF3-3004

LAB INTERIOR ELEVATIONS

 

A

LF3-3005

LAB INTERIOR ELEVATIONS

 

A

LF3-8001

LAB DETAILS

A

B

LF3-8002

LAB DETAILS

 

A

LF3-8003

LAB DETAILS

 

A

04 P&ID

 

 

 

PID-0001

PROCESS & INSTRUMENTATION DIAGRAM SYMBOLS & ABBREVIATIONS

A

B

PID-0002

PROCESS & INSTRUMENTATION DIAGRAM SYMBOLS & ABBREVIATIONS

A

B

./

-///

EXHIBIT N

-7-

 

 

 

--------------------------------------------------------------------------------

 

PID-7001

PROCESS & IINSTRUMENTATION DIAGRAM PURIFIED WATER GENERATION & DISTRIBUTION

A

B

PID-7003

PROCESS & INSTRUMENTATION DIAGRAM CLEAN COMPRESSED AIR GENERATION & DISTRIBUTION

A

B

PID-8001

PROCESS & INSTRUMENTATION DIAGRAM CHILLED WATER GENERATION

A

B

PID-8003

PROCESS & INSTRUMENTATION DIAGRAM CHILLED WATER DISTRIBUTION-02

A

B

PID-8005

PROCESS & INSTRUMENTATION DIAGRAM HEATING HOT WATER GENERATION

A

B

PID-8008

PROCESS & INSTRUMENTATION DIAGRAM HEATING HOT WATER DISTRIBUTION-03

A

B

PID-8009

PROCESS & INSTRUMENTATION DIAGRAM CONDENSER WATER GENERATION

A

B

PID-8016

PROCESS & INSTRUMENTATION DIAGRAM AHU-10 GENERATION

 

A

PID-8017

PROCESS & INSTRUMENTATION DIAGRAM EF GENERATION

 

A

PID-8018

PROCESS & INSTRUMENTATION DIAGRAM AHU-10 DISTRIBUTION-01

 

A

PID-8019

PROCESS & INSTRUMENTATION DIAGRAM AHU-10 DISTRIBUTION-02

 

A

PID-8020

PROCESS & INSTRUMENTATION DIAGRAM AHU-10 DISTRIBUTION-03

 

A

PID-8021

PROCESS & INSTRUMENTATION DIAGRAM AHU-10 DISTRIBUTION-04

 

A

PID-8022

PROCESS & INSTRUMENTATION DIAGRAM AHU-10 DISTRIBUTION-05

 

A

PID-8023

PROCESS & INSTRUMENTATION DIAGRAM FCU-01 & 02 GENERATION

 

A

PID-8024

PROCESS & INSTRUMENTATION DIAGRAM FCU-03, 04 & 05 GENERATION

 

A

PID-8025

PROCESS & INSTRUMENTATION DIAGRAM FCU-06, 07 & 08 GENERATION

 

A

PID-8026

PROCESS & INSTRUMENTATION DIAGRAM FCU-09 GENERATION

 

A

PID-9001

PROCESS & INSTRUMENTATION DIAGRAM VACUUM GENERATION

A

B

PID-9002

PROCESS & INSTRUMENTATION DIAGRAM VACUUM DISTRIBUTION LABS

A

B

PID-9003

PROCESS & INSTRUMENTATION DIAGRAM VACUUM DISTRIBUTION MANUFACTURING

A

B

PID-9005

PROCESS & INSTRUMENTATION DIAGRAM CO2 BULK STORAGE

A

B

PID-9006

PROCESS & INSTRUMENTATION DIAGRAM CO2 DISTRIBUTION LABS

 

A

PID-9007

PROCESS & INSTRUMENTATION DIAGRAM CO2 DISTRIBUTION MANUFACTURING

 

A

PID-9010

PROCESS & INSTRUMENTATION DIAGRAM LN2 BULK STORAGE

A

B

PID-9011

PROCESS & INSTRUMENTATION DIAGRAM LN2 DISTRIBUTION

A

B

06 MECHANICAL

 

 

 

M-0001

MECHANICAL SYMBOLS & ABBREVIATIONS

A

B

M3-0002

MECHANICAL TITLE 24 COMPLIANCE

A

B

M3-0003

MECHANICAL TITLE 24 COMPLIANCE

A

B

M3-0100

GENERAL ARRANGEMENT FIRST FLOOR PLAN - PHASE 3

A

B

M3-0200

GENERAL ARRANGEMENT SECOND FLOOR PLAN - PHASE 3

A

B

M3-0R00

GENERAL ARRANGEMENT ROOF PLAN - PHASE 3

A

B

M3-1100

MECHANICAL FIRST FLOOR DUCTWORK PLAN - PHASE 3

A

B

M3-1101

MECHANICAL FIRST FLOOR ENLARGED DUCTWORK PLAN - AREA 1 - PHASE 3

A

B

M3-1102

MECHANICAL FIRST FLOOR ENLARGED DUCTWORK PLAN - AREA 2 - PHASE 3

A

B

M3-1103

MECHANICAL FIRST FLOOR ENLARGED DUCTWORK PLAN - AREA 3 - PHASE 3

A

B

M3-1104

MECHANICAL FIRST FLOOR ENLARGED DUCTWORK PLAN - AREA 4 - PHASE 3

A

B

M3-1200

MECHANICAL SECOND FLOOR OVERALL PLAN - PHASE 3

A

B

M3-1201

MECHANICAL SECOND FLOOR ENLARGED DUCTWORK PLAN - AREA 1 - PHASE 3

A

B

M3-1202

MECHANICAL SECOND FLOOR ENLARGED DUCTWORK PLAN - AREA 2 - PHASE 3

A

B

M3-1203

MECHANICAL SECOND FLOOR ENLARGED DUCTWORK PLAN - AREA 3 - PHASE 3

A

B

M3-1R00

MECHANICAL ROOF DUCTWORK PLAN - PHASE 3

A

B

M3-2101

MECHANICAL & PROCESS FIRST FLOOR ENLARGED PIPING PLAN - AREA 1 - PHASE 3

A

B

M3-2102

MECHANICAL & PROCESS FIRST FLOOR ENLARGED PIPING PLAN - AREA 2 - PHASE 3

A

B

M3-2103

MECHANICAL & PROCESS FIRST FLOOR ENLARGED PIPING PLAN - AREA 3 - PHASE 3

A

B

M3-2104

MECHANICAL & PROCESS FIRST FLOOR ENLARGED PIPING PLAN - AREA 4 - PHASE 3

A

B

M3-2201

MECHANICAL & PROCESS SECOND FLOOR ENLARGED PIPING PLAN - AREA 1 - PHASE 3

A

B

M3-2202

MECHANICAL & PROCESS SECOND FLOOR ENLARGED PIPING PLAN - AREA 2 - PHASE 3

A

B

M3-2203

MECHANICAL & PROCESS SECOND FLOOR ENLARGED PIPING PLAN - AREA 3 - PHASE 3

A

B

M3-2204

MECHANICAL & PROCESS SECOND FLOOR ENLARGED PIPING PLAN - AREA 4 - PHASE 3

A

B

M3-3101

MECHANICAL FIRST FLOOR AHU ZONING PLAN - PHASE 3

A

B

M3-3102

MECHANICAL FIRST FLOOR SPACE ZONING PLAN - PHASE 3

A

B

M3-3103

MECHANICAL FIRST FLOOR PRESSURIZATION PLAN - PHASE 3

A

B

M3-6001

MECHANICAL LAB AREA ENLARGED DUCTWORK PLAN

 

A

M3-6002

MECHANICAL YARD ENLARGED PIPING PLAN

 

A

M3-6003

MECHANICAL BOILER ROOM ENLARGED PIPING PLAN

 

A

M3-6004

MECHANICAL DETAILS

 

A

M3-6005

MECHANICAL DETAILS

 

A

M3-7001

MECHANICAL SCHEDULES

A

B

M3-7002

MECHANICAL SCHEDULES

A

B

M3-7003

MECHANICAL SCHEDULES

 

A

07 PLUMBING

 

 

 

P-0001

PLUMBING SYMBOLS & ABBREVIATIONS

A

B

P3-0002

PLUMBING TITLE 24 COMPLIANCE

A

B

P3-0003

PLUMBING TITLE 24 COMPLIANCE

A

B

P3-1000

PLUMBING SITE PLAN - PHASE 3

A

B

P3-1001

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 1 - PHASE 3

A

B

./

-///

EXHIBIT N

-8-

 

 

 

--------------------------------------------------------------------------------

 

P3-1002

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 2 - PHASE 3

A

B

P3-1003

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 3 - PHASE 3

A

B

P3-1004

PLUMBING UNDERGROUND ENLARGED WASTE & VENT PLAN - AREA 4 - PHASE 3

A

 

P3-1101

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 1 - PHASE 3

A

B

P3-1102

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 2 - PHASE 3

A

B

P3-1103

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 3 - PHASE 3

A

B

P3-1104

PLUMBING FIRST FLOOR ENLARGED WASTE & VENT PLAN - AREA 4 - PHASE 3

A

B

P3-1201

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 1 - PHASE 3

A

 

P3-1202

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 2 - PHASE 3

A

B

P3-1203

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 3 - PHASE 3

A

 

P3-1204

PLUMBING SECOND FLOOR ENLARGED WASTE & VENT PLAN - AREA 4 - PHASE 3

A

 

P3-1R00

PLUMBING ROOF WASTE & VENT PLAN - PHASE 3

 

A

P3-2101

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 1 - PHASE 3

A

B

P3-2102

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 2 - PHASE 3

A

B

P3-2103

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 3 - PHASE 3

A

B

P3-2104

PLUMBING FIRST FLOOR ENLARGED WATER & GASES PLAN - AREA 4 - PHASE 3

A

 

P3-2201

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 1 - PHASE 3

A

 

P3-2202

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 2 - PHASE 3

A

 

P3-2203

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 3 - PHASE 3

A

 

P3-2204

PLUMBING SECOND FLOOR ENLARGED WATER & GASES PLAN - AREA 4 - PHASE 3

A

 

P3-5001

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P3-5002

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P3-5003

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P3-5004

PLUMBING SANITARY & LAB WASTE RISER DIAGRAM (SAN/LW)

A

B

P3-5005

PLUMBING WATER RISER DIAGRAM - AREA 1

A

B

P3-5006

PLUMBING WATER RISER DIAGRAM - AREA 2

A

B

P3-5007

PLUMBING WATER RISER DIAGRAM - AREA 3

A

B

P3-5008

PLUMBING WATER RISER DIAGRAM - AREA 4

A

B

P3-5009

PLUMBING NATURAL GAS RISER DIAGRAM

A

B

P3-6001

PLUMBING TOILET ROOM ENLARGED PLAN & DETAILS

 

A

P3-6002

PLUMBING DETAILS

 

A

P3-6003

PLUMBING DETAILS

 

A

P3-7001

PLUMBING SCHEDULES

 

A

09 FIRE PROTECTION

 

 

 

FP3-1100

FIRE PROTECTION FIRST FLOOR PLAN - PHASE 3

A

B

FP3-1200

FIRE PROTECTION SECOND FLOOR PLAN - PHASE 3

A

B






./

-///

EXHIBIT N

-9-

 

 

 

--------------------------------------------------------------------------------

 

10 ELECTRICAL

 

 

 

E-0001

ELECTRICAL SYMBOLS & ABBREVIATIONS

A

B

E3-0003

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E3-0004

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E3-0005

ELECTRICAL TITLE 24 COMPLIANCE

A

B

E3-1101

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 1 - PHASE 3

A

B

E3-1102

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 2 - PHASE 3

A

B

E3-1103

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 3 - PHASE 3

A

B

E3-1104

ELECTRICAL FIRST FLOOR ENLARGED LIGHTING PLAN - AREA 4 - PHASE 3

A

B

E3-1201

ELECTRICAL SECOND FLOOR ENLARGED LIGHTING PLAN - AREA 1 - PHASE 3

A

 

E3-1202

ELECTRICAL SECOND FLOOR ENLARGED LIGHTING PLAN - AREA 2 - PHASE 3

A

 

E-0002

ELECTRICAL GENERAL NOTES

A

B

E3-2101

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 1 - PHASE 3

A

B

E3-2102

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 2 - PHASE 3

A

B

E3-2103

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 3 - PHASE 3

A

B

E3-2104

ELECTRICAL FIRST FLOOR ENLARGED POWER PLAN - AREA 4 - PHASE 3

A

B

E3-2201

ELECTRICAL SECOND FLOOR ENLARGED POWER PLAN - AREA 1 - PHASE 3

A

B

E3-2202

ELECTRICAL SECOND FLOOR ENLARGED POWER PLAN - AREA 2 - PHASE 3

A

B

E3-2R00

ELECTRICAL ROOF POWER PLAN - PHASE 3

 

A

E3-3101

ELECTRICAL FIRST FLOOR SPECIAL SYSTEMS PLAN - AREA 1 - PHASE 3

A

B

E3-3102

ELECTRICAL FIRST FLOOR SPECIAL SYSTEMS PLAN - AREA 2 - PHASE 3

A

B

E3-3103

ELECTRICAL FIRST FLOOR SPECIAL SYSTEMS PLAN - AREA 3 - PHASE 3

A

B

E3-3104

ELECTRICAL FIRST FLOOR SPECIAL SYSTEMS PLAN - AREA 4 - PHASE 3

A

B

E-5001

ELECTRICAL SINGLE LINE DIAGRAM - NORMAL

A

B

E-5002

ELECTRICAL SINGLE LINE DIAGRAM - STANDBY

A

B

E-6001

ELECTRICAL DETAILS

A

B

E-6002

ELECTRICAL DETAILS

A

B

E3-7001

ELECTRICAL LUMINAIRE SCHEDULE

A

B

E-7002

ELECTRICAL SCHEDULES

A

B

E-7003

ELECTRICAL PANEL SCHEDULES

A

B

E-7004

ELECTRICAL PANEL SCHEDULES

A

B

E-7005

ELECTRICAL PANEL SCHEDULES

A

B

E-7006

ELECTRICAL PANEL SCHEDULES

A

B

E-7007

ELECTRICAL PANEL SCHEDULES

A

B

E-7008

ELECTRICAL PANEL SCHEDULES

A

B

 

./

-///

EXHIBIT N

-10-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT O

 

LIST OF PREAPPROVED CONTRACTORS

 

 

Trade/Company

 

General Contractor

 

DPR Construction

 

HVAC

ACCO

Control Air

Pacific Rim Mechanical

Limbach

 

PLUMBING

Pacific Rim Mechanical

Pan Pacific Mechanical

Murray Company

Control Air

 

ELECTRICAL

CSI Electrical Contractors

Morrow Meadows Corporation

Berg Electric

Taft Electric

 

FIRE PROTECTION

Cosco Fire Protection

Daart Engineering, Inc

Southwest Fire

Western States Fire Protection

 

STEEL

Orange County Erectors

Muhlhauser Steel

Washington Iron

 

LAB CASEWORK

Recycled Labs

 

CLEAN ROOMS

AES Clean Technologies

 

 

 

./

-///

EXHIBIT O

-1-

 

 

 

--------------------------------------------------------------------------------

 

RIDER 1

OPTIONS TO EXTEND

This Rider 1 is attached to, made a part of, incorporated into, and amends and
supplements, that certain Standard Industrial Lease dated February ____, 2017
(the "Lease"), by and between THOUSAND OAKS INDUSTRIAL PORTFOLIO, LLC, a
Delaware limited liability company ("Landlord"), and ATARA BIOTHERAPEUTICS,
INC., a Delaware corporation ("Tenant").  Landlord and Tenant agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth in this Rider 1 will be deemed to be a part of the Lease and will
supersede any contrary provisions in the Lease and shall prevail and control for
all purposes.  All references in the Lease and in this Rider 1 to the defined
term "Lease" are to be construed to mean the Lease as amended and supplemented
by this Rider 1.  Capitalized terms which are not defined in this Rider 1 have
the meanings given to them in the Lease.

1.OPTIONS TO EXTEND.

(a)

Subject to the terms of this Paragraph 1 and Paragraph 2, entitled "Option,"
Landlord hereby grants to Tenant two (2) options (each, an "Extension Option")
to extend the Term of the Lease with respect to the entire Premises, the first
(1st) such option being for a period of ten (10) years and the second (2nd) such
option being for a period of nine (9) years (each, an "Option Term"), on the
same terms, covenants and conditions as provided for in the Lease during the
then-current Term, except that (i) upon exercise of any Extension Option, the
total number of Extension Options set forth in this Rider 1 shall be reduced by
one (1), and (ii) all economic terms such as, without limitation, Basic Rent,
parking charges, if any, etc., shall be established based on the "fair market
rental rate" for the Premises for the applicable Option Term as defined and
determined in accordance with the provisions of this Paragraph 1 below.  

(b)

An Extension Option must be exercised, if at all, by written notice ("Extension
Notice") delivered by Tenant to Landlord no earlier than the date which is three
hundred sixty (360) days, and no later than the date which is two hundred
seventy (270) days, prior to the expiration of the then-current Term of the
Lease.

(c)

The term "fair market rental rate" as used in this Rider 1 shall mean the annual
amount per square foot, projected during the relevant period, that a willing,
comparable, non-equity, renewal tenant (excluding sublease and assignment
transactions) would pay, and a willing, comparable, institutional landlord of a
comparable Class "A" quality industrial building located in the North Los
Angeles County area (including the Conejo Valley) ("Comparison Area") would
accept, at arm's length (what Landlord is accepting in current transactions for
the Building may be considered), for an industrial building containing
approximately 90,580 square feet of floor area with a five percent (5%) office
build-out (with the remaining ninety-five percent (95%) being in cold, shell
condition), comparable in quality and floor height as the leased area at issue
taking into account the age, quality and layout of the existing improvements in
the leased area at issue (i.e., assuming an industrial building containing
approximately 90,580 square feet of floor area with a five percent (5%) office
build-out with the remaining ninety-five percent (95%) being in cold, shell
condition) and taking into account items that professional real estate brokers
customarily consider, including, but not limited to, rental rates, industrial
space availability, tenant size, tenant improvement allowances, operating
expenses and allowance, parking charges, and any other economic matters then
being charged by Landlord or the lessors of such similar industrial buildings.

(d)

Landlord's determination of fair market rental rate shall be delivered to Tenant
in writing not later than thirty (30) days following Landlord's receipt of the
applicable Extension Notice.  Tenant will have thirty (30) days ("Tenant's
Review Period") after receipt of Landlord's notice of the fair market rental
rate within which to accept such fair market rental rate or to object thereto in
writing.  Tenant's failure to object to the fair market rental rate submitted by
Landlord in writing within Tenant's Review Period will conclusively be deemed
Tenant's approval and acceptance thereof.  If Tenant objects to the fair market
rental rate submitted by Landlord within Tenant's Review Period, then Landlord
and Tenant will attempt in good faith to agree upon such fair market rental rate
using their best good faith efforts.  If Landlord and Tenant fail to reach
agreement on such fair market rental rate within fifteen (15) days following the
expiration of Tenant's Review Period (the "Outside Agreement Date"), then each
party's determination will be submitted to appraisal in accordance with the
provisions below.

(e)

(i)Landlord and Tenant shall each appoint one independent, unaffiliated real
estate broker (referred to herein as an "appraiser" even though only a broker)
who has been active over the five (5) year period ending on the date of such
appointment in the leasing of comparable industrial properties in the Comparison
Area.  Each such appraiser will be appointed within thirty (30) days after the
Outside Agreement Date.

(ii)The two (2) appraisers so appointed will within fifteen (15) days of the
date of the appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth herein
above for qualification of the initial two (2) appraisers.

(iii)The determination of the appraisers shall be limited solely to the issue of
whether Landlord's or Tenant's last proposed (as of the Outside Agreement Date)
new Basic Rent for the Premises is the closest to the actual new Basic Rent for
the Premises as determined by the appraisers, taking into account the
requirements of Subparagraph 1(c) and this Subparagraph 1(e) regarding same.

(iv)The three (3) appraisers shall within thirty (30) days of the appointment of
the third appraiser reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted new Basic Rent, and shall notify Landlord and
Tenant thereof.

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

(v)The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant and neither party will have the right to reject the
determination or undo the exercise of the Extension Option.  The cost of each
party's appraiser shall be the responsibility of the party selecting such
appraiser, and the cost of the third appraiser (or arbitration, if necessary)
shall be shared equally by Landlord and Tenant.

(vi)If either Landlord or Tenant fails to appoint an appraiser within the time
period in Subparagraph 1(e)(i) herein above, the appraiser appointed by one of
them shall reach a decision, notify Landlord and Tenant thereof and such
appraiser's decision shall be binding upon Landlord and Tenant and neither party
will have the right to reject the determination or undo the exercise of the
Extension Option.

(vii)If the two (2) appraisers fail to agree upon and appoint a third appraiser,
both appraisers shall be dismissed and the matter to be decided shall be
forthwith submitted to binding arbitration under the provisions of the American
Arbitration Association.

(viii)In the event that the new Basic Rent is not established prior to end of
the then-current Term of the Lease, the Basic Rent immediately payable at the
commencement of the applicable Option Term shall be the Basic Rent determined by
Landlord.  Notwithstanding the above, once the fair market rental is determined
in accordance with this Subparagraph 1(e), the parties shall settle any
overpayment on the next Basic Rent payment date falling not less than thirty
(30) days after such determination.

2.OPTION.

(a)

As used in this Paragraph, the word "Option" means each Extension Option
pursuant to Paragraph 1 herein.

(b)

The Option is personal to the original Tenant executing the Lease and any
Permitted Assignee and may be exercised only by the original Tenant executing
the Lease or a Permitted Assignee while occupying the entire Premises and
without the intent of thereafter assigning the Lease or subletting the Premises
and may not be exercised or be assigned, voluntarily or involuntarily, by any
person or entity other than the original Tenant executing the Lease or a
Permitted Assignee.  The Option is not assignable separate and apart from the
Lease, nor may the Option be separated from the Lease in any manner, either by
reservation or otherwise.

(c)

Tenant shall have no right to exercise the Option, notwithstanding any provision
of the grant of Option to the contrary, and Tenant's exercise of the Option may
be nullified by Landlord and deemed of no further force or effect, if (i) Tenant
shall be in default of any monetary obligation or material non-monetary
obligation under the terms of the Lease as of Tenant's exercise of the Option or
at any time after the exercise of such Option and prior to the commencement of
the Option event, or (ii) Landlord has given Tenant two (2) or more notices of
default, whether or not such defaults are subsequently cured, during any twelve
(12) consecutive month period.

 

 

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

RIDER 2

LETTER OF CREDIT

This Rider 2 is attached to, made a part of, incorporated into, and amends and
supplements, that certain Standard Industrial Lease dated February ____, 2017
(the "Lease"), by and between THOUSAND OAKS INDUSTRIAL PORTFOLIO, LLC, a
Delaware limited liability company ("Landlord"), and ATARA BIOTHERAPEUTICS,
INC., a Delaware corporation ("Tenant").  Landlord and Tenant agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth in this Rider 2 will be deemed to be a part of the Lease and will
supersede any contrary provisions in the Lease and shall prevail and control for
all purposes.  All references in the Lease and in this Rider 2 to the defined
term "Lease" are to be construed to mean the Lease as amended and supplemented
by this Rider 2.  Capitalized terms which are not defined in this Rider 2 have
the meanings given to them in the Lease.

1.

Delivery of Letter of Credit.  Tenant shall deliver to Landlord, concurrently
with Tenant's execution of the Lease, an unconditional, clean, irrevocable
letter of credit (the "L-C") in the amount set forth in Paragraph 3 below (the
"L-C Amount"), which L-C shall be issued by a money-center, solvent and
nationally recognized bank (a bank which accepts deposits, maintains accounts,
has a local Los Angeles County office which will negotiate a letter of credit,
and whose deposits are insured by the FDIC) reasonably acceptable to Landlord
(such approved, issuing bank being referred to herein as the "Bank"), which Bank
must have a short term Fitch Rating which is not less than "F1", and a long term
Fitch Rating which is not less than "A" (or in the event such Fitch Ratings are
no longer available, a comparable rating from Standard and Poor’s Professional
Rating Service or Moody’s Professional Rating Service) (collectively, the
“Bank’s Credit Rating Threshold”), and which L-C shall be in the form of
Schedule "1" attached hereto.  Landlord hereby approves Silicon Valley Bank as
an approved Bank as of the date of this Lease.  Tenant shall pay all expenses,
points and/or fees incurred by Tenant in obtaining the L-C.  The L-C shall
(i) be "callable" at sight, irrevocable and unconditional, (ii) be maintained in
effect, whether through renewal or extension, for the period commencing on the
date of the Lease and continuing until the date (the "L-C Expiration Date") that
is no less than one hundred twenty (120) days after the expiration of the Term,
as the same may be extended, and Tenant shall deliver a new L-C or certificate
of renewal or extension to Landlord at least sixty (60) days prior to the
expiration of the L-C then held by Landlord, without any action whatsoever on
the part of Landlord, (iii) be fully assignable by Landlord, its successors and
assigns, (iv) permit partial draws and multiple presentations and drawings, and
(v) be otherwise subject to the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590.  Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the L-C if any of the following shall have occurred or be
applicable:  (A) such amount is due to Landlord under the terms and conditions
of the Lease, or (B) Tenant has filed a voluntary petition under the U.S.
Bankruptcy Code or any state bankruptcy code (collectively, "Bankruptcy Code"),
or (C) an involuntary petition has been filed against Tenant under the
Bankruptcy Code, or (D) the Bank has notified Landlord that the L-C will not be
renewed or extended through the L-C Expiration Date, or (E) Tenant is placed
into receivership or conservatorship, or becomes subject to similar proceedings
under Federal or State law, or (F) Tenant executes an assignment for the benefit
of creditors, or (G) if (1) any of the Bank's Fitch Ratings (or other comparable
ratings to the extent the Fitch Ratings are no longer available) have been
reduced below the Bank's Credit Rating Threshold, or (2) there is otherwise a
material adverse change in the financial condition of the Bank, and Tenant has
failed to provide Landlord with a replacement letter of credit, conforming in
all respects to the requirements of this Rider 2 (including, but not limited to,
the requirements placed on the issuing Bank more particularly set forth in this
Paragraph 1 above), in the amount of the applicable L-C Amount, within ten (10)
days following Landlord’s written demand therefor (with no other notice or cure
or grace period being applicable thereto, notwithstanding anything in the Lease
to the contrary) (each of the foregoing being an "L-C Draw Event").  The L-C
shall be honored by the Bank regardless of whether Tenant disputes Landlord's
right to draw upon the L-C.  In addition, in the event the Bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said L-C shall be deemed to fail to meet
the requirements of this Rider 2, and, within ten (10) days following Landlord's
notice to Tenant of such receivership or conservatorship (the "L-C FDIC
Replacement Notice"), Tenant shall replace such L-C with a substitute letter of
credit from a different issuer (which issuer shall meet or exceed the Bank's
Credit Rating Threshold and shall otherwise be acceptable to Landlord in its
reasonable discretion) and that complies in all respects with the requirements
of this Rider 2.  If Tenant fails to replace such L-C with such conforming,
substitute letter of credit pursuant to the terms and conditions of this
Paragraph 1, then, notwithstanding anything in the Lease to the contrary,
Landlord shall have the right to declare Tenant in default of the Lease for
which there shall be no notice or grace or cure periods being applicable thereto
(other than the aforesaid ten (10) day period).  Tenant shall be responsible for
the payment of any and all costs incurred with the review of any replacement L-C
(including without limitation Landlord’s reasonable attorneys’ fees), which
replacement is required pursuant to this Paragraph or is otherwise requested by
Tenant.

2.

Application of L-C.  Tenant hereby acknowledges and agrees that Landlord is
entering into the Lease in material reliance upon the ability of Landlord to
draw upon the L-C upon the occurrence of any L-C Draw Event.  In the event of
any L-C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the L-C, in part or in whole, to cure any such L-C
Draw Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or default of the Lease or other L-C Draw Event
and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of the Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.  The use, application or retention of the L-C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by the Lease or by any applicable law, it being intended that
Landlord shall not first be required to proceed against the L-C, and such L-C
shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled.  Tenant agrees not to interfere in any way with payment
to Landlord of the proceeds of the L-

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

C, either prior to or following a "draw" by Landlord of any portion of the L-C,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord's right to draw upon the L-C.  No condition or term of the Lease shall
be deemed to render the L-C conditional to justify the issuer of the L-C in
failing to honor a drawing upon such L-C in a timely manner.  Tenant agrees and
acknowledges that (i) the L-C constitutes a separate and independent contract
between Landlord and the Bank, (ii) Tenant is not a third party beneficiary of
such contract, (iii) Tenant has no property interest whatsoever in the L-C or
the proceeds thereof, and (iv) in the event Tenant becomes a debtor under any
chapter of the Bankruptcy Code, Tenant is placed into receivership or
conservatorship, and/or there is an event of a receivership, conservatorship or
a bankruptcy filing by, or on behalf of, Tenant, neither Tenant, any trustee,
nor Tenant's bankruptcy estate shall have any right to restrict or limit
Landlord's claim and/or rights to the L-C and/or the proceeds thereof by
application of Section 502(b)(6) of the U.S. Bankruptcy Code or otherwise.

3.

L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages.  

3.1L-C Amount.  The L-C Amount shall initially be equal to $1,200,000.00, which
shall be subject to increase pursuant to Paragraph 14 of the Lease and this
Paragraph 3.1, and subject to reduction pursuant to this Paragraph 3.1.  On the
first (1st) anniversary of the Rent Commencement Date or as soon thereafter as
all of the Initial L-C Reduction Conditions (as defined below) are satisfied
(the later of such dates being the "Initial L-C Reduction Date"), the L-C Amount
shall be reduced by $100,000.00.  Thereafter, on each anniversary of the Initial
L-C Reduction Date (each, an "Ongoing L-C Reduction Date"), provided that all of
the Ongoing L-C Reduction Conditions (as defined below) are satisfied on such
date, the L-C Amount shall be reduced by an additional $100,000.00 on each such
anniversary; provided, however, that in no event shall the L-C Amount be reduced
to a total amount that is less than $500,000.00.  Moreover, if on any Ongoing
L-C Reduction Date Tenant fails to meet any of the Ongoing L-C Reduction
Conditions, then the L-C Amount shall be automatically and immediately increased
to the original L-C Amount (i.e., $1,200,000.00), plus any increases pursuant to
Paragraph 14 of the Lease, without the right to any further reductions in the
L-C Amount pursuant to this Paragraph 3.1.

(a)The "Initial L-C Reduction Conditions" shall mean, collectively:  (1) Tenant
is not in default under the Lease (beyond the applicable notice and cure periods
set forth in the Lease); (2) Tenant has provided Landlord with a copy of an
approval letter from the FDA authorizing commercial marketing of EBV-CTL, or
another drug candidate; (3) Tenant has generated product sales of $100 million
or more within the immediately preceding twelve (12) consecutive month period;
and (4) Tenant has achieved at least break-even earnings before interest, tax,
depreciation and amortization ("EBITDA") for the immediately preceding twelve
(12) consecutive month period.

(b)The "Ongoing L-C Reduction Conditions" shall mean, collectively:  (1) Tenant
is not in default under the Lease (beyond the applicable notice and cure periods
set forth in the Lease); (2) Tenant has generated product sales of $100 million
or more within the immediately preceding twelve (12) consecutive month period;
and (3) Tenant has achieved at least break-even EBITDA for the immediately
preceding twelve (12) consecutive month period.

3.2In General.  If, as a result of any drawing by Landlord of all or any portion
of the L-C, the amount of the L-C shall be less than the L-C Amount, Tenant
shall, within five (5) days thereafter, provide Landlord with additional
letter(s) of credit in an amount equal to the deficiency, and any such
additional letter(s) of credit shall comply with all of the provisions of this
Rider 2, and if Tenant fails to comply with the foregoing, the same shall be
subject to the terms of Paragraph 3.3 below.  Tenant further covenants and
warrants that it will neither assign nor encumber the L-C or any part thereof
and that neither Landlord nor its successors or assigns will be bound by any
such assignment, encumbrance, attempted assignment or attempted
encumbrance.  Without limiting the generality of the foregoing, if the L-C
expires earlier than the L-C Expiration Date, Landlord will accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than sixty (60) days prior to the expiration
of the L-C), which shall be irrevocable and automatically renewable as above
provided through the L-C Expiration Date upon the same terms as the expiring L-C
or such other terms as may be acceptable to Landlord in its sole discretion.  If
Tenant exercises any option to extend the Term pursuant to the Lease then, not
later than one hundred twenty (120) days prior to the commencement of the
applicable option term, Tenant shall deliver to Landlord a new L-C or
certificate of renewal or extension evidencing the L-C Expiration Date as one
hundred twenty (120) days after the expiration of the Option Term.  However, if
the L-C is not timely renewed, or if Tenant fails to maintain the L-C in the
amount and in accordance with the terms set forth in this Rider 2, Landlord
shall have the right to either (x) present the L-C to the Bank in accordance
with the terms of this Rider 2, and the proceeds of the L-C may be applied by
Landlord against any Rent payable by Tenant under the Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under the Lease, or (y) pursue its remedy under Paragraph
3.3 below.  In the event Landlord elects to exercise its rights under the
foregoing item (x), (I) any unused proceeds shall constitute the property of
Landlord (and not Tenant’s property or, in the event of a receivership,
conservatorship, or a bankruptcy filing by Tenant, property of such
receivership, conservatorship or Tenant’s bankruptcy estate) and need not be
segregated from Landlord’s other assets, and (II) Landlord agrees to pay to
Tenant within thirty (30) days after the L-C Expiration Date the amount of any
proceeds of the L-C received by Landlord and not applied against any Rent
payable by Tenant under the Lease that was not paid when due or used to pay for
any losses and/or damages suffered by Landlord (or reasonably estimated by
Landlord that it will suffer) as a result of any breach or default by Tenant
under the Lease; provided, however, that if prior to the L-C Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant’s creditors, under the Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
L-C proceeds until either all preference issues relating to payments under the
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed.

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

3.3FAILURE TO MAINTAIN; REPLACE AND/OR REINSTATE L-C; LIQUIDATED DAMAGES.  IN
THE EVENT THAT TENANT FAILS, WITHIN (I) THAT PERIOD SET FORTH IN PARAGRAPH 3.2
ABOVE, OR (II) THAT PERIOD SET FORTH IN THE L-C FDIC REPLACEMENT NOTICE, TO
PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY OR
A REPLACEMENT L-C (AS APPLICABLE), THEN TENANT'S MONTHLY INSTALLMENT OF BASIC
RENT SHALL BE INCREASED BY ONE HUNDRED FIFTY PERCENT (150%) OF ITS THEN EXISTING
LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS THE LAST DAY OF THE
PERIOD IDENTIFIED IN PARAGRAPH 3.2 OR THE L-C FDIC REPLACEMENT NOTICE (AS
APPLICABLE), AND ENDING ON THE EARLIER TO OCCUR OF (X) THE DATE TENANT PROVIDES
LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY AS
CONTEMPLATED BY THE TERMS OF PARAGRAPH 3.2 ABOVE, OR THE L-C FDIC REPLACEMENT
NOTICE (AS APPLICABLE), OR (Y) THE DATE WHICH IS NINETY (90) DAYS AFTER THE LAST
DAY OF THE PERIOD IDENTIFIED IN PARAGRAPH 3.2 OR THE L-C FDIC REPLACEMENT NOTICE
(AS APPLICABLE).  IN THE EVENT THAT TENANT FAILS, DURING SUCH NINETY (90) DAY
PERIOD FOLLOWING THE LAST DAY OF THE PERIOD IDENTIFIED IN PARAGRAPH 3.2 OR THE
L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE), TO PROVIDE LANDLORD WITH ADDITIONAL
L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY OR A REPLACEMENT L-C (AS
APPLICABLE), THEN TENANT'S MONTHLY INSTALLMENT OF BASE RENT SHALL BE INCREASED
BY TWO HUNDRED PERCENT (200%) OF ITS THEN EXISTING LEVEL DURING THE PERIOD
COMMENCING ON THE DATE WHICH IS NINETY (90) DAYS AFTER THE LAST DAY OF THE
PERIOD IDENTIFIED IN PARAGRAPH 3.2 OR THE L-C FDIC REPLACEMENT NOTICE (AS
APPLICABLE) AND ENDING ON THE DATE SUCH ADDITIONAL L-C(S) ARE ISSUED IN AN
AMOUNT EQUAL TO THE DEFICIENCY OR SUCH A REPLACEMENT L-C IS ISSUED (AS
APPLICABLE) PURSUANT TO THE TERMS OF PARAGRAPH 3.2 OR THE L-C FDIC REPLACEMENT
NOTICE (AS APPLICABLE). THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND
EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY LANDLORD AS A
RESULT OF TENANT'S FAILURE TO TIMELY PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN
AN AMOUNT EQUAL TO THE DEFICIENCY  AS REQUIRED IN PARAGRAPH 3.2, OR A
REPLACEMENT L-C AS CONTEMPLATED BY THE L-C FDIC REPLACEMENT NOTICE (AS
APPLICABLE), AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THE
LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS PARAGRAPH 3.3 REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH LANDLORD WILL INCUR AS A RESULT OF SUCH
FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT WAIVE OR AFFECT
LANDLORD'S RIGHTS AND TENANT'S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THE
LEASE (EXCEPT THAT THE PARTIES SPECIFICALLY AGREE THAT THE FOREGOING PROVISION
WAS AGREED TO IN LIEU OF MAKING FAILURE TO PROVIDE LANDLORD WITH ADDITIONAL
L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY OR A REPLACEMENT L-C (AS APPLICABLE)
A DEFAULT UNDER THE LEASE).  THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL-CODE SECTION 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO LANDLORD PURSUANT TO CALIFORNIA CIVIL-CODE SECTION
1671.  THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR
AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS PARAGRAPH 3.3.

_______________________________________

LANDLORD'S INITIALSTENANT'S INITIALS

4.

Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at any
time and without notice to Tenant and without first obtaining Tenant's consent
thereto, transfer (one or more times) all or any portion of its interest in and
to the L-C to another party, person or entity, regardless of whether or not such
transfer is from or as a part of the assignment by Landlord of its rights and
interests in and to the Lease.  In the event of a transfer of Landlord's
interest in under the Lease, Landlord shall transfer the L-C, in whole or in
part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith.  

5.

L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree that
in no event or circumstance shall the L-C or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any law applicable to security deposits in the commercial
context, including, but not limited to, Section 1950.7 of the California Civil
Code, as such Section now exists or as it may be hereafter amended or succeeded
(the “Security Deposit Laws”), (2) acknowledge and agree that the L-C (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (3) waive any and all rights,
duties and obligations that any such party may now, or in the future will, have
relating to or arising from the Security Deposit Laws.  Tenant hereby
irrevocably waives and relinquishes the provisions of Section 1950.7 of the
California Civil Code and any successor statue, and all other provisions of law,
now or hereafter in effect, which (x) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (y) provide that a
landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by a tenant
or to clean the premises, it being agreed that Landlord may, in addition, claim
those sums specified in this Rider 2 and/or those sums reasonably necessary to
(a) compensate Landlord for any loss or damage caused by Tenant's breach of the
Lease, including any damages Landlord suffers following

./

-///



-3-

 

 

 

--------------------------------------------------------------------------------

 

termination of the Lease, and/or (b) compensate Landlord for any and all damages
arising out of, or incurred in connection with, the termination of the Lease,
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code.

6.

Non-Interference By Tenant.  Tenant agrees not to interfere in any way with any
payment to Landlord of the proceeds of the L-C, either prior to or following a
"draw" by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L-C.  No condition or term of the Lease shall be
deemed to render the L-C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.  Tenant shall
not request or instruct the Bank of any L-C to refrain from paying sight
draft(s) drawn under such L-C.

7.

Waiver of Certain Relief.  Tenant unconditionally and irrevocably waives (and as
an independent covenant hereunder, covenants not to assert) any right to claim
or obtain any of the following relief in connection with the L-C:

7.1A temporary restraining order, temporary injunction, permanent injunction, or
other order that would prevent, restrain or restrict the presentment of sight
drafts drawn under any L-C or the Bank's honoring or payment of sight draft(s);
or

7.2Any attachment, garnishment, or levy in any manner upon either the proceeds
of any L-C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L-C) based on any
theory whatever.

8.

Remedy for Improper Drafts.  Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L-C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate and reasonable actual out-of-pocket
attorneys' fees, provided that at the time of such refund, Tenant increases the
amount of such L-C to the amount (if any) then required under the applicable
provisions of the Lease.  Tenant acknowledges that the presentment of sight
drafts drawn under any L-C, or the Bank's payment of sight drafts drawn under
such L-C, could not under any circumstances cause Tenant injury that could not
be remedied by an award of money damages, and that the recovery of money damages
would be an adequate remedy therefor.  In the event Tenant shall be entitled to
a refund as aforesaid and Landlord shall fail to make such payment within ten
(10) business days after demand, Tenant shall have the right to deduct the
amount thereof together with interest thereon at the Interest Rate from the next
installment(s) of Base Rent.

 

./

-///



-4-

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

FORM OF L-C

[See Attached]

 

 

./

-///

SCHEDULE 1

TO RIDER 2

-1-

 

 

 

--------------------------------------------------------------------------------

 

RIDER 3

RIGHT OF FIRST OFFER TO PURCHASE

This Rider 3 is attached to, made a part of, incorporated into, and amends and
supplements, that certain Standard Industrial Lease dated February ____, 2017
(the "Lease"), by and between THOUSAND OAKS INDUSTRIAL PORTFOLIO, LLC, a
Delaware limited liability company ("Landlord"), and ATARA BIOTHERAPEUTICS,
INC., a Delaware corporation ("Tenant").  Landlord and Tenant agree that,
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth in this Rider 3 will be deemed to be a part of the Lease and will
supersede any contrary provisions in the Lease and shall prevail and control for
all purposes.  All references in the Lease and in this Rider 3 to the defined
term "Lease" are to be construed to mean the Lease as amended and supplemented
by this Rider 3.  Capitalized terms which are not defined in this Rider 3 have
the meanings given to them in the Lease.

1.Right of First Offer to Purchase.  Landlord hereby grants to the original
Tenant executing the Lease (the "Original Tenant"), throughout the initial Term
and the Option Terms, a continuing (subject to the terms hereof) right of first
offer to purchase (i) the Building, and (ii) the Premises Land (collectively,
the "Property"), which right of first offer shall be on the terms and conditions
set forth in this Rider 3.

a.Procedure.  Landlord shall notify Tenant (the "First Offer Notice") when
Landlord desires to sell the Property; provided, however, Landlord shall not be
required to deliver the First Offer Notice and Tenant shall not have a right of
first offer to the extent Landlord desires to sell the Property as part of the
sale of any other properties then owned by Landlord or any existing or future
affiliate of Landlord (which shall mean any entity which controls, is controlled
by, or is under common control with Landlord or any entity resulting from a
recapitalization or organization of or a merger or consolidation with Landlord
or any entity which acquires, or will acquire (prior to the closing date of the
sale of the Property) all or substantially all of the assets of Landlord's
business), it being acknowledged and agreed by Landlord and Tenant that Tenant's
right of first offer shall only apply to the extent the original Landlord
hereunder desires to sell the Property only.  In addition, Tenant's right of
first offer shall only apply during original Landlord's ownership of the
Property (and shall not apply to any successor-in-interest of original
Landlord's interest in the Lease and the Property if Tenant fails to exercise,
or is otherwise not entitled to exercise, its right to purchase set forth in
this Rider 3).  The First Offer Notice shall describe Landlord's proposed
economic and non-economic terms and conditions applicable to Tenant's purchase
of the Property, along with the escrow agent/company (“Escrow Holder”) Landlord
desires to use in connection with the sale of the Property (collectively, the
"First Offer Terms").  The purchase of the Property shall be forty-five (45)
days after the effective date of the Purchase and Sale Agreement (as defined
below) or such later date as may be set forth in the First Offer
Notice.  Notwithstanding the foregoing, Tenant's right of first offer shall also
not apply in the event Landlord desires to sell the Property to any existing or
future affiliate of Landlord or in connection with a foreclosure sale or a sale
in lieu of foreclosure (which foreclosure sale or sale in lieu of foreclosure
shall not extinguish Tenant's rights hereunder to the extent otherwise provided
in any non-disturbance agreement then in effect).

b.Procedure for Acceptance.  If Tenant wishes to purchase the Property pursuant
to the First Offer Terms described in the First Offer Notice, then within ten
(10) business days after delivery of the First Offer Notice to Tenant (the
"Offer Election Date"), Tenant shall deliver written notice to Landlord
("Tenant's Offer Election Notice") pursuant to which Tenant shall elect either
to (i) purchase the Property subject to the parties negotiating and entering
into a commercially reasonable purchase and sale agreement on Landlord's
standard form incorporating the terms of this Rider 3, except as otherwise
provided in the First Offer Notice (the "Purchase and Sale Agreement"), subject
to the terms and conditions set forth below; or (ii) refuse to purchase the
Property, in which event Tenant's right of first offer set forth herein shall
thereupon terminate and be of no further force or effect. If Tenant does not so
respond in writing to Landlord's First Offer Notice by the Offer Election Date,
Tenant shall be irrevocably deemed to have elected the option described in
clause (ii) above.  In such event, Landlord may, during the eighteen (18) month
period following Tenant's refusal or deemed refusal to purchase the Property on
the First Offer Terms, enter into a purchase and sale agreement to sell the
Property (or any portion thereof) to any party at economic terms which are not
less than ninety-five percent (95%) of the economic terms offered to Tenant in
Landlord's First Offer Notice, and upon such non-economic terms as are
acceptable to Landlord and such third party purchaser.  If Landlord does not
enter into a purchase and sale agreement to sell the Property and close escrow
within eighteen (18) months after that date Landlord originally delivered such
First Offer Notice to Tenant, then Landlord shall, subject to the limitations
set forth above, submit to Tenant a new First Offer Notice with respect to the
Property prior to selling the Property pursuant to this Rider 3, in which event
the foregoing procedures shall again apply following Tenant's receipt of such
new First Offer Notice.  Notwithstanding anything above to the contrary
contained herein, Tenant must elect to exercise its right of first offer herein
within said ten (10) business day period with respect to the entire Property
identified in the First Offer Notice and may not elect to purchase only a
portion thereof.  If Tenant elects to purchase the Property, then the parties
shall negotiate in good faith the terms of the Purchase and Sale Agreement, the
terms of which shall be subject to the sole and absolute discretion of each
party.  In the event the parties agree upon the final form of the Purchase and
Sale Agreement, as acceptable in each party’s sole and absolute discretion, then
the parties shall thereafter mutually execute the same.  In the event the
parties are unable to agree upon the final form of the Purchase and Sale
Agreement (in each party’s sole and absolute discretion) within thirty (30) days
after Tenant delivers the Tenant’s Offer Election Notice, then Tenant shall be
deemed to have refused to purchase the Property pursuant to clause (ii) of the
first sentence of this Subparagraph 1(b).  Tenant hereby expressly waives,
releases and relinquishes any and all claims, causes of action, rights and
remedies Tenant may now or hereafter have

./

-///



-1-

 

 

 

--------------------------------------------------------------------------------

 

against Landlord, and the affiliates, directors, officers, attorneys, employees,
partners, shareholders and agents of Landlord, whether known or unknown, with
respect to Landlord's disapproval of the Purchase and Sale Agreement, which
Tenant acknowledges and agrees may be disapproved in Landlord's sole and
absolute discretion.

TENANT HEREBY ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542 ("SECTION 1542"), WHICH IS SET FORTH
BELOW:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR."

BY INITIALING BELOW, TENANT HEREBY WAIVES THE PROVISIONS OF SECTION 1542 SOLELY
IN CONNECTION WITH THE MATTERS WHICH ARE THE SUBJECT OF THE FOREGOING WAIVER AND
RELEASE:

____________

Tenant's Initials

c.Conditions Precedent to Effectiveness of Right of First
Offer.  Notwithstanding anything to the contrary contained in this Rider 3,
Tenant's exercise of Tenant's right of first offer (and Tenant's right to
thereafter purchase the Property) shall be effective only if all of the
conditions precedent set forth hereinbelow are true and correct during the
period commencing upon the date Tenant delivers Tenant's Offer Election Notice
and continuing until the closing date of such sale of the Property to Tenant,
unless Landlord, in Landlord's sole discretion, elects to waive any such
condition(s) precedent in writing:

i)The Lease is in full force and effect and Tenant shall not be in default
thereunder and shall not have been in default thereunder previously more than
once; and

ii)Tenant shall not have assigned its interest in the Lease or in the right of
first offer other than in connection with an assignment of the Lease to a
Permitted Assignee, it being acknowledged and agreed that the right of first
offer is personal to the Original Tenant and/or any Permitted Assignee and may
not be voluntarily or involuntarily assigned to, or exercised by, any other
person or entity other than the Original Tenant and/or a Permitted Assignee and
only so long as the Original Tenant or a Permitted Assignee is in physical
possession of ninety percent (90%) or more of the Premises (i.e., such Original
Tenant or a Permitted Assignee has not sublet or ceased to operate in more than
ten percent (10%) of the Premises).

 

 

./

-///



-2-

 

 

 

--------------------------------------------------------------------------------

 

STANDARD INDUSTRIAL LEASE

(NET)

 

 

 

LANDLORD:

THOUSAND OAKS INDUSTRIAL PORTFOLIO, LLC

 

TENANT:

ATARA BIOTHERAPEUTICS, INC.

 

PROJECT:

CONEJO SPECTRUM

 

CITY, STATE:

THOUSAND OAKS, CALIFORNIA

 

DATE:

FEBRUARY ____, 2017

 

./

-///

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

1.

BASIC LEASE TERMS.1

 

2.

PREMISES.2

 

3.

LEASE TERM.2

 

4.

POSSESSION.2

 

5.

RENT.2

 

6.

PREPAID RENT.3

 

7.

SECURITY DEPOSIT.3

 

8.

USE OF PREMISES AND PROJECT FACILITIES.3

 

9.

SURRENDER OF PREMISES; HOLDING OVER.4

 

10.

SIGNAGE.5

 

11.

TAXES.5

 

12.

UTILITIES.5

 

13.

MAINTENANCE.6

 

14.

ALTERATIONS.7

 

15.

RELEASE AND INDEMNITY.7

 

16.

INSURANCE.7

 

17.

DESTRUCTION.10

 

18.

CONDEMNATION.10

 

19.

ASSIGNMENT OR SUBLEASE.11

 

20.

DEFAULT.12

 

21.

LANDLORD'S REMEDIES.12

 

22.

DEFAULT BY LANDLORD.13

 

23.

ENTRY OF PREMISES AND PERFORMANCE BY TENANT.13

 

24.

SUBORDINATION.14

 

25.

NOTICE.14

 

26.

WAIVER.14

 

27.

LIMITATION OF LIABILITY.15

 

28.

FORCE MAJEURE.15

 

29.

PROFESSIONAL FEES.15

 

30.

EXAMINATION OF LEASE.16

 

31.

ESTOPPEL CERTIFICATE.16

 

32.

RULES AND REGULATIONS.16

 

33.

LIENS.16

 

34.

MISCELLANEOUS PROVISIONS.16

 

35.

LEASE EXECUTION.18

 

EXHIBITS

 

EXHIBIT A:DEPICTION OF PREMISES AND PREMISES LAND

(INCLUDING INITIAL PARKING SPACES)

EXHIBIT B:INTENTIONALLY DELETED

EXHIBIT C:LANDLORD'S WORK LETTER

EXHIBIT D:NOTICE OF LEASE TERM DATES

EXHIBIT E:TENANT ESTOPPEL CERTIFICATE

EXHIBIT F:RULES AND REGULATIONS

./

 

(i)

 

 

 

--------------------------------------------------------------------------------

Page

EXHIBIT G:INTENTIONALLY DELETED

EXHIBIT H:HAZARDOUS MATERIALS ADDENDUM

EXHIBIT I-1:HAZARDOUS MATERIALS QUESTIONNAIRE

EXHIBIT I-2:INITIAL HAZARDOUS MATERIALS QUESTIONNAIRE

EXHIBIT J:REFERENCE PROVISION

EXHIBIT K:LANDLORD'S EARLY ENTRY WORK

EXHIBIT L:LOCATION(S) OF TENANT IDENTIFICATION SIGN(S)

EXHIBIT M:INTENTIONALLY DELETED

EXHIBIT N:PLANS FOR TENANT'S WORK

EXHIBIT O:LIST OF PREAPPROVED CONTRACTORS

 

RIDERS

 

RIDER 1:OPTION TO EXTEND

RIDER 2:LETTER OF CREDIT

RIDER 3:RIGHT OF FIRST OFFER TO PURCHASE

./

 

(ii)

 

 

 